Approval of the Minutes
The Minutes of the previous sitting have been distributed.
Are there any comments?
(The Minutes were approved)
Aid for Bosnia
I was asked yesterday at the beginning of the session to make a statement on behalf of the Commission concerning irregularities or possible fraud in connection with a number of contracts in the field of humanitarian aid. These contracts were signed in 1993 and 1994 to provide humanitarian aid for former Yugoslavia and the Great Lakes region of Africa. UCLAF has, since the autumn of 1997, been conducting an inquiry into aspects of these contracts. In the course of the investigations suspicion arose of the existence of serious irregularities. During the last week the inquiry led to suspicion being cast on a particular official in the Commission. These suspicions were strong enough to allow legal proceedings to be initiated. Last week, in the light of these facts, the Commission handed over the findings to the relevant legal authorities in the Member State concerned. UCLAF will, of course, give its full cooperation. In accordance with the agreement on the exchange of information, Parliament's Committee on Budgetary Control has been informed of these initial findings. As the President said, I have also agreed with the chairperson to have a meeting on the issue this week.
At the same time the Commission has started disciplinary proceedings against one official suspected of involvement. In the meantime the official in question has been suspended. Since legal proceedings have now been initiated, I am sorry that I am not in a position to give you more details at this stage.
Madam Commissioner, I can hear various interjections from Members. The announcement was very brief and, because of the sensitivity of the matter, I wonder to what extent it satisfied the justified concerns of Members. But I would ask Members to hold a debate tomorrow during the extraordinary sitting of the Committee on Budgetary Control, in order to avoid having this debate now, in an unorganized way, during the part-session.
Competitiveness of the textile and clothing industry
The next item is the report (A4-0224/98) by Mr Ribeiro, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on a communication from the Commission on a plan of action to increase the competitiveness of the European textile and clothing industry (COM(97)0454 - C40626/97).
Mr President, Commissioner, ladies and gentlemen, I would like to start off by applauding the fact that the Commission has drawn up and sent the European Parliament this document entitled 'Plan of action to increase the competitiveness of the European textile and clothing industry' , which is the reason for my report, quite apart from its contents and guidelines.
This document follows the setting-up of the Bangemann working parties, one of which is concerned with textiles and clothing, and this reflects the importance of the sector. Although as rapporteur I have much more time than usual, it is still not long enough to give a proper idea of that importance, which in any case is generally acknowledged, and I will therefore make no attempt to reproduce everything the report contains.
I would, however, emphasize that textiles represent over 4 % of value added in EU industry and double that for at least one Member State, in which, with 8 % of the EU's industrial jobs, that proportion is over 25 %, a third of its exports being dependent on that sector, whereas another Member State, with a very different industrial structure, is simultaneously the biggest exporter and the biggest importer.
The total weight and quality of the percentage represented by textiles and clothing therefore varies throughout the EU, according to quotas and Member States, and even more if we take sectoral peculiarities into account.
It is those very peculiarities, and the possible existence of different attitudes - particularly as regards competitiveness - that create a risk of fragmentation, preventing the industry from being dealt with as a whole, with a minimum of cohesion. The adoption of a 'production chain' approach seems to be central to that purpose. The industry has its own inner cohesion through its 'production chain' and, if it to be competitive either at Member State level or at EU level, we have to look at it in a balanced way and as a whole.
This position has been approved by the Committee on Economic and Monetary Affairs and Industrial Policy. It could nevertheless have gone further, in my opinion, by including in the textile 'production chain' certain activities which, while they are essential to the textile/clothing industry, cannot be considered to be included within the intrinsic industrial definition of the sector. Thus, without prejudice to the importance of upstream and downstream activities, it seems to me essential that we should define the limits of the spinning, weaving and garment-making 'production chain' . That is the reason for the two amendments I am tabling, which I hope will be accepted.
This report, which is the result of collective efforts and numerous visits and consultations, has been unanimously approved by the Committee on Economic and Monetary Affairs and Industrial Policy. I would like to thank my fellow Members for the amendments they have suggested with a view to improving it. I think in almost every case that has been the result. I would only wish to oppose those submitted by Mrs de Rose and Mr des Places, not because I disagree with their contents, but because I think those ideas area already contained in the draft resolution, and it would be overloaded if they were included. The same applies to Amendments Nos 25 and 30. All the others have my support even though they may somewhat overload the draft resolution.
I would also like to emphasize that the other Commissions' opinions have been extremely helpful in enriching our perspective. Particularly that of the REX Committee, with its special interest in competitiveness, whose suggestions are presented by Mrs Ferrer, in the form of additions to the motion for a resolution. These have my total support.
I think this has enhanced the thinking in the Commission's document. Against the backdrop of a global 'production chain' approach, greater importance is attached to labour-intensive activities, rejecting the inevitability of contracting-out or globalization, which will be all the more relevant inasmuch as the sector represents over 2 million jobs, has lost 600 000 jobs in recent years and, unless something is done about it, we can predict that hundreds of thousand more will be lost. The role of training is highlighted, as is the need to deal with the specific questions of women's jobs and lack of job security, and even clandestine and child labour, which give the sector a special and highly delicate social relevance.
During the process, this House will have played a decisive role in getting the Commission to confirm that what it had presented as a plan of action was a discussion paper. The Industry Council of 7 May itself admitted this and, instead of being completed, we might say the process is just beginning in the sense of coming up with a real and necessary plan of action. It was Parliament's wish to contribute to that Council with its oral question and resolution as then approved, without prejudice to the preparation of this report.
This is the point of view from which the motion for a resolution has been framed. Whereas Parliament had been excluded from the process until the Commission's document came before it, from then on it has wanted to play a full part. And it wants to go on doing so. If the plan of action has become a discussion paper, this resolution will contribute to that discussion within the framework it defines.
I would therefore re-emphasize and reinforce point 20 of the motion for a resolution, which calls on the Commission to continue the dialogue launched with the two sides of industry, to coordinate and monitor the measures to be adopted to improve competitiveness in the sector, and to bear in mind that Parliament should participate in that dialogue and that discussion. Fully participate in them. To make sure there is and will be a real, meaningful and necessary plan of action.
Mr President, Commissioner, whether liberalization represents an opportunity or a threat to the European textile and clothing industry does not depend solely on the industry's own efforts. Therefore, Commissioner, the dialogue you have encouraged between the Commission, the Member States' authorities and the social partners within the sector ought to be greatly welcomed. The aim of that dialogue is to define strategies, bearing in mind the challenges posed by the globalization of the economy.
As a result of that dialogue, the social partners presented a report in which they specified the measures which, in their view, should be promoted at Community level. That report formed the basis of the Commission communication on measures to increase the competitiveness of this industry that we are now debating.
Well, that communication concentrates more on describing the problems and assessing the policies the Commission has been implementing than on providing concrete proposals in response to the demands put forward by the social partners with a view to improving companies' competitiveness and profiting from the liberalization of the markets. At least, that is how we in the Committee on External Economic Relations interpreted the contents of the communication and the impression it gives.
So we think that over and above the proposed measures in the areas of training, research and development, information technologies or implementation of the internal market, much more emphasis should have been placed on questions of access to third-country markets and respect for the rules and obligations arising out of international agreements. In particular, the Commission should have proposed specific measures to end fraud and combat dumping practices effectively and within a reasonable time-span; or to get rid of the imbalances caused by the technical and administrative obstacles which continue to hinder the access of European products to foreign markets; or to protect intellectual property, which is so important given that the European industry specializes in design and fashion; and to stimulate exports and promote the image of European products - the famous EXPROM line which, unfortunately, is diminishing all the time, because of a lack of legal base, we are told.
That is the precise gist of the amendments which were approved unanimously by the Committee on External Economic Relations and which I have tabled, in agreement with Mr Ribeiro, with the intention of getting them incorporated into the text of the resolution which accompanies his excellent report - on which I wish to congratulate you, Mr Ribeiro. I hope the House will vote in favour of these amendments, and the whole Ribeiro report. There is no doubt that these amendments and the whole text of the resolution will make a clear and full contribution to providing the solutions which the textile and clothing industry, and all the social partners, are asking the European Union for.
I want to end by calling upon the Commission to accept the amendments.
Mr President, ladies and gentlemen, the Ribeiro report on a 'Plan of Action for the competitiveness of the textile and clothing industry' , proposed by the Commission, deserves our acceptance to a certain extent. By stating in the report that the proposal is not specific and lacks cohesion and specific commitments, in terms of both financing and a timetable for implementing it, he gives greater credibility and accuracy both to the conclusions and suggestions contained in the report by the Committee on Economic and Monetary Affairs and Industrial Policy and to those produced by the specialist committees that have been asked to give their opinion on the Plan of Action we are now debating.
We think it appropriate to place the main emphasis on the social aspects which necessarily underlie the subject under discussion. We must therefore take prompt measures to slow the galloping job losses in the sector, which has a high proportion of poorly qualified labour and female employees.
In accordance with the employment policy guidelines, it is important that Member States should reduce indirect labour costs, particularly those arising from poorly qualified labour. Because of rapid technological advances, professional training schemes never get beyond the experimental stage. To maintain competitiveness in the sector we shall need to anticipate future developments as early as possible and apply them to training systems immediately.
Small and medium-sized enterprises merit special attention: their limited capacity makes it extremely difficult for them to invest in innovative professional training projects. The sectoral framework agreement that the two sides of industry are already in the process of negotiating will be welcome; it is needed to bring renewed and greater hopes of improvement in the employment situation, by concentrating our efforts in the areas of promotion, professional training, competitiveness and quality.
We endorse the code of conduct signed by the two sides of the industry in Europe and the idea of introducing a certificate of quality to be awarded to textile products produced in socially acceptable conditions, so as to prevent social dumping. By ensuring the observance of internationally accepted labour regulations, this code of conduct has provided an appropriate instrument for promoting minimum standards in the workplace, even in third countries which use child labour and have extremely low pay levels. It should be borne in mind that in certain Member States, because of the proportion of jobs it provides, the textiles and clothing industry plays a key role in the balance of trade and the economic fabric of some of its regions which depend on the sector. Despite this, the European Union should specifically enforce the measures its Member States or their most deprived regions are calling for, thus demonstrating true solidarity, and achieving real economic and social cohesion.
Mr President, the Commission has presented a plan of action to increase competitiveness of the European textile industry. Unfortunately, the plan was produced too late, as though this were a marginal or relatively unimportant subject. Our industry has now been suffering for years from unbridled competition from developing countries - and neither the Member States nor Europe are prepared to come up with an effective political and economic solution.
As a result of this competition, 600 000 jobs were lost in Europe between 1990 and 1996 and textile production fell by 4.9 %. In the clothing sector alone, 3.7 % of production was lost. When consulted for its opinion, the Committee on Regional Policy, Regional Planning and Relations with Regional and Local Authorities stated that it considered the proposal to be very willing to diagnose the problems and that it contained useful points but at the same time it lacked firm foundations, consistency and - above all - strategies in terms of financial investment and time frameworks.
I fully agree with the opinion of the Committee on Regional Policy and sincerely hope the entire Parliament will endeavour to ensure this sector is no longer neglected. Today the European Parliament will be discussing the reform of the Structural Funds - and this reform cannot ignore the textile sector. It is therefore important to ensure that the Commission's plan of action includes actions and programmes that will help, motivate and provide training for all the small and medium-sized enterprises ultimately responsible for spearheading change. This must be carried out throughout all regions dependent on textile manufacture, rich and poor alike. Proper backing and proper financial support must be made available for this training - and also to fund research and development to continue the good work of the RETEX and EXPROM programmes.
I therefore ask the Commission to revise its plans in order to fill the gaps and to include the proposals put forward by the European Parliament.
Mr President, let me first of all say to the Commissioner, that his action plan is very welcome to me as a Member of this Parliament. I represent a region which is heavily dependent on the textile industry. In Nottinghamshire and Derbyshire over 48 000 people are employed in clothing and textiles and in one area alone - Ashfield - it represents 24 % of manufacturing. However, since Christmas 1997 there have been major job losses of 3 000 people, over 5 % of manufacturing. In the UK nationally we have lost some 25 000 jobs out of 380 000, partly as a direct result of your decision to impose import duties on grey cotton.
In my region we have an action plan using Objective 2 funding, the European Social Fund and RETEX funds worth some 1.8 million over the next three years. Yet regional aid for many of our textile areas is under threat. The Commission's Agenda 2000 proposal makes no provision to replace the RETEX programme, and Objective 2 areas are to be reduced. My discussion with local, regional and national companies and organizations representing the textile sector indicates that your action plan is indeed very welcome. They need access to investment capital for the latest high-tech machinery, support to allow traditional manufacturing to move into specialist niche markets and a branding project to promote EU manufacturing. And of course there is the other side of the coin, proper labelling of origin.
I do not need to tell you, Commissioner, that competitiveness is the name of the game and I believe that your plan will help deliver the desired competitive gains. But such plans need resources in order to be effective. New money may not be necessary, but existing resources will have to be targeted in a coordinated and cohesive manner to underpin the points in your plan. We believe it is good to set targets and goals to enable the plan to be implemented. Any company business plan would be toothless if it did not do this and identify the sources of funding. I hope, Commissioner, that you will reply to these points when you sum up.
I have often listened to debates and spoken to industry, the social partners, who I believe know their own business. I hope that you will continue to work very closely with the industry, Commissioner, to deliver the competitive gains. It remains imperative to promote access for EU companies to third country markets and we welcome a programme of coordination and proposals in this area.
Let me finish by saying what the industry does not need. It does not need old- fashioned protectionism, which you have delivered in the decision on grey cotton imports. I will be the first to defend Commission anti-dumping duties and quotas where they are justified, but, when they are not in the interests of the industry, I will be the first to defend my textile finishers, not only in my region but also across the EU. For your bedtime reading, Commissioner - if you would like to look this way - I would therefore recommend that you study this document, in which the finishing industry makes its case for abolition of the provisional duties that you imposed in March. I hope that you will listen to the industry. I hope that you will take a decision that respects the common interest of the industry at all levels, including finishers, producers and weavers.
Mr President, ladies and gentlemen, the report before us on the competitiveness of the European textile and clothing industry sends a clear message. This sector has for a number of years been faced with major changes and challenges, and its competitive position and employment policy measures are matters which will continue to be the subject of intense debate.
In Austria this sector of the economy is the one which pays absolutely the lowest wages. The industry is a major employer of women and is under increasingly fierce competitive pressure, with the result that many businesses have had to close. About 2 million people are currently employed in the European textile industry. Since 1990, as we have already heard, some 600 000 jobs have been lost. The Commission has now devised a plan of action to counter this trend. This is a very welcome initiative, and indeed proposals of a more concrete nature could also be drawn up with a view to providing support for small and medium-sized enterprises and increasing the competitive potential of this sector. Of course attention must also be paid to promoting innovation and the use of new technologies, which in the long run will provide the key to success.
It seems to me to be particularly important - and my amendments should illustrate this - not to distort competition or to discriminate against businesses operating in the home market. The textile and clothing industry is in a rapidly changing competitive environment. This applies especially to third countries, where the circumstances are often quite different.
I also wish to refer to the amendments proposed by Mrs Ferrer, which seek more effective action against unfair practices by deploying every available means of protection laid down by international agreement. There should be no discrimination against the exports for these markets.
I wish to conclude by saying that training measures are of course particularly important for the clothing industry, as in the long run consumers will only buy the goods they want. This is the key to the unemployment problem. We simply have to ensure that the products available in this area are those which the consumer wishes to purchase.
I believe that training is one of the most important instruments here. We have to provide training not only for the technical staff but also for those on the managerial side. We must try to introduce the latest business management methods and for this reason we should take every possible action to ensure that a proper training strategy is adopted for this sector.
Mr President, the textile industry occupies a key place amongst the industrial activities of the European Union, since it is a labour-intensive sector. At a time when employment is the Union's most serious social problem, this industry deserves very special attention from Europe's institutions.
I have followed closely the work of my own committee, the Committee on Economic and Monetary Affairs and Industrial Policy, and the other committees whose opinions have been expressed here, and I want to express the support of the Group of the European Liberal De Democrat and Reform Party for both the Ribeiro report and the proposals made by Mrs Ferrer and Mr Mendonça.
I would like to stress particularly that these proposals aim to increase the competitiveness of the textile industry. It is not a question of protecting it, or sheltering it indefinitely from foreign competition. It is a question of making sure it enjoys a level of competitiveness which allows it to occupy a secure position as regards international competition. For that reason, I should like to make special mention of paragraphs 5 and 6 of the Ribeiro report. Paragraph 5 stresses the proposal to promote innovation and the use of new technologies, as well as the interaction of all the chains of the industry. Not long ago there was an intervention which I think was mistaken, where only one aspect of one subsector of the textile industry was considered. It is a mistake to come up with a plan for the textile industry based only on one specific sector - there has been talk of the finishing sector - rather than considering it in its entirety.
Lastly, I want to underline the very important point in the Ferrer opinion about respecting the EU's agreements and rules with respect to the textile industry in the area of international trade so as to avoid unfair competition which results in an unfair loss of jobs, all for the lack of an adequate basis to guarantee the necessary continuity in the textile industry in a context of international competitiveness.
Mr President, ladies and gentlemen, everyone acknowledges the predominant position of the textile and clothing industry in the European Union, which is important in economic and commercial terms, but also, and above all, in terms of jobs.
European business is faced with fierce international competition. Companies are most concerned by globalization, above all else. They are obliged, more than anything, to cope with social dumping, which they find particularly damaging. From now on, as our rapporteur Mr Ribeiro has stressed, we must seek to introduce a Community strategy to boost the competitive stance of European business, and I believe that the Commission supports this.
I represent the Nord-Pas-de-Calais region in France, where the textile sector has for some time played a major part in the local economy. The difficulties experienced by this sector in the past and, indeed, still today have had a profound effect on our entire regional policy. Even within the Union, we have encountered competitive situations amongst Member States which at the time were highly damaging. With the introduction of the euro, such situations seem unlikely to occur again.
I am pleased to note the intention of the Commission to draw up a Community plan of action to increase the competitiveness of the European textile and clothing industry. But, after reading the statement by the Commission, I feel I have to agree with the rapporteur that this report is more like a simple list of good intentions than the genuinely proactive strategy that business expects. Business needs a more robust expression of support from the European Union and the Member States. The previous French government implemented a plan of support for the textile industry. This clearly delineated plan had begun to produce positive results. Unfortunately, the Commission rejected it as illegal.
That is why I am taking the opportunity of the debate on this report to ask the Commission to go even further in its proposals, because that way lies the wellbeing of countless businesses, the continuance of a large number of jobs and, ultimately, the survival of individual regions in the Union.
Mr President, I would first of all like to congratulate Mr Ribeiro on his report. I think that he has vividly described the crisis faced by one of the most important industrial sectors of the European Union.
During the period 1990-1996 more than 600 000 jobs were lost and it is anticipated that over the coming years a further 800 000 jobs will go. In particular, the impact on female employment must be stressed, given that the sector is dominated by women doing highly intensive work. When will the European Union draw the obvious conclusions in terms of policy? Competition is all very well, but the production base and jobs are being destroyed. The European Union, as a result of the broader policy that it is pursuing, but more especially as a result of its industrial policy, is fundamentally undermining the sector and is reinforcing the tendency for units or centres of production to relocate to countries with low labour costs. The European Union bears the gravest of responsibilities, because it has not taken care to protect European production, even at the most elementary level, from unfair competition on the part of countries that practice social dumping. The plan of action that has been presented by the Commission will not reverse the current unacceptable situation.
The problems pervading the sector cannot be solved without a more general review not only of competition policy but also of the industrial and commercial policy of the European Union. The only way to achieve growth in the sector and increased employment is a policy addressing the issue of competitiveness, with a view to supporting production and investments to modernize existing production centres, to promote full and stable employment and a change in policy with regard to cotton, coupled with measures to combat commercial and social dumping,
Mr President, what we are dealing with here is not just an Iberian or McCarthy matter, but the question of whether or not to establish a model for European industry policy. This basically means that we have to do our own homework rather than looking for scapegoats elsewhere. We have to apply ourselves to the innovative development of high-quality products using considerable mental input, instead of pinning our hopes primarily on anti-dumping measures.
Competitiveness is not essentially a question of costs but rather a matter of developing a quality strategy, whereby we would focus additionally on regional diversification, on conversion plans and on eliminating child labour, homeworking and undeclared employment, which still typify some parts of this industry, and concentrate on developing specific devices, such as environmental labelling and declarations that proper environmental standards are being adhered to, so that customers can really find the quality products they are looking for.
Mr Rübig, offering goods for sale and expecting those goods to be purchased by the customer naturally assumes that there will continue to be mass purchasing power. This does not apply in situations where real wage levels are falling.
One question which we still need to ask the Commission is this: why do we only develop models of this kind when there are specific sectoral difficulties instead of using them as a basis for European industrial policy as a whole?
Mr President, first of all I would like to congratulate Mr Ribeiro on his excellent report. This is such a disaster area that we could very soon weary of referring back to catastrophic figures reflecting the thousands of jobs lost in recent years and the confusion sown in entire regions. I am thinking of all the families affected, especially the women who were the first to feel the impact and, in most cases, found themselves back at the job centre, who could not offer them the slightest hope.
Not the slightest hope. In essence, these words sum up the statement from the Commission. This catalogue of good intentions is undeniably fascinating with regard to certain proposals, but - quite simply - it lacks ambition. For years now, and national governments have cause to shoulder some of the responsibility, the Union has pursued a defensive strategy: the strategy of despair.
If we were to highlight the individual checkpoints in the textile sector, we might first consider the drastic relocations that have occurred and their economic and social consequences not only in Europe but also in certain third countries. Even more to the point, we should press home the advantages to be gained from innovation, quality and training. But to achieve this we need the right facilities; for example, we need an enhanced ADAPT programme, or a strategic offensive which would enable us not only to back up restructuring programmes, but also to gain market share and to create new jobs.
Textile companies relocated in Asia just a few years ago are now coming back to Europe, since high-performance machines permit a higher level of competitiveness. Naturally, these machines require more intensive training and this is one of the problems we have to deal with. I am not naïve. I am well aware that some laid-off employees will not necessarily find a job in the textile industry, or might not - once they reach a certain age - benefit from training to a very high level or adapt to information technology. In any event, we must not leave them standing by the wayside. I seriously think we should use the European Social Fund to redirect them to the services sector, which is taking off. All of this is part and parcel of a new more general way of approaching the unemployment problem in Europe, to the extent that after any lay-off, a paid retraining programme should be instituted that does not land the beneficiary in a "parking lot' training course, but results in a genuine job opportunity.
Finally, Mr President, I would like to say a word about the codes of good conduct established in response to European trade unions for European textile companies investing outside the Union. That is all very well and good, but the heads of these companies - and not just in the textile sector - are coming to see us and asking the Union to establish such a code, as the American administration did.
On a number of occasions, the European Parliament has asked the Commission to take its responsibility in this respect seriously. We have not received any positive reply, apart from long speeches in support of codes of good conduct. The time is up, I think. This time, the Parliament should explicitly name those services and departments of the Commission that could take up the cudgels and exert more pressure on Mr Santer to rise to this challenge.
Mr President, I wish to begin by congratulating the rapporteur. I share his concern that a definite plan of action is needed for the European textile industry. The fact that more than 600 000 jobs were lost in the industry in the first 7 years of the present decade does not bode well for the industry in the next century.
Textiles, possibly more than any other single manufacturing industry in the European Union, can claim to be our traditional industry. In my own constituency the textile industry was the foundation of industrial development.
I share the rapporteur's concern that the Commission communication does not provide a specific plan of action. It is clear that the industry needs such a plan: we need more definite measures which will encourage and support innovation, design, differentiation of products and processes, through research and development and smarter operating methods.
I would also advocate making funds available to support the piloting of imaginative, innovative projects. Making our textile industry more competitive will require such funding to be made available, and it should be made available in a way which is accessible and easy to administer. Incorporating piloted projects fully into the industry will also require strong support. The more all those involved in the European textile industry work together, the better the chance for that industry in our individual Member States to become more competitive.
I fully endorse calls for support for supply-chain initiatives which, amongst other things, would encourage the large retailers in the European Union to develop links with European Union suppliers to facilitate quick response and mass customization of goods. In line with the same logical pattern of cooperation, assistance for a European textile industry dating service would allow for greater collaboration between businesses in the European Union which share similar ideas but may not always have the means to establish such collaboration.
I note the rapporteur refers to the issue of anti-dumping measures. The United Kingdom Members were particularly concerned at the effect the provisional measures regarding unbleached cotton grey cloth will have on the national industry. The episode has displayed the extent to which the industry needs to be a prime candidate for anti-dumping measures.
Finally, I wish to say to the Commissioner that this is not a sunset industry: this is an industry which has a future but requires the support of the Commission of the European Union to ensure that its future is fully realized.
Mr President, Mr Ribeiro's report presents a very clear picture of the facts, problems and needs of this sector, which is so important for Europe, for our small and medium-sized enterprises and for EU employment policy. In view of the enormous international competitive pressures I consider it essential that this industry should organize its national production chains more intensively along European lines and should strive to develop a network of transboundary production chains within the integrated economic area.
There needs to be greater interaction between all the different links in the production chain, from the use of specialized machines through garment making to the retail distributors. The fact that there are different types of textile sub-sector and that there is a high degree of fragmentation within the industry should not prevent this sector being considered and treated as a heterogeneous whole from both an economic and sociopolitical point of view.
We should therefore give our full support to the call for the Commission to submit a new plan of action which focuses more on promoting innovation and on using new technologies. The SMEs, both as producers of finished products and as suppliers, merit particular attention, not least because of the important role they play in ensuring job stability.
Mr President, may I first of all congratulate the Commission on this plan of action to increase competitiveness in the textile and clothing industry, my colleague Sérgio Ribeiro on the report he has presented to us today, and the draftsmen of the Committees' opinions.
Mr President, ladies and gentlemen, we are dealing today with one of the European Union's principal industrial activities, one which on its own accounts for ECU 200 billion worth of trade, but in relation to which the European Union's balance of trade with the rest of the world shows a deficit.
There are 120 000 businesses, nearly all of them small or medium-sized, involved in all aspects of the textile and clothing industry, and of over 2 million jobs the majority are occupied by women. The employment situation in this sector is one of those which has most affected the rate of unemployment in Europe: between 1990 and 1996 600 000 jobs were lost, 100 000 of them in 1996 alone, and unemployment is expected to progress for the next few years, affecting 800 000 jobs, unless something is done to halt it.
Knowing that employment is a decisive issue for the European Union, and that most of the unemployed are women, we therefore demand immediate and far-reaching measures in that area, especially because it affects the least developed countries in the European Union, or those in industrial decline, and the regions that are heavily dependent on the textile and clothing business. In Portugal, for example, the sector is responsible for over 30 % of industrial production.
The quality textile sector has a future in Europe, and the need to maintain employment and reverse the trade deficit means that the European Union must give the sector strong support, especially by:
implementing properly monitored anti-dumping measures and social conditions in relation to third countries, for example by stipulating a 'social label' ; -actively supporting small and medium-sized enterprises, especially in the National Action Plans for employment; -more action on professional training schemes and adaptation to women's domestic needs, since the great majority of workers in the sector are women; -increasing subsidies for the promotion of Community textile and clothing exports, particularly by allocating more funds to budget heading B7-852. In this respect the European Parliament has a special part to play in bringing our financial proposals into line with what we propose to do; -developing the creation of new products by means of the Fifth Framework Programme on Research and Technological Development; -improving the way the internal market works and cooperation within the European Union.This is a set of measures the Commission should extend and elaborate on, and they need to be specifically included in the plan of action to increase competitiveness in the textile and clothing industry presented to us today. This sector is vital to employment and production in the European Union. Let us be consistent and give it our unequivocal support.
Mr President, we are now discussing the competitiveness of the European textiles and clothing industry. I welcome the Commission's plan of action in this area because I believe it is a very important sector for Europe. It is important for us to talk about this, particularly in the context of continued liberalization within the WTO.
Since the 1970s, several Member States have opened their markets to textile imports and abolished old forms of subsidy. An enormous change took place in these sectors and areas, and that happened because protection would favour neither increased expertise, development activity nor free trade with new competing countries. Above all, it was imports from the countries of southern Europe, which were then demanding free trade and access to markets, which revolutionized conditions for, amongst others, Sweden's industrial districts.
Several decades have now passed. Today we have high-quality production, but without the same number of workers. A lot of production has been relocated to places like Estonia. However, the companies I am now talking about in Sweden's industrial districts are not helped by distorting financial subsidy programmes within the EU or by textile quotas.
When I hear some colleagues demanding in various terms more protection against textile imports, this does not reflect the EU's spirit of free trade or solidarity. The newly democratic counties of central and eastern Europe, and developing countries in other parts of the world, must have access. They must be allowed to compete with their conditions, and that often means lower wages than the wages we demand in the EU.
I fully respect the fact that we need a transition period. I support the plan of action and joint efforts to bridge this period. However, there should be no doubt at all about the objective, that is to say free trade and competition on equal terms. I support this because I believe that this sector, the European textile industry, has very good conditions. I do not believe that it is an end in itself for us to try to preserve many of the poor jobs which actually exist in the sector today. Instead I have faith in this industry and know that it is actually a world leader in several segments and extremely competitive. However, if we are to succeed in including the whole sector in this, we need an increased ability to change, specialization and a higher know-how content, so that we can compete in a globalized economy.
Mr President, Commissioner, ladies and gentlemen, I am one of those who consider that the Commission's communication can hardly be called a plan of action. On the other hand, I do think that the industry should not expect too much from Europe, but that the industry itself and the Member States will have to make the necessary adjustments.
Ladies and gentlemen, what will have to happen to secure the competitiveness of the industry in a global economy? Europe has to ensure strict compliance with the rules of the Uruguay round. Tariff barriers preventing free export have to be lowered and sophisticated techniques to prevent exports from third countries are absolutely forbidden. European textile producers are, of their own accord, avoiding the need to compete with cheap imported products. After all, the trumps they hold lie more in quality products, new applications and the use of new technologies. In this respect, the Fifth European Framework Programme for Research and Technological Development may provide encouragement for many SMEs who are prepared to innovate.
National governments cannot escape their responsibilities. At every Council meeting, they promise better training and a reduction of labour costs which, by the way, are part of the reason for the black economy in this sector. It is high time that these promises were kept.
Mr President, in its communication, the European Commission acknowledged that the textile sector has, in recent years, sacrificed a considerable number of jobs. We all know that the crisis in the textile sector is due mainly to delocalization, increased imports, lower consumption due to unemployment and a drop in incomes, but also to significant delays as regards training, research and equipment modernization.
Nevertheless, the textile industry still represents a promising sector for the future of Europe, as we have seen from the Ribeiro report, which not only criticizes the Commission's approach, but also puts forward proposals to halt the massive loss of jobs and make a positive contribution to the future development of the textile sector.
In its communication, the European Commission committed itself to an approach that seeks to improve the competitiveness of business which, in itself, is not a bad thing, but it essentially wishes to do this by exerting pressure on labour costs and by encouraging flexibility, solutions which have already unworkable. Neither pressure on wages, nor a reduction of labour costs has prevented continued job dumping and further aggravation of the trade deficit. So, whilst offsetting the distortions of competition and combating the ill effects of social dumping, we must seek more positive means of promoting a reduction in working hours, developing research, improving training facilities and modernizing equipment by introducing new technologies; we should also aim to elevate purchasing power to boost consumption in the textile and clothing sector. Unless it is emasculated, or weakened by the adoption of amendments, the Ribeiro report - which covers all these proposals - should be given our full support.
Mr President, Commissioner Bangemann, ladies and gentlemen, there are certain reports that we have to debate and vote on in our Parliament which capture our attention as a whole and which appeal to me especially. They are the ones that dwell on industrial policies, policies that sustain and create wealth, business and jobs. Entire regions depend on them. They constitute the bedrock, indeed the condition that governs everything else, including the drift of public opinion and the morale of employees everywhere, hope for the future and support for the European cause itself. I said the very same thing just a month ago when I delivered my report on European industrial competitiveness and its prospects.
Sérgio Ribeiro's excellent report emphasizes the logic of this approach. It heads in the same direction and contributes to the creation of a future framework for the textile industry. As the elected representative of a large, long-established textile region in the north of France, I commend his report and would like to tell him that I support the underlying philosophy of his message. It is quite legitimate to institute an action programme that would allow this sector to fight on equal terms with the competition from third countries. Consequently, I believe that the European Union should play a key role in the fight against dumping, by means of social and environmental provisions, together with financial restrictions on imported goods, should this prove necessary.
Yes, ladies and gentlemen, we must reaffirm the special nature of the textile industry, which employs a vast labour force, often with few qualifications and with a significant number of women workers. Many parliamentary reports have stressed the training aspect. Now we must find the means to do something about it. So I am hoping for a strong, specific commitment on the part of the Commission.
Yes, ladies and gentlemen, it is quite natural for us to enquire about the repercussions of the Asian crisis, about the growth in the trade gap with those regions and therefore consequences for European textile companies. I expect a greater degree of transparency.
And yes, ladies and gentlemen, we must support all initiatives that favour job growth, but not from an ideological standpoint. We must further the development of new technologies in this sector. Many of my colleagues have said as much. We can and must be able to combine new technologies, steps to promote jobs and social development. To conclude, I simply wish to restate the fundamental importance of the textile chain in European industry. Textiles are not a mere relic of the past. This is an industry with a future. We must consider the consequences and provide the means. My friends, we in Europe are once again in a cycle of growth, so much to the good; we must now do everything in our power to encourage it with research, training, a strong commercial stance and a proactive, intelligent approach to the social aspects. The textile industry in Europe is a fertile breeding ground.
Mr President, my colleague Sérgio Ribeiro's report, on which I congratulate him, makes a significant contribution to the much-needed promotion of the textile and clothing sector, reinforcing Commissioner Bangemann's welcome initiative. This is a very important sector for Portugal, where it represents 9 % of production and 13 % of all jobs, and we are particularly concerned that it should have registered a 22 % reduction in employment between 1990 and 1995, higher than for the European Union as a whole. Yet this does not mean there is no future for the sector, because the loss of jobs - which requires readjustment measures - is largely due to ongoing increases in productivity. By way of example, productivity in Portugal rose from 1.43 escudos per employee in 1990 to 2.14 in 1995.
On the positive side, it should be pointed out that even in a world of fierce competition from countries with much cheaper labour, Europe has continued to maintain a strong position. This is essentially due to high-quality fashion products: all over the world preference is given to our brand names, which is also a kind of recognition of European cultural values, in this case of an aesthetic nature. It is therefore important that those values are happily married to our economic activities.
With regard to promoting our exports, there is every justification for increasing the budgetary heading we jointly proposed a few years ago. This is a heading that has been amply justified by the contribution it has made to sales in major but much more difficult markets, such as those of Japan and other Asian countries. You will understand, therefore, that we very particularly wish to emphasize the need to support the REX Committee's suggestion - which Mrs Ferrer has also mentioned - that increased funds should be made available for that allocation.
If we agree or even wish that our markets should be open to third countries, we must also implement some restructuring measures, which are needed in many cases. This is happening in Portugal, with the programme of assistance for the textile sector agreed at the end of the Uruguay Round, although we naturally cannot now accept any reduction in the funds presently allocated, which are fully justified and to which we are committed. It would be incomprehensible if the politicians were to fail to honour that commitment.
Mr President, first I should like to thank Mr Ribeiro for a very thorough and in-depth report. In Finland too the textile sector has had to undergo radical structural change, and tens of thousands of jobs have been lost. Nevertheless, the textile industry that has remained with us, after the changes were made, has shown itself to be competitive in world markets.
In trying to cope with both structural changes in the sector and present uncertainty, the most important factor, alongside technical development, has proved to be social innovation, such as the reorganization of work, greater autonomy of workers, and management methods. For this reason we should pay close attention to the increase in demand for work skills among company staff, and the change in the type of skills required. Professional training should be provided for all staffing sectors, taking account of three requirements: increased interaction, negotiation and problem-solving.
Mr President, I first want to congratulate the rapporteur. Given the importance of this sector from an employment point of view, especially women's employment, and its regional impact, Parliament should permanently monitor developments the sector, and carry on with this work.
This sector is a touchstone for European economic and social values and our reactions to the globalization which is talked about so much. It is true that analysis of this sector lends itself to conservative, protectionist clichés and attitudes. It is also true that we are talking in positive terms about a European industrial sector which is complex by virtue of its heterogeneity and diversity, dynamic and, in many cases, competitive. Nevertheless, without wishing to dramatize the situation, it is also true to say that we are faced with problems in this sector - in Europe and the world - due to tough international competition and restructuring. So we are looking at massive layoffs, unequal pay for men and women, a lack of job security, sexual harassment, low pay, undeclared employment, delocalization, and, in other parts of the world, the exploitation of child and female labour, unhealthy working environments, and examples of dubious industrial ethics - in what is called the necessary international division of labour - such as some 'maquilas' in border areas and free trade zones.
What are the solutions? I believe that, as already has been said here, we must first of all respect social dialogue in Europe and support the international promotion of the basic conventions of the International Labour Organization. Here and in the World Trade Organization we must speed up the processes of defending and promoting European trade. That is why it is so important to promulgate and apply the code of social conduct which should also be complemented by programmes of economic and social support in third countries. At the same time, here in Europe, we need wholehearted support for technological innovation, quality, branded products and lifelong learning, as well as implementing regional and social measures. I say this because the restructuring process will continue, and diversification in the textile regions should guarantee the preservation of jobs in these areas, especially for women.
Unfortunately, we do not think the plan of action we are discussing is sufficiently ambitious, since it does not specify concrete measures or adequate funding. So we are faced with an important challenge, which has already been mentioned: that of attaining a balance between growth, competitiveness and employment. I would add that that applies not just within the European Union, but also in our relations with third parties.
It is not a question of protectionism, Mr President. It is a question of making sure that all the social criteria we say we stand for are respected in the international division of labour which is affecting this sector.
Mr President, in my opinion the proposal by the Commission to enhance competitiveness in the textile and clothing industry does not go far enough. As we stated in the opinion of the Committee on Regional Policy, the so-called plan of action is more a preliminary, tentative plan than a programme ready for implementation.
The European textile and clothing industry has been made competitive mainly by an efficient, skilled workforce, high-quality, innovative and up-to-date production methods, and specialization and flexibility in the industry. Weaknesses in the sector in Europe have long been due to unfair access to markets. The EU has opened up its own markets without obtaining reciprocal and equal access to third country markets. An example of this is the latest agreement with Russia. The EU abandoned its restrictions with hardly any concessions in return.
European Community regional aid to the textile and clothing industry treats different EU regions unequally. Large centres of population in Finland do not qualify for this kind of aid. Nor can the RETEX programme be applied in Finland. Yet Finnish business has to compete in the single market with companies receiving support.
I would like to remind everyone that EU aid and action to encourage competitiveness must be such as to avoid distortion of competition and guarantee companies the same opportunities for competition in the market. Companies' competitiveness is ultimately a question of their ability to be innovative and develop, which should be the main criterion in granting programmes of aid.
Mr President, before getting down to details, I should like to congratulate Mr Ribeiro, because this was not an easy subject to tackle, and he has done so efficiently and accurately. I would also like to congratulate the three draftsmen of opinions. I have already congratulated one of them, Mr Moretti, when we examined his work in the Committee on Regional Policy. My compatriot, Mrs Ferrer, has done a wonderful piece of work for the Committee on External Economic Relations, and the same is true of Mr Mendonça for the Committee on Employment and Social Affairs.
The textile and clothing sector in Europe represents a very important source of jobs for women. They account for as much as 75 % of the workforce in this sector, which makes it the mainstay of women's employment in the industrial sector and means its future will have a decisive impact on the position of women in European industry.
The various restructuring strategies within the sector - such as the introduction of new technologies, the delocalization of some production, the reorientation of production towards the top end of the range and the rapid response to changes in demand - have a serious and almost exclusive effect on women workers.
As regards qualifications, women mainly work in semi-skilled or unskilled jobs. Men are over-represented in more senior positions. In sectors with a very high concentration of women, such as the one we are dealing with here, the percentage of skilled women is higher than that of skilled men, because skilled men are not attracted by the low wages in the textile sector. The average wage is lower than the average manufacturing industry wage, and women's average pay is sometimes considerably less than men's, for example in Ireland or the Netherlands, as described in the 1991 study on "the impact of the internal market on the employment of women in the textile and clothing industries' produced by the Directorate-General for Employment.
At this time of restructuring, companies which cannot anticipate the changes caused by the single market, new technologies and globalization will have to make an extra effort to adapt, which will chiefly affect the workforce, and particularly unskilled workers, who are mainly women. To avoid this happening, it is imperative for us to provide these unskilled female workers with the means to retrain and obtain the qualifications needed for the new production processes.
I think this objective and this aspiration have been expressed perfectly in the report by Mr Ribeiro which we have before us today.
Mr President, Commissioner, ladies and gentlemen, colleagues, we are all aware of the fact that textiles and clothing have been synonymous with job losses for more than twenty years. Although It has already been mentioned, I think we do have to keep in mind that a further 600 000 jobs have been lost in the last six or seven years. We have cohesion and structural policies in the Union. There are loans from the European Social Fund and the RETEX programme, but these are not real solutions. Hence the importance of the plan of action that the European Commission has drawn up in consultation with the industry and the Member States. Hence also the importance of the Ribeiro report, and I would like to particularly congratulate the rapporteur on his report.
I would like to talk in more detail about four points in the context of this plan of action. First of all, improving competitiveness. I believe that there have to be three important elements in this. First, reducing labour costs; this involves increased training, because there are a very large number of semi- and unskilled workers in this industry and many semi- or unskilled women working in the ready-made clothing industry. Greater efforts are also needed in research and development in order to be able to introduce new technologies. Do not let us forget that we are mainly dealing with typical SMEs here. There are around 120 000 of them in the European Union. It is thus a completely different industry from the automotive sector, where in the final analysis we only have ten or twelve large companies. There are a lot of small companies in this industry, Commissioner, and they have specific needs and have to have specific support, particularly with regard to new technologies.
Secondly, access to international markets. It cannot be repeated often enough, Commissioner, that more and more new trade barriers are being raised. Brazil, for example, introduced an import duty of over 50 % at the beginning of this year. How can we get access to the international market when there are countries carrying on like that? We have reached agreement on the abolition of the Multifibre Agreement around the year 2005, but to correct this access to markets has to be available at international level. In other words, we have to act quickly against those countries that operate dumping practices, such as China, India, and Egypt, and above all we have to protect intellectual property as well.
The balance of trade with third countries is in the red. Do not let us forget that. There is a surplus in the textile industry of 5.4 billion but there is a deficit of 22.6 billion in the clothing industry. Therefore, the European Commission and the Union have to take prompt and efficient action in this area.
Thirdly, the social dimension. The European Union must support the basic conventions of the International Labour Organization as far as possible in the international arena. That is an absolute necessity, it goes without saying that, among other things, there must be a ban on child labour in the European Union, and Mr Ribeiro referred to this.
Fourthly, the role of management and labour. Before this action plan is implemented, Commissioner, I believe that it will be necessary to set up a follow-up committee where representatives of management and workers, the "social partners' , will also be able to play a role.
I will conclude, Mr President, by saying that I, as the chairman of the textile and clothing committee of the Central Economic Council in my own country, would like to express my pleasure about the action plan and about the resolution that was approved by the Council of Ministers. The most difficult phase, that is to say implementation, is now to come, and there we are counting on you.
Mr President, the debate has clearly shown that the strategy which can and must be developed for the textile industry must be part of our overall strategy. What we do in one sector should not be any different from our overall industrial policy. Mr Caudron quite rightly pointed out that these proposals are tailored to the specific needs of the textile industry, but also reflect what we are doing elsewhere to keep European industry competitive. In this respect Mr Wolf's comments on the subject are being put into practical effect.
I am very grateful to the rapporteur and to those who have spoken on the matter, because there is absolutely no disputing what the correct approach should be, namely that we should not pin our hopes on all kinds of protection measures, and thus shore up our market in an attempt to keep alive an industry which without this type of protection would not be viable. This is the wrong approach for a number of reasons. For one thing we could not do it, as we are legally so integrated into the international economic order that such a thing would be absolutely impossible. But it is also wrong from an industrial policy point of view, because outside its own market an industry like this never achieves the competitiveness it needs to carve a niche in external markets. On this point at least we are in agreement.
We also agree on the content of the plan of action. I know that for certain people some of the actions do not go far enough, but I believe that those who have still been calling for various things will find everything in our communications. For example, Mrs Ferrer, we have not forgotten the external aspects, in fact quite the contrary, these are dealt with in some detail. We have referred to social measures and we have addressed the other measures which have again been called for here.
The situation is absolutely clear: the textile industry is an outstanding example - and Mrs Carlsson said the same thing about Sweden - of the fact that in the early stages of internationalization, that is to say globalization, jobs were lost for a variety of reasons. One of these was that ten or fifteen years ago this industry was still very labour-intensive, and labour in the EU was very expensive at that time. This cannot be attributed solely to wage costs, since although the textile industry is certainly wage-intensive, it does not of course pay high wages - and certainly not, as has rightly been said, to its many female workers. However, wages charges have driven up total wage costs to such an extent that the wage-intensive parts of the industry have simply stopped being competitive.
This has been clearly reflected in the industry's own strategy, where in the so-called passive finishing trade there has been a delocalization of labour-intensive activities, with the semi-finished goods then either being finished at home or at all events marketed there. This strategy was a response to the situation and for many years, before we began to look at this problem, it was causing considerable job losses in this sector. And there is also a second factor: as a result of this predicament, in which businesses were seeking to escape high wage costs - and let me repeat it, costs which were due in the most part to wages charges - the industry introduced a policy of rationalization, that is to say mechanization, on a much greater scale than any other industry, and as a result became highly capital-intensive.
The European Union's textile industry has become a capital-intensive industry today simply because that was the only possible solution. A number of interesting developments have taken place, particularly where small and medium-sized enterprises are concerned. There are small and medium-sized enterprises which produce very high-quality, very fashionable garments and which can also afford the high wage costs because their products yield a very good return, because they are quite simply more expensive. And it is because these goods are fashionable and high in quality that they are so expensive. Of course this will not be possible right across the product range, but it does show that the concept of quality certification and specialization is definitely a strategy for some businesses.
Now to some critical comments which have also been made in this respect. Of course it is not possible to include everything right from the outset and the communication which we are presenting here can be described as a sort of broad outline. In putting our proposals into effect we shall be working with the industry, the social partners and the Member States to examine step by step what still needs to be done and where the greatest successes have been achieved. After all, we have drawn up this communication in very close collaboration with the social partners. We have held several conferences, some of which were major events, as well as a number of smaller workshops, and the content of the document corresponds more or less to the views of the social partners.
I was naturally hoping that I would be in a position here today to submit a plan of action and to allocate the required amount of money in the confidence that what was said here in Parliament - and all this has to be quantified - would also be put into effect. Regrettably I have to confess that I no longer have this confidence. I have in mind, for example, the export promotion scheme for small and medium-sized enterprises, a budget heading which Parliament itself cancelled. Now people are calling for it to be brought back. If there were a certain degree of coherency, if what is being said here today were really to shape budgetary decisions, then the Commission would submit these funding proposals. But unfortunately because we have had such unhappy experiences in the past, we prefer not to do this but rather to declare that this will be presented as part of the general funding facilities which are available to us - and there are certainly plenty of those.
The Regional Fund has already been mentioned. Incidentally - and I do not know who raised this point - we could also use the Regional Fund to finance these restructuring measures under Agenda 2000. This would be quite straightforward. Perhaps the areas in question are becoming more intensely concentrated, something which is bound to happen. But the textile industry is usually located in these areas, with the result that we can probably keep it up. We can use the Social Fund, particularly for quality-related measures. Naturally we can finance a whole series of actions such as the greater use of information technology - which is also the key to better productivity in this industry - from the Fifth Community Framework Programme on Research and Technological Development.
Please do not be alarmed by the fact that there are no figures being presented here. I would however be quite prepared to submit such figures for the budget debates this year if I could be certain that you would take a decision on them. It would be wonderful if the people present here today would then to prevail in their political groups and in the Committee on Budgets. Sadly this has not yet happened. I do not want to use this matter as a political football, but I would also like to say that what has been done in the meantime....
Someone said: ' He is not naïve' . I have so many things to do and am trying to do them successfully. To come up against a brick wall all the time is not good. I was a parliamentarian for 12 years and a member of the Committee on Budgets and I know how members of the Committee on Budgets kill off the best ideas. So, since I do not want to be killed off or do something unnecessary, we have not delivered these figures. However, if you want, I can try again. We will give you relevant budgetary proposals and then we will have the same debate after your decision. I am quite sure you will have to offer me a drink, not because we have succeeded...
(DE) Let us try again, let us have another go. But now let us discuss things we are already doing. Of course, as I have already said, we have a whole range of programmes, such as ADAPT, EMPLOI and Leonardo da Vinci, which could already be used here and we have already set in motion a series of measures relating to the external sector. Incidentally, this sometimes proves to be a double-edged sword. We have spent a very long time considering what we have to do about anti-dumping in respect of unbleached cotton cloth. This was a clear case of anti-dumping. If we do not want to see anti-dumping become an instrument of protectionism, and we do not, then we also have to take these measures, once the legal position is clear.As Mrs McCarthy said, I have had lengthy talks with the British industry - and Mrs McCarthy was present at the time, if I am not mistaken - and I explained that in view of the legal position we cannot do other than impose these anti-dumping measures, knowing full well that those who are dependent on unbleached cotton cloth as a raw material sourced outside the EU would naturally be put at a disadvantage by this move. This is happening with increasing frequency. We therefore have to sit down and consider whether such anti-dumping measures should not be restricted to what is absolutely necessary. The more we import from third countries, the greater will be the impact on our own industry.
This is something I learned from the sports shoe industry. There we have also had anti-dumping measures and even a complete import ban. Suddenly the entire industry was on my doorstep saying that it could no longer produce sports shoes because everything was practically imported as raw material. While the home industry does stick on a few bits here and there, in the final analysis it obtains all the shoes from third countries. I was told that if I imposed an import ban, the home industry would be prevented from both selling and producing its wares.
This demonstrates that anti-dumping is strictly speaking an old-fashioned instrument for an old-fashioned trade policy. In the modern world of global cooperation this instrument is becoming increasingly worthless and indeed has become a weapon which backfires - but this is something which we can certainly come back to when implementing the report.
In conclusion I would like to say something which I have been repeating ever since the conclusion of the Uruguay Round, when the MFA was done away with. If we open up our markets, this must mean that the developing countries also open up theirs, and where market access is being impeded we are determined to take action. For this reason we have also set up a type of observation instrument, which can at any time provide the evidence we need for taking action against these countries. I have no qualms whatsoever about using this instrument in the WTO, where we should be vigorous in insisting that it is simply unacceptable to have a situation in which one party opens up its markets, thus inevitably creating problems for its own industry, while a second party merrily profits from it and keeps its own markets closed. This cannot be tolerated, and in this respect I welcome what has been said on the subject in today's debate.
Thank you, Commissioner. We have all taken note of the Commissioner's wishes. Now we will wait to see what happens and then decide, Mr Bangemann, what drink we should put in the glass you claim we will have to offer you.
The debate is closed.
The vote will take place at 12.00 noon.
Composition of the Economic and Financial Committee
The next item is the report (A4-0264/98) by Mrs Berès, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission communication on detailed provisions concerning the composition of the Economic and Financial Committee accompanied by a proposal for a Council decision on the detailed provisions concerning the composition of the Economic and Financial Committee.
Mr President, Commissioner, ladies and gentlemen, Parliament has today been informed of the Commission proposal concerning the transformation of the Monetary Committee into an Economic and Financial Committee at the start of the third phase of European Economic and Monetary Union.
There can be no doubt that this report has come at just the right time since, from 2 May, we have finally been allowed to speak about of the institutional aspects of the euro and the institutional consequences of the euro. In this respect, the Treaty on the European Union is certainly not the be-all and end-all in institutional terms, but until now we have been forbidden to talk about it lest we imperil acceptance of the euro. We were forbidden to speak about it at the Intergovernmental Conference. But since 2 May, things have begun to stir and even actually to move. We now have the Euro Council, the Euro 11 and - who knows? - tomorrow there could well be further developments.
But, just for the moment, let us go back to the Treaty on European Union. It has a weakness in that it only gives us the right to information on such an important subject. It is surprising that it refers to the existence of a technical committee, unless it is not really a technical committee, in which case we have good grounds for our fears. Fundamentally, however, it does envisage substantial changes with regard to the future of the Monetary Committee in terms of its name, its membership and its function.
From this standpoint, the Commission proposal, drawn up in accordance with the guidelines defined by the European Council in Luxembourg, does take us aback somewhat. In fact, the Treaty does not lay down that each Member State should necessarily be represented by two members elected to the Economic and Financial Committee. All the same, that is the choice that has been made.
The result is that we have an Economic and Financial Committee which, from the point of view of the national central bankers, will precisely match the membership of the Governing Council of the European Central Bank, which is the true decision-making body in the Central Bank.
Yet, it seems to us at this stage that tax and budget experts, economists and experts in economic forecasting should play a part. We are told that they will be represented on the Committee on Economic Policy. But that committee has been in existence since 1974 and we have scarcely noted its influence. Its function is not mentioned in the texts concerning the Stability Pact and it was merely referred to in a document transmitted by the Ecofin Council to the European Council in Luxembourg. Obviously, we are not expecting a central role in terms of coordinating economic policy. Furthermore, the way in which the committee would manifest itself when the broad economic policy guidelines (over which much ink has been spilt) are adopted this year, does not convince us either.
My committee is would like to know if the status of the Economic and Financial Committee is compatible with independence. Certainly, the Economic and Finance Ministers are invited to the European Central Bank. But the bankers are fully paid-up members of the Economic and Financial Committee and their reflexes betray a strong national bias.
We feel that there should be an effort to seek common ground with the national central banks, but not to the extent of defining economic policy. The Committee on Economic and Monetary Affairs and Industrial Policy thinks a dialogue is necessary, but does not believe it is that particular dialogue that Economic and Monetary Union needs.
We now invite the Council to revise the proposal currently under examination and to reconsider the role of the representatives of the national central banks on the Economic and Financial Committee. We urge it to define an unambiguous connection between the work of the Economic and Financial Committee and the Employment Committee. We also call on it to seek a merger between the Economic and Financial Committee and the Committee on Economic Policy.
Objections have been raised to the effect that this would mean the Economic and Financial Committee meeting weekly. Why not? The euro needs institutions and policies that accept the need to devote some time to it. The transition to the euro is disrupting the life of our citizens, but also that of our institutions, our political leaders, our civil servants, their customary pursuits and their clubs.
Economic government is not an Ecofin Council meeting three times a week. In addition, we think that a merger with the Committee on Economic Policy should not be brushed aside. This might be the way in which we could set up genuine facilities for coordinating economic policy.
If, at this stage, nothing changes, we urge the Member States to make use of alternates to ensure that tax and budget experts and economists take a seat on the Economic and Financial Committee. We want to be consulted on the status of the Economic and Financial Committee, rather than being simply informed of the membership of that Committee.
Finally, we would ask the Commission and the Council to ensure that this device is only a temporary measure. We are awaiting the proposals from all the institutions concerned in the transition to the final phase of EMU in order to take these arrangements further.
Finally, your rapporteur is curious about the role of the Economic and Financial Committee with regard to the Euro Council, the Euro 11, and, perhaps too, about who is to be the president of this envisaged Council.
This report gives us an opportunity today to make our position clear concerning one of the institutional arrangements that are to enable the European Union to promote the coordination of economic policies in pursuit of growth and jobs. From that standpoint, we think there is still much to do. We will do it together and your Parliament intends to play its full part in that respect.
Mr President, I congratulate my colleague, Mrs Berès, for throwing light on one of the more shadowy organizations of the European Union - the Monetary Committee. Chaired by the distinguished and retiring Sir Nigel Wicks, it has done valuable service in preparing papers for Ecofin. Some of its confidentiality is justified. There is a sense in which seminal papers must be allowed to sow the seeds of their ideas before they see the light of day.
Nevertheless, it is time to be more transparent. The change of the name to the Economic and Financial Committee is an appropriate juncture at which to prompt reform. In my own recent meeting with Sir Nigel I was encouraged to hear him support the idea that his successor as Chair - he himself will not continue in that role, as Britain is not a founding member of EMU - should appear regularly before a relevant committee of the European Parliament to make the EFC more open to the public gaze. This despite the fact that Article 109c of the Treaty only requires Parliament to be informed of the Council's decisions.
All that would be a good start, but the change of name should also reflect a change of function. Many of us are concerned that the Treaty emphasizes monetary matters at the expense of economic management. The renamed Economic and Financial Committee should tilt the balance back to a proper equilibrium. The rapporteur's suggestion that new links should be formed with the near-moribund Economic Policy Committee set up in 1974 is good, as too is the proposal that dialogue should be encouraged between the EFC and the Employment Committee created under the employment chapter of the Amsterdam Treaty.
The key to what the rapporteur, and the Socialist Group, seek to achieve lies in the composition of the membership of the EFC. It should of course be as balanced and skilful as France's winning football team on Sunday. However, at the moment it is banked with bankers, although Article 109c does not specify whether representatives should come from national banks or from economic and finance ministries. Surely it would be preferable here, in addition to national central bankers, to have representatives from the economic ministries who are themselves responsible for formulating short and medium-term economic policies. There is even a case for substitution on the 34-person EFC. Experts in the fields of taxation or budgeting should substitute for regular members from time to time if that leads to better and more informed debate.
Finally, I support the rapporteur's proposals that the Council's decisions should be amended so they can be reviewed before 1 Jan 2002 and that the Commission, EFC and ECB should report before 1 July 2001 on the state of interinstitutional relations in the context of EMU since the beginning of Stage 3.
Mr President, the Economic and Financial Committee that is to be set up has a large number of important tasks, and they are all in the previously mentioned article 109 C, paragraph 2 of the Maastricht Treaty. What does the EFC do? It gives advice upon request or on its own initiative to the Council and to the Commission, studies the economic and financial circumstances of the Community, prepares the work of the Council in a wide range of areas such as exchange rate policy and the coordination of economic policy. A great deal of attention has been paid in particular to the coordination of economic policy in the last few months. And this coordination is becoming more and more important.
Wim Duisenberg wrote in his response to the written questions of the public hearing in May that inflation is not solely determined by monetary policy, but also by budgetary policy. By both, therefore, Mr President, in contrast to what our rapporteur implies. Therefore, good cooperation must be brought about between the governments who are responsible for budget policy and the European Central Bank, which ultimately determines interest rates. The Economic and Financial Committee will play a central role in this, and to my way of thinking it will be the forum for coordination.
I find Mrs Berès' proposal to remove the monetary specialists or the representatives of the European Central Bank from the Committee unacceptable. National monetary specialists would therefore no longer be on the Committee, according to her plan. Like Mrs Berès, I would like to emphasize the need for a coordinated policy, but not in the same way. This is why my group has tabled three amendments. I consider that it must be possible to make individual countries aware of their responsibilities. If some countries relax their budgetary policies, this could mean that the ECB will have to step on the monetary brake at the expense of those countries that have their house in order. This must not happen. Wim Duisenberg has already stated that he sees a task reserved for the European Central Bank in rapping the knuckles of countries which go off the European budgetary rails as laid down in the stability pact. In the Netherlands, too, the Nederlandse Bank has appointed itself the critical and independent judge of government finances, even in the past, and now the new President is taking this line again. The Nederlandse Bank criticized the negotiations on the financial margins of a new government only three weeks ago. That is precisely the reason why the national monetary specialists on the Committee cannot be dispensed with as Mrs Berès imagines. They ensure the necessary impartial knowledge about the state of the economy in the various Member States and will be a critical voice within the Committee. They must prevent the Committee from echoing "his master's voice' too much. After all, if there are only civil servants from the Finance Ministries on the Committee, Ecofin will be advising itself. Developments in German wages are another current indication that the warning voice of the national central banks has to be heard clearly.
Mr President, Commissioner, ladies and gentlemen, I agree with the opinions which have been expressed here, both by the rapporteur and by the representatives of the Group of the Party of European Socialists and the Group of the European People's Party, in the sense that the currently proposed composition of this Economic and Financial Committee, which is to replace the Monetary Committee, should be broader and that it should operate more at Community level.
The Commissioner will recall that during the debate on the content of the annual economic report, in which the Monetary Committee proposed limiting the Commission's ability to assess the economic situation in the various Member States separately, Parliament rejected that restriction. Maybe that restriction on the Commission's competence will come about after all, if the composition of the Economic and Financial Committee is established as it stands in the current proposal.
I can see an important defect in this composition, because the Economic and Financial Committee would become a sort of alternative Governing Council of the European Central Bank and an alternative Ecofin, so that the overall situation would be controlled but without there being a forum for debate at the level of the whole European Union, able to analyse the economic and financial situation objectively and thus advise both the ECB and the EU institutions themselves, such as the Commission or Parliament itself. So I think it would be a good idea to review this composition and provide it with a real Community dimension, at EU level.
Mr President, what we are dealing with here is a much more general problem than simply the composition of a committee. What we are dealing with is the risk of diminishing political vigilance in the wake of the decision on the euro, where the old dreams of the technocrats suddenly appear again on the agenda and institutional non-regulation changes to institutionalized non-policy.
I have a word of warning for the ECB. Institutional nirvana is not a safe place to be and there is circumstantial evidence for this. Firstly, the press are saying that Mr Duisenberg's salary is to be regarded as a state secret. I hope that he will be able to deny this. Secondly, there is the procedure for establishing the basic principles of economic policy, where the Monetary Committee has practically worked out all the political aspects, that is to say the primacy of employment policy, the embodiment of monetary policy and the relationship between wages policy and productivity trends, on the basis of the Commission's proposal, thereby rendering the latter incapable of action. What we need here are institutions which can enter into consultation with the European Parliament, and not just feed it information. We need a political body which is properly qualified to run the Ecofin and Euro-11 meetings in coordination with the Employment Committee - something like a European economic government. This will not be achieved by the proposal as it stands, which does nothing more than revive the nightmares of technocracy.
Mr President, Members of this House, we should congratulate Mrs Berès on her perspicacity.
The Commission proposal concerning the composition of the Economic and Financial Committee due to succeed the Monetary Committee actually conveys an innocent impression of continuity. But, in reality, it represents a divergence from European economic construction towards a double overindulgence: a surfeit of monetarism and an excess of technocracy.
Yet the name of the Economic and Financial Committee projected an image of a place of reflection extending beyond mere monetary matters. Its function in formulating decisions regarding the coordination of economic policies or defining major economic policy guidelines leads it naturally to consider all economic and social data, with reference to all the instruments of economic and social policy.
But the Commission proposals relating to its membership are exceedingly limiting. They simply make it an adjunct of banking and monetary policy, which the ESCB could well do without, since its independence and range of measures have a solid basis.
The rapporteur has good reason to criticize the elevated status some would seek to grant the representatives of the central banks on the Committee and, with respect to the senior officials, the monopoly envisaged for the representatives of financial administrations only. So, it seems to us that it would be a good idea to increase the membership of the Economic and Financial Committee, to restrict - as Mrs Berès would wish - the role of the representatives of the central banks, but also (and here we are deliberately stepping beyond the wishes of our rapporteur), to ensure that the skills of practitioners in economic and social matters, other than those of the senior officials, are represented.
Finally, we share the Mrs Berès' desire to see a regular information and consultation procedure set up between the Economic and Financial Committee and the European Parliament.
Mr President, the start of the third phase of EMU is prompting a restructuring of the Monetary Committee. The name will be changed too, unfortunately. In my opinion, it should have stayed the same. Then the rapporteur would at least have been spared a disappointment. Now she thinks that the change of name will also lead to a change of substance. However, cause and effect are being reversed here. There should have been a much stronger plea for retaining the name Monetary Committee.
In the explanatory statement of the report, the rapporteur says that the countries of the euro-area have dual representation on the Economic and Financial Committee, namely via their own representatives (directly) and via the representatives of the European Central Bank (indirectly). I cannot follow this reasoning. It will not do to regard representatives of the ECB as indirect representatives of the euro-area countries. That essentially indicates a failure to understand the independence of the ECB.
This is also demonstrated by the following point. Because despite the fact that the rapporteur does not think much of the influence of national civil servants within the Economic and Financial Committee, her report is an unmistakable plea for a typical national French hobby-horse: the formation of an economic administration at European level as a counterpart to the ECB, which - in the eyes of the French government - is too much along German lines.
Given what I have just said, the European Parliament's lack of serious powers in this area is of very little importance.
Mr President, the Economic and Financial Committee, which is to supersede the current Monetary Committee, strengthens the position of the Finance Council in relation to the EU's other Councils of Ministers. It is worrying to me that not enough emphasis was placed on such things at Maastricht, that the role of the European Commission is thereby weakened and that in important processes for the coordination of finance policy the Commission does not propose but rather recommends. Parliament must support calls for this situation to be changed when the time comes for the Treaty to be revised.
The EU must adopt a new approach to policy coordination. The rapporteur is quite right in referring to this and the Economic and Financial Committee - and here I can only share your hopes and indeed your opinions - must also reflect this new approach to coordination. I very much regret that the twin-track approach to the process of monetary union, as conceived by Giscard d'Estaing and Helmut Schmidt when the European exchange-rate mechanism was being set up, has not yet achieved its crowning moment, as it were. At that time two committees were set up - the Monetary Committee and the Employment Committee. The Monetary Committee was institutionalized and enshrined in treaty law, while the Employment Committee continued to live in its shadow. This is not justified, given the dramatic policy development and the nil return in respect of European added value. I therefore think that the problems of employment policy, economic policy and financial policy actually have to be seen as a whole. I should like to recall that this Parliament, when it adopted the broad guidelines for economic policies last year, stressed that these guidelines must also take account of other considerations, particularly since the Ministers' decision on economic and finance policy has to be seen in connection with the budget debates in the national parliaments, which always take place in the autumn of each year.
The Economic and Financial Committee has an advisory role, yet it has become an institution. Its function must accordingly be made more transparent and enforceable. It is therefore correct to say that we need a monetary dialogue over and above the previous dialogue. You know that for years Parliament has been carrying on a dialogue with the Monetary Committee via the Subcommittee on Monetary Affairs. This must also be extended to the Economic and Financial Committee, so that opinions on stability plans, on the avoidance of excessive deficit and other moves aimed at coordinating economic policy do not remain solely in the hands of monetary authorities and monetary advisory bodies, but that other parties are also included.
I still think that it is important to have a Jumbo Council every year. The already paramount role of the Council of Finance Ministers, should not lead to a situation in which economic and employment policy is decided upon without input from the Ministers for Employment and Economic Affairs. While the institutional structure of Monetary Union is all too clear, the decision-making processes for this Union are, by contrast, underdeveloped. We need a fresh approach here, and the Berès report gives us renewed hope of this. We probably even require an additional protocol to Article 103 of the Maastricht Treaty, so that in future we too become part of the real processes of negotiation and decision-making.
Commissioner, Mr President, ladies and gentlemen, the debate seems to be dwelling, above all, on the membership of the Committee.
In fact, the real debate should not be about that at all. Instead, the real debate should focus more on the nature of the Committee. But the Committee as it stands today, as we have seen, is there merely to defend national interests and skim off anything that is Community-related. Whether it is composed of representatives of the national banks, or representatives of economic and finance ministries, nothing changes and that is the pity. What we have in effect is the Commission which, when it comes to coordination, draws up draft recommendations. These then go before the Committee, now known as the "Economic and Financial Committee' but there is still no change: it is there to defend views that are not in the common interest. We cannot change anything because that is how the Treaty has ordained things.
So we must now do something to remedy this mistake and to do this we must allow Parliament to exercise its influence, thereby providing a dimension that this Committee can never offer since, as we have seen and will doubtless see again, it will never do anything in the common interest, it will be there to defend the positions of governments. What we need is policy coordination and policy coordination implies supra-national power. It is not only the Commission and Parliament who have such power. There are the only ones who should step in at this stage. They duplicate Ecofin. So this Committee serves no real purpose. I would have liked this factor to have surfaced in the Commission proposals, especially since the Commission has stood by in agony watching the way in which the proposals have been eroded. I had hoped that as a result of these proposals, it might have targeted things better. Unfortunately, this has not happened.
Mr President, the Economic and Financial Committee, which replaces the former Monetary Committee, is something completely different, and its composition and the way in which it will function must reflect that fact. In other words there is no longer any question of it carrying out some kind of coordination of the monetary policies of the relevant Member States. This work is carried out by the European Central Bank. The new committee will be a kind of technical adviser with as broad-based a composition as possible. This technical adviser will attempt to find ways of coordinating the financial policies of the Member States who have signed up to European Economic and Monetary Union and of the states that have not yet joined Economic and Monetary Union yet remain within the exchange rate mechanism. In other words, it must have the general power to advise on issues relating to the coordination of the financial policy of the Member States of the European Union with more general monetary policy. This work is new and has not previously been carried out.
I do not think that much needs to be said and I think that we must not overstate its role. Naturally it will help, naturally it will assist along these lines, but it is not anything absolute or anything that should give rise to the fears that have been expressed in this House. Judging by the way in which audiences are arranged between the Parliament's committees and various bodies that are far more important than the one we are debating at the moment - and Mrs Randzio-Plath makes reference to this - and judging by the way in which they respond, I have the impression that this will continue. I would also like to see what committee would refuse to appear before the committees of the European Parliament to give an account of decisions it has taken, even if this is not provided for by the Treaty or by anything else. I do not think, therefore, that we need be overly concerned about this, and the composition of the Economic and Financial Committee must be as before: it must contain representatives of the central banks of the relevant Member States. It will be a good compromise between the European Central Bank on the one hand and representatives of the finance ministries on the other.
Let us then look at the matter coolly and let us not exaggerate either the significance or the role of this committee.
Mr President, ladies and gentlemen, Mrs Berès' report concerns the procedures relating to membership of the Economic and Financial Committee, on which the Economic and Financial Affairs Council must make a decision. This report makes a major and interesting contribution to the overall debate about the process of establishing Economic and Monetary Union.
Certainly, Article 109C, paragraph 3 of the Treaty on European Union does not formally admit consultation with the European Parliament on this matter, but it is quite legitimate that this House should seize upon an issue of this importance. Moreover, the Treaty does impose a general obligation on the President of the Council to keep the House informed, so it is natural that this should be given some substance.
Along with the Commission, I therefore commend the words of your rapporteur on the membership of this new Committee and I also note with interest everything that has been said regarding its status, which should also be adopted before 1 January 1999. The Commission will also pronounce on this new status and, at the appropriate time, it will take account of your views.
To reply to the matters raised - especially by the rapporteur this morning - I would like to make two quick comments concerning, firstly, the actual membership of the Economic and Financial Committee and, secondly, its role.
With regard to the membership, Article 109C, paragraph 2, stipulates that the Member States, the Commission and the European Central Bank shall each appoint not more than two members of the Committee. Now, at the European Council in Luxembourg, on 12 and 13 December last year, the Heads of State and Government, in their resolution on the coordination of economic policies, stated their intentions and I will quote the conclusions of the European Council: The Economic and Financial Committee, which will bring together senior officials from the national central banks and the ECB as well as from finance ministries, will provide the framework within which the dialogue can be prepared and continued at the level of senior officials.
So, Mr Castagnède, there is no departure. I do not accept this criticism since the text from the European Council defines the natural framework in which the Commission is bound to make its proposal even if, as the rapporteur rightly points out, the Commission has not specified the original administration which is to be represented in the Committee. This, however, was the only room for manoeuvre left to it by the text from the Heads of State and Government.
From the standpoint of the Commission, there can be no continuity between the Monetary Commission and the Economic and Financial Committee. As Mr Harrison pointed out, it is not merely a matter of changing the name, it involves changing the nature of the system itself. This is why the tasks facing the Economic and Financial Committee are no longer the same as those of the Monetary Committee.
The duties of the Economic and Financial Committee have been specified, they are defined in Article 109, paragraph 2 of the Treaty and they focus exclusively on monitoring the economic and financial situation of Member States and financial relations with third countries and other international institutions but especially, and I think this is important, the Economic and Financial Committee contributes to the preparation of Council work at technical level.
In reply to Mr Herman, I would say that those appointed are appointed on an intuitu personae basis, rather than as governmental representatives and I believe that Mr Christodoulou is right when he says that this function should not be overestimated. We are talking about preparing the Council technically with regard to three essential subjects: multilateral surveillance, the broad guidelines for economic policies and decisions to be taken under the excessive deficit procedure.
So, what we need to make the Economic and Financial Committee work is a base of expertise, it will not override the Council, let me reassure Mr Castagnède that it is not nor ever will be a mere branch office of the national central banks.
I am of the opinion that the economic dimension of the Committee's duties is of primary importance. So this should be reflected in its membership. The European Central Bank should duly appoint its representatives with regard to monetary policy and the Member States should do the same with regard to the various components of economic policy. Consequently, the suggestion by the rapporteur, Mrs Berès, about alternate members should be given particular attention. In truth, it is vital that the senior officials present should be technically competent in the subjects dealt with - whether this be taxation -as you pointed out - budgetary matters or economic forecasting.
As far as the Commission is concerned, the Economic and Financial Committee should be a technical instrument which will help to enhance the coordination of economic policies which, I would remind you, are aimed at promoting growth and jobs.
This brings me to my second set of comments which, I assure you, will be very much shorter; these concern the role of the Economic and Financial Committee.
Here, too, the European Council in Luxembourg reached the conclusion that the Economic and Financial Committee should serve as a focus for dialogue - and here I am responding to the wishes of Mrs Randzio-Plath - specifically a dialogue between the Council and the European Central Bank at senior official level. I believe that there are two sides to the matter of dialogue on coordination: firstly, coordination between economic policy and monetary policy and, secondly, between individual aspects of economic policy.
While we are on the subject of the link between economic and monetary policy, I think that it is the responsibility of the ECB, the guardian of single monetary policy and the Council, which adopts and implements the broad guidelines for economic policies, to ensure that that link is maintained.
I also think that the Economic and Financial Committee should prepare and monitor meetings of the Euro Council, now known as the "Euro 11' . On this matter, I might say - although I hope to address the issue after the recess, that the first two meetings of that new body gave rise to a new impetus. The Economic and Financial Committee should adapt to that fresh mood in order to back up the introduction of the euro, within the terms of the Treaty and under the best possible conditions, and then to administer it.
With regard to coordination of the individual components of economic policy, as the rapporteur mentioned so pointedly, the Economic and Financial Committee should also direct its work and proposals as part of a genuine spirit of complementarity with the Employment Committee and, at the same time, with the Economic Policy Committee.
Allow me at this point, Madam, to diverge slightly from your own analysis. The Economic Policy Committee is responsible for structural matters; the domestic market, job creation, competitiveness, state funding and so forth. The European Council in Cardiff stressed the importance of these structural issues by reminding us that the broad guidelines for economic policies should in future also cover the economic reforms needed to guarantee the satisfactory conduct of Economic and Monetary Union. As far as the Commission is concerned, it is therefore important that the workload be distributed evenly between the specialized committees, including the Economic Policy Committee.
Nonetheless, let me assure you that the Commission, in line with the wishes of the House, will exercise a coordinating function with regard to the activities of the Economic and Financial Committee, the Employment Committee and the Economic Policy Committee.
Quite apart from the formal composition of the Economic and Financial Committee and its duties, I feel that the final, determining factor will be how that Committee functions in practice, and, in conclusion, I would like to stress that in this area too, the Commission - which plays a central part in the coordination of economic policies, as the last "Euro 11' meeting demonstrated - will ensure that the work of the Economic and Financial Committee and other committees is correctly coordinated.
Consequently - and this is where I bring matters to a head - I would say that the Commission has noted with interest your proposal that you should receive a report before 1 January 2001 regarding the operation of the Economic and Financial Committee within the context of inter-institutional relations between Parliament, the Commission and the Council, but also - I believe - relations between the existing committees. I heartily endorse this proposal and I will, I hope, be able to report to you in person on those conclusions.
The debate is closed.
The vote will take place at 12.00.
Participation of EEIGs in public contracts
The next items is the report (A4-0196/98) by Mr Tappin, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the communication from the Commission on the participation of European Economic Interest Groupings (EEIGs) in public contracts and programmes financed by public funds.
Mr President, European economic interest groups: what are they? They are groups of small or medium-sized companies joining together to get themselves an increased profile, increased chances of winning contracts against larger competitors, increased resources to promote their expertise, a legal personality and, of course, increased chances to expand, employ more staff and thereby reduce the number of unemployed in the European Union.
Obviously, if successful, such a scheme is a good idea. This report on the Commission's communication on the participation of European Economic Interest Groupings in public contracts and programmes financed by public funds addresses exactly that issue. The scheme has been operating since July 1989. It cannot, as yet, be accounted a success. Where groupings have been formed - frequently cross-border organizations dealing in goods and services - they have shown that the concept works. However, insufficient groupings exist, or have existed, to enable the Commission to analyse all the problems or define how best it can help promote the idea, and its application in practice, for the future. This is recognized and is why the Commission has produced the communication.
The Commission is to be congratulated on the initiative and thanked for the efforts it is putting into the promotion of the interests of smaller businesses across the European Union. The public procurement market alone accounts for ECU 720 billion a year, of which very little goes to smaller companies: only about 11.7 %.
To increase that share, and the share of funds from EU programmes which flow to SMEs, I made several proposals. I would like the Commission to promote the establishment of voluntary cooperation panels at EU level, consisting of national and sectoral experts, social partners and, of course, Commission representatives, to help disseminate information and to raise awareness about the possibilities available through this scheme.
Secondly, I would also like to see the Commission positively encouraging Member States to identify or establish centres where good-quality advice and training are available for SMEs wishing to participate in the scheme. This might add an impetus to the same request which was made in regard to procurement centres in an earlier report I drafted.
Since one of the aims of this report is to enable SMEs to take a much larger share of the ECU 720 billion procurement market than they currently do, it would be appropriate if the information centres were one and the same.
Similarly, the diffusion of information through informal centres, such as Euro-Info centres, business information centres - BICs - and local chambers of commerce, is to be encouraged. Since there is a huge difference between publicity and guidance and the sort of training and legal counselling that a national centre could offer, it becomes clear that these would be complementary systems. National centres would also greatly assist in the monitoring of results. This is essential if we are to maximize the effectiveness of measures we take.
After nearly ten years of operating, there have only been about 800 EEIGs formed under this scheme. It is clear that the Commission is taking what steps it can to improve this take-up, but our message must also be to the Council, calling on it to support the efforts of the Commission and the SMEs at Member State level. This will be especially useful when it comes to ironing out some of the difficulties which arise for SMEs during international commerce, especially in dealing with the anomalies created by differing national legislation.
The Commission is to produce clarifications of the rules governing the establishment of EEIGs and the way they can operate. In view of the legal complexities, and the fears many SMEs have of extending their activities outside the safe and well-known limits of their existing commitments, such clarifications would be invaluable. However, I hope that interest groups and SMEs can have the chance to appraise these clarifications and that the substance of those appraisals, plus the conclusions drawn from the monitoring of EEIG activity, can form the basis of a further Commission communication in a couple of years' time. This should be put before Parliament, the sectoral organizations and Member State representatives. Then, if there has not been a significant take-up in the procurement market of programmes funded from Community money by EEIGs, we must do something more.
We are working against a deadline as the GPA is opened up to more countries. This means big foreign companies squeezing our SMEs out of their existing markets. If we do not enable them to take up the opportunities offered by global access, then their situation will go from bad to worse.
Of the amendments, I can support Nos 1, 3 and 4 but am against No 2.
Finally, I commend the Commission for its initiative, and I hope Members will be able to support my resolution.
Mr President, I would like to thank Mr Tappin for a splendid report that looks carefully at the status of SMEs and public services. Both sectors are vital for our societies but, nonetheless, they suffer from unfair treatment. If Europe is going to be something more than just an internal market and achieve its hope for economic and social cohesion, it must develop services for the benefit of all at European level. Establishing internal markets thus means having to free up services for the public good, which in turn means great changes in social structure.
There must be a wide debate on policy guidelines in public services among Member States, the Commission and Parliament. The debate must involve management and labour, and consumer and social sector organizations. The European Economic Interest Grouping the rapporteur refers to may bring a precious element of added value to the status of SMEs, which by and large are not yet aware of the opportunities available in the single market. There are many barriers.
The European Parliament until last year was the only institution trying to define the European welfare state through the notion of the public sector. Now, with Cardiff, a step has been taken in the same direction. In accordance with the principle of subsidiarity Member States will decide whether to use private or public companies for the implementation of public services. We must - at European level - guarantee opportunities for SMEs to compete for public procurement contracts. The participation of SMEs in public procurement is vital. They employ most of the workers.
In addition to openness in competition, we have to invest in the development of the taxation and social security system so that they too support the sort of labour-intensive entrepreneurship that characterize SMEs. Reduced income tax is the goal and that is of particular concern to labour-intensive service sectors. I think they have been dealt with wrongly when it comes to taxation.
Furthermore, more venture capital is needed to establish companies. In Europe this is particularly required for innovative SMEs, which will then grow into larger companies and, as was stated in the meeting on SMEs and employment held by the Group of the Party of European Socialists, on that hangs the future of employment in Europe.
Mr President, when you intervene in a market, you will discover that you have to stay on afterwards and repair the damage. That is how it was in the European Union when we intervened in the traditional set-up whereby national government contracts were placed nationally: we discovered after a time that the intervention had unintended side effects. As so often, it was the small and medium-sized enterprises that footed the European bill. For years, they had carefully built up and nurtured their relationships with local, regional and national governments, relationships based on mutual quality and trust. Under the anonymous European tendering procedures, these trust-based relationships lost their value in one fell swoop. Small and medium-sized businesses in particular were the victims and went to the wall. That was not the intention, so the damage had to be repaired again.
Hence the creation of this crossborder interest grouping, which is intended to make it possible for smaller companies to combine to take on large projects which are being placed more and more on the basis of stringent qualification procedures. And we as a Parliament want that too, because, as we have stated in other reports, European government tenders have be simpler, easier and involve less bureaucracy.
What I cannot find in the Commission communication, Mr President, is an analysis of and a solution to one major problem with EEIGs. That is the lack of awareness of this instrument in the very sector for which it is actually intended. Nobody in small and medium-sized enterprises has ever heard of these interest groups, which have after all been in existence since 1989. That is something that Michael Tappin rightly remarks on in his report. The Commission communication concentrates on legal possibilities and impossibilities, while the point of lack of awareness remains untouched. Measured by the yardstick which the Commission itself attaches to the communication, namely publication of the actions that have to be taken, the Commission has fallen short. It might have been expected that the Commission would put a plan on the table stating what has to be done to deliver information to companies about this instrument: it is the age-old European Union communication problem.
The Commission writes that 800 interest groups have been set up, 80 per year. That figure does not mean anything in itself unless we know how successful these interest groups have actually been in obtaining government contracts or subsidies from EU programmes. The communication does not contain this information. Nor does it state what opportunities the interest groups encounter in their day-to-day operations. Perhaps the Commissioner could give me some information about this. Is it perhaps possible that small and medium-sized enterprises businesses have no need at all for this kind of interest group? Does it ever happen that we in Parliament or in the European Union dream up things that nobody needs? In general, my group can support Michael Tappin's report. My only doubts are about paragraph 3 of his motion for a resolution, in which he suggests a special panel at European level. Socialists always expect good to come of this kind of structure, but I do not. Fortunately, what he has in mind is a voluntary basis. I myself think that it would be much more effective to link up with existing networks in order to inform small and medium-sized enterprises, and in order to make it easier for companies to find partners. The European Commission does already have the facilities here, I am thinking of the Europartnership, the Interprise scheme and the BC-NET network.
Mr President, first of all I want to congratulate Mr Tappin on this report. I welcome it as a valuable means of promoting small and medium-sized industries throughout the Member States. Indeed, as Mr Tappin rightly points out, small and medium-sized industries naturally tend to be the norm in smaller countries. He is right as well to say that a concerted assessment of needs has to be made and that we have to take a more user-friendly approach when delivering information and practical support for the operations of EEIGs.
One point which I should like to stress from the outset is the gains for small organizations who become partners. A small operator would not only be able to bid for and win a contract that would normally be beyond its capacity to complete; but would continue to reap certain benefits even after the contract had been completed. For example, Mr Tappin, I would point out that a small road building contractor in Ireland that wins small-scale contracts from local authorities would find it absolutely impossible to bid for larger-scale construction projects for major roadways or motorways because it could not afford the investment required for the quantity of equipment needed to complete the job. Even if the investment were made, the outlay would not be justified in the long run, since the equipment would be lying idle for most of the year because not enough work would be available on a constant basis. If a small operator were part of a consortium, it would have a greater chance of continued work. New contracts in other Member States will help to bring that prospect about and are therefore to be welcomed. We must insist that all Member States play by the rules, since capital investment in smaller states will never be forthcoming.
Mr President, it is a pity that such little use is made of the only existing Community instrument for transnational cooperation between SMEs. With just 800 EEIGs having been set up since 1989, it is no surprise that there is little or no participation in public contracts. This low figure assumes even starker significance when one considers that almost 99 % of European businesses are SMEs and that 52 % of jobs are still to be found in this sector.
Anyone who has had a lot of personal contact with SMEs and with micro-enterprises will confirm the rapporteur's remarks, namely that SMEs are completely unaware of the good fortune which could come their way. The EEIG scheme is an extremely valuable instrument for small businesses in that it allows them to participate in transboundary cooperation within the internal market and even to go so far as to tender for public contracts.
The proposals contained in Mr Tappin's report clearly show what is needed, namely genuinely practical information and concrete measures of support. The promotion of non-bureaucratic access to public procurement by undertakings engaged in transnational cooperation is very important if the internal market is to have more substance. An information scheme using every possible means, from personal contact meetings to the use of modern technology, is needed to help overcome the dearth of information and other barriers which exist.
Mr President, ladies and gentlemen, for some considerable time European integration has been endeavouring to bring transnational forms of cooperation under company law. For it is through transboundary cooperation between enterprises that we shall come nearer to our goal of a European internal market. The challenge before us today is just as intense as it was 10 years ago.
At the start of the Austrian presidency we are therefore eager to see whether it will be possible to adopt the European Company Statute before the end of the year. This would enable firms to avoid the unnecessary and costly procedures associated with national company law. This new option should be directed not just at multinational companies but more particularly at small and medium-sized enterprises which are keen to participate in Community projects such as transEuropean networks.
We have already heard in the debate that the European Economic Interest Groupings provide just such a structure, but that there is an obvious need for improvement and that life still has to be breathed into the formal legal framework.
We should also be considering exactly how many firms can be offered a form of association of this kind or indeed how many there should be, as small businesses, which should benefit in particular from this form of association, should in future also be able to participate to a greater degree in public procurement between Member States.
Mr President, I too would like to join in congratulating Mr Tappin on his report. It comes at a very critical time when we look at the new measures being introduced to boost employment, because the figures show that the majority of employment within the European Union is created within small- and medium-sized enterprises. Therefore it is vitally important that we do everything we can to facilitate further growth within that sector.
However, I have some criticisms. In particular I have criticisms of the way in which the Commission is so slow in paying people who have been involved in contracts in the PHARE and TACIS programmes, for instance. I can point to three individual small firms from Ireland that went into liquidation because of the late payment by the Commission for contracts those firms completed in Russia. It seems to me that to get information on these types of initiatives you need to be a member of the Freemasons. You simply cannot get public access to the information, and this is something which is essential for small enterprises.
In Ireland we have established the Small Business Operational Programme. That pointed out five key areas where work needed to be done to allow SMEs to become involved in European economic interest groups: access to finance, access to public procurement documents, access to proper tender support, access to a prompt payment guarantee from the contractor, and access to closer networks of SMEs across the European Union to allow broadly based enterprises to develop.
Unless we give real information in a very public manner then we cannot benefit from these groupings.
Mr President, on behalf of the Commission I would like to thank the European Parliament, and Mr Tappin in particular, for the support it has given to this communication on the participation of European Economic Interest Groupings (EEIGs) in public contracts and programmes financedby public funds.
I must say that since this communication was adopted on 9 September 1997 there has been a swift and unprecedented move to set up new EEIGs: the number has risen rapidly from 800 (the figure at that time) to 966 within in a short space of time. This represents a significant step forward in our efforts to encourage interested parties to familiarize themselves with the EEIGs. Because the EEIG is the only Community instrument that promotes cooperation between companies, the EEIGs may be considered an important link in European cooperation and a means of speeding up the real achievement of a single market.
The Commission is planning other initiatives with the aim of offering more extensive and detailed information on the features and possible uses of EEIGs - and particularly their usefulness to small and medium-sized enterprises. One of these initiatives will be a communication on the participation of small and medium-sized enterprises in public contracts. I can tell Mr Crowley that this specific communication on the participation of small and medium-sized enterprises in public contracts is due to be made published shortly. It will also deal with problems of payment terms and credit.
The issue of information has been raised several times, particularly by Mr Peijs. Insufficient information is available on the EEIGs and the possibilities they offer. This was evident at the 1996 conference on the EEIGs proposed by the Commission and aimed at economic operators. It is also evident from the number of requests for information on this subject that the Commission receives each day.
How will we go about providing more and better information? One way will be to publish a guide containing a sample contract and practical advice for operators on all stages of a an EEIG's life, from setting up to operation to dissolution. Another way will be to make increasing use of European Information Centres. BC-Net and other operators are already acting as specialized consultants to small and medium-sized enterprises on participation in public contracts. We also intend to consult the Contact Committee to find out what information could be useful for promoting and developing EEIGs.
As the topic of trans-European networks has already been mentioned, I would also like to remind you that some EEIGs already participate in trans-European network projects, particularly in the transport field. Lastly, Mr Tappin, the suggestions you propose in your report and the resolution will be very useful in helping us to achieve the objective that is so important for all of us.
Finally, I should like to state that I agree with what Mr Rübig said and I hope that the Austrian presidency will manage to make the idea of a European Company Statute a reality. This will be very important for large European enterprises but also for small and medium-sized European enterprises which will, I am sure, make great use of the resource.
To Mr Paasilinna I should like to say that the Commission is very sensitive to the two topics he raised. In relation to his first point, that is the need to reduce fiscal pressure on labour-intensive activities - as you know, the Commission presented a communication on employment to the European Council in Luxembourg. With regard to the second point on venture capital, which could be so important to small and medium-sized enterprises, the Commission presented a document that aroused great interest at the Cardiff European Council.
To conclude, I would like to give my thanks again for the support that the European Parliament has given to this communication and to congratulate Mr Tappin in particular.
The debate is closed.
The vote will take place at 12.00 noon.
Electoral procedure
The next item is the report (A4-0212/98) by Mr Anastassopoulos, on behalf of the Committee on Institutional Affairs, on a proposal for an electoral procedure incorporating common principles for the election of Members of the European Parliament.
Mr President, after efforts that have lasted forty years and more and that have proved to be exercises in futility, we now find ourselves once again on the starting blocks.
A uniform electoral procedure for European Parliament elections was provided for in the Treaty of Rome of 1957, through which the European Communities were created. This is perhaps somewhat paradoxical as at that time there was no European Parliament, but an advisory Assembly, which was, moreover, slow to evolve. What does this mean? It is perhaps a sign of the inordinate institutional significance attributed by the founding fathers of Europe to a European Parliament that would reach maturity - and did reach maturity - in democracy, within a united Europe that would be based, and is based, on democracy?
Forty-one years on, that objective has still not been achieved. A few steps have been taken. In 1979 the Members of the European Parliament, on the initiative of the then French president, Valéry Giscard d'Estaing, began to be elected by direct universal suffrage, and from 1987, with the Uniform Act of Luxembourg, they began to gain their first fundamental legislative powers.
But a uniform procedure did not appear on the horizon even then, and has not appeared up to the present time. Efforts always foundered on two rocks: the unshakeable refusal of the United Kingdom to change its electoral system of first-past-the-post voting with narrow constituencies and to unite with its partners, who had all opted for proportional representation, and, secondly, the operation of different national electoral traditions which did not permit any agreement on a uniform procedure. The efforts of the European Parliament were futile and were perhaps at times coloured by political romanticism, since it judged that the political map of Europe could be redrawn - albeit for European elections - with Brussels and Strasbourg at the core.
And so we come to 1997, a year of great changes. In Britain the new Labour government of Tony Blair, after reaching an understanding with the Liberal Democrats, tabled a bill for the revolutionary - to the British way of thinking - introduction of proportional representation for the European elections and the partition of Britain into 12 electoral constituencies. And at the Intergovernmental Conference, which led to the Treaty of Amsterdam, government representatives and our own European Parliament representatives, realizing that they were at an impasse, added the alternative solution of common principles to provide an element of flexibility in order to make it easier to reach agreement.
Against this background, the European Parliament last year launched its sixth and most recent push. It was preceded by the report of Mr De Gucht, which each of us should hold in great respect. And I, as rapporteur for the Committee on Institutional Affairs, took it upon myself to learn the lessons of our past mistakes. I judged it advantageous to take a simple, evolutionary and limited approach in order finally to enable the first great step to be taken, after forty years of continuous failure. I also considered it necessary, in addition to the long-drawn-out and exhausting debates in the Committee on Institutional Affairs, to visit many of the capitals of the fifteen Member States, to have talks with government representatives and representatives of political parties, to inform and to be informed.
The outcome of all these exchanges of view, the deliberations and the search for answers, undertaken on such an extensive scale for perhaps the first time in the annals of the European Union, appears in the report and in the proposals which I have the honour of presenting to the House today.
There are two basic principles: proportionality and the close relationship principle. Proportionality is without doubt the fairest electoral system. It permits fair representation of all political tendencies of the peoples of Europe. And in the case of the European Union, which does not have - at least in the period under consideration - a central European government which needs to rely on majority voting in the European Parliament, the representation of all major political tendencies is necessary.
Europe can not be constructed on the basis of a single political power, or even two, however great these may be, and however convenient that might be. A wider political base is necessary. And the powers that maintain it must be represented in this continually evolving and improving European Parliament. Hence our preference for proportional representation, which is, during this period of European construction, honourable, honest and constant. But this does not mean that we are in favour of the fragmentation of political power, which does not help in the evolution of European political life. For this reason we are allowing Member States to institute, for the allocation of seats, a threshold that does not exceed 5 % of the votes cast, in order not to place the preservation of proportional representation at risk.
This is not the only way in which we are offering Member States more room for manoeuvre. Nor is it blind dedication to the famous principle of subsidiarity which is governing our choices. It is rather our conviction that on to matters such as electoral issues - but not only on those issues - we must bring forward framework laws within which Member States can make their own decisions. A big YES therefore from us for proportional representation. And Member States will determine exactly what kind of proportional representation they want.
We were amazed, at a time when the British government was abandoning first-past-the-post voting, to see political powers in continental Europe, who up till now have not been noted for their love of Great Britain, declare themselves - with much delay it has to be said, and with a kind of necrophilic nostalgia! - in favour of the system the British had liberated themselves from. Of course each system has its advantages and disadvantages. And it is a fact that the British system brought constituents and those elected closer together. But how acceptable can a system be regarded which, if it had been implemented in France in 1994, would have given the electoral alliance of my friend the Mayor of Toulouse, Dominique Baudis, a total of 87 French seats, with 25.5 % of votes? The close relationship principle, the principle of proximité , is in fact the second principle in our proposals. We believe that it is necessary for constituents to be closer to their European Members of Parliament and for this reason, as a first step, we propose that the five largest countries of the present European Union, which have a population of more than 25 million, should be divided into electoral constituencies. The countries themselves will be the judge of which and how many constituencies. We do not aspire to lay down ourselves, from Strasbourg, those constituencies which geography, history, economic and cultural conditions have determined. We are aware of the difficulties of the operation. But it needs to be done. The ability of the European Parliament to represent its people must not remain a subject of debate.
This Parliament, which is moving onwards and upwards, slowly but surely, will be judged by the quality of its work, the awareness of its responsibility in fulfilling its mission, and its ability to reconcile the challenges of constructing Europe with unflagging political activity within the Member States and with its ability to represent its people. The latter must not be called into question. With the division of the largest Member States into electoral constituencies for the European elections, the democratic choice of candidates from the political parties, and a declaration by constituents in favour of preferential voting, the close relationship principle will have a firm foundation and will change the entire picture.
Is it necessary to ask whether, in the current European Parliament, with its already considerable legislative or colegislative powers, there is any room for part-time Members?
Our proposals contain another element, however, which has most often given rise to debate. I am referring to transnational constituencies, which are intended to be in place in ten years' time. The idea has been aired before but it was initially regarded as Utopian. However, it has stayed the course and may possibly lay claim to a place in the Europe of 2010 or that of 2020. There is no question that it will be a very different Europe from today. And the European Parliament needs to look ahead, to have vision, to break new ground, to be in the vanguard of its age in terms of thoughts, proposals and ideas. It is unacceptable for us to tackle problems with the wretched approach of daily routine, with petty political self-interest, with small-mindedness and in the extremely restricted sense of small-party compatibility. It is intolerable for us to have institutionalized European political parties with the Maastricht Treaty, and not to attempt to give them fundamental political substance. It is rather foolish to maintain that transnational constituencies disadvantage the small and the medium-sized parties, when there are possibilities of guaranteeing that neither the medium-sized nor the small will be harmed by the implementation of this great European idea.
These proposals, which the Committee on Institutional Affairs paid me the honour of adopting with an overwhelming majority, are now being placed before you for your verdict. They are restricted to just 10 or 11 points but they have been put together in the ambitious hope that they will finally lead to the first step towards equal opportunities, a more democratic Europe and a more representative Parliament. We will not cease to fight unrelentingly for these principles.
Mr President, ladies and gentlemen, now that the euro has completed the process of Economic and Monetary Union, the time has come for Europe to be a "Citizens' Europe' . An important sign of this is the election of Members of the European Parliament from Member States by universal suffrage, a subject which Mr Anastassopoulos dealt with quite brilliantly in his report. The right to vote is the most important of all citizens' rights, as it allows people to participate in the most direct way possible in shaping the course of politics.
This shaping process has to take place in such a way that each citizen feels that the European Union, with all its vicissitudes and values, is his political homeland, a place in which his dreams and aspirations of peaceful coexistence can become a reality. The opinion of the Committee on Legal Affairs and Citizens' Rights is based on this principle. We need a system of universal suffrage which is clearly intelligible to everyone. A voting system which brings people and Members of Parliament closer together, which takes account of traditions and which at the same time is flexible enough to absorb new Member States into the European Union.
We do not need fifteen national systems of electoral law - with more to come - interspersed with one or two common European principles. This would not be in keeping with either the letter or the spirit of those treaties on the basis of which we are working. The Committee on Legal Affairs and Citizens' Rights has tabled concrete proposals to this effect, which are also essentially contained in Mr Anastassopoulos's report. Where there are omissions, or where the wording is not sufficiently binding, it is up to us to rectify the situation. To this effect there is a whole series of amendments which bear my name, for the Committee on Legal Affairs and Citizens' Rights cannot act as a proposer here.
I wish that the rapporteur had recommended the acceptance of these amendments. However, I also know that he has to reject a considerable number of amendments, as otherwise the political structure of Europe would be set back a considerable way from its current position. Looking to the future, we need a system of European electoral law which is formulated in clear and concrete terms. We have to ensure, for example, that the binding form of wording "shall' cannot be substituted by the nonbinding form "can' .
In my view such options are only appropriate when they refer to rules existing in individual States or when they open up additional possibilities for others. Examples of this are the preferential votes and a threshold clause which should not be above 5 %. Some may well shake their heads in surprise, but parts of the new European suffrage system do need to contain clauses of a self-evident nature if they are to be properly observed. Just think of the principle of equal rights for men and women. This is a vested right in almost every Member State, yet it is often ignored in everyday life.
If we want to bring Europe closer to the people by making it their Europe, rather than a Europe run by a political elite, we have to ensure a strict separation of powers and the elimination of duplicate mandates. One amendment therefore contains an extensive list of incompatible mandates - a list which, in my personal view, still does not go far enough. I would even like to see all mayors excluded from the European mandate, but the proposals as they stand are still acceptable. Neither will the citizens of Europe understand us if we fail to put a cap on electoral costs. And of course it goes without saying that transparent accounts should be provided here.
Finally a few words on transnational lists and on the mandate given to MEPs. I know that the rapporteur is very much concerned about transnational candidate lists as a symbol for the unity of Europe. I am too. We should therefore adopt this list, without any ifs and buts, in the form proposed by Mr Anastassopoulos. Amendment No 45 which has been proposed by the rapporteur contains a clarification of the MEP mandate. I would withdraw this excellent amendment in favour of Amendment No 48 as proposed by the Group of the European Liberal Democrat and Reform Party, which suits our common purpose even better, Mr Anastassopoulos.
Because it is now time to vote, I declare the sitting suspended. We will resume this afternoon.
(The sitting was suspended at 11.55 a.m. and resumed at 12.00 noon)
Votes
Mr President, I agree with Mr Falconer that voting by roll-call conflicts with the constitution. Last time, I actually approached you when you were in the chair to tell you that I did not want to say that during the sitting, so as not to delay the vote and not to frustrate the President, because I have a great admiration for the way you chair sittings. I have just realized that, in contrast to what Mrs Nicole Fontaine had been told, it does have to be done formally. I am therefore informing you formally - you can see that I am here, I have voted neutrally once - that I am not participating in roll-call votes as a matter of constitutional principle. I hereby request you to take into account retrospectively what I have up to now told you informally in good faith.
Mr President, on behalf of the Group of the Party of European Socialists, and after consultation with Mr Lehne, as rapporteur, I wish to table the following amendment: on the basis of Rule 129 of the Rules of Procedure I request that before proceeding to the vote we refer the report and the amendments back to committee. Some of the amendments are still very controversial. Mr Lehne has agreed to make a further attempt to reach compromises which will avert the risk which currently exists that we shall ultimately be voting on such a contradictory text that the report will be altered beyond recognition and consequently will be devalued. We therefore request your approval for the report to be referred back to committee.
Mr President, ladies and gentlemen, let me say first of all that I am very grateful for the proposal which Mr Schulz has just made, because it basically constitutes a positive response on his part to the appeal which I made in last night's debate, where I requested that this House, and particularly those on the Left, should think again about the results of the deliberations of the Committee on Civil Liberties and Internal Affairs. I am pleased to see that the House is prepared to do this.
However, I also wish to make some critical comments on this amendment, plainly and simply because this is now, I believe, the third time this week that a report from the Committee on Civil Liberties and Internal Affairs is being referred back to committee. This is apparently because the Socialists have not done their homework on the subject and because they have quite literally pushed through a series of decisions in the Committee on Civil Liberties and Internal Affairs which in our understanding, and after what I said yesterday in the House, are simply not acceptable in their current form. To be specific, this concerns the extension of family allowance to partners of the same sex, the possibility of immigration when only one job is on offer and the introduction of electoral rights for third-country nationals in municipal elections which go well beyond the rights currently available to EU citizens.
With this in mind, and in view of the fact that this House, including the Socialists, has indicated its willingness to discuss these issues once more in committee, I am prepared to agree to the amendment being referred back to committee and would ask my group, and indeed all other Members of the House, to comply with Mr Schulz's proposal.
Mr President, if the rapporteur himself can accede to Mr Schulz's request, I as the Chairman of the Committee accept that. But I do want to say that this, of course, has nothing to do with the arguments used by the rapporteur. This is a committee, and it is in the nature of this committee that controversial political topics will be on the agenda. It is actually a miracle that in most cases we do agree, that we do reach consensus in this committee. In a number of unusual cases which deal with politically heavy-weight matters, it is sometimes useful to have a further opportunity to discuss them in committee. But in this case, I just wanted to add that, it would possibly also be very useful to hear from the European Commission what it thinks of amendments which have been tabled by our parliamentary committees. We were not really told that properly yesterday. It would be very useful for the continuation of our discussions, and this can naturally also be done actually in committee, for us to hear what the Commission, or the responsible Commissioner, thought of the points of view we have jointly adopted and that have been tabled in the form of amendments.
Mr President, I wish to speak against the amendment and to respond to Mr Lehne by saying that we certainly did do our homework. We may have - indeed we definitely do have - different opinions on the subject. The efforts being made to keep families together, which you have criticized, are in keeping with what the European Parliament has readily accepted in other reports, namely in the report on equal rights for gays and lesbians and in the report on human rights - and whether it suits you or not, this was supported by the majority of this House - which stated that there should be no discrimination based on a person's sexual orientation. It was therefore quite logical that the family in its extended form should be defined in this report.
You say that the electoral rights of third-country nationals in municipal elections go far beyond the rights of EU citizens. I am sorry, Mr Lehne, but this is simply not true. EU citizenship gives European citizens the right to vote and to stand as a candidate at European and municipal elections, and there are now calls to extend this to third-country nationals - which incidentally is fully in keeping with what Commissioner Flynn called for in the Year against Racism. That was last year, and we should not forget it.
I am against the motion. I am sure that the major coalition in this House will decide differently. It would have been nice to be voting today on a report which laid down rules for immigration and the rights of immigrants.
(Parliament decided to refer the report back to committee)
Mr President, whichever way the final vote on this resolution goes, I would like in any case to address a comment to Commissioner Gradin, who yesterday, after the reading of my report, responded with a number of policy plans which boiled down to adopting all the policy proposals I particularly value and which I think that almost everyone supports, except possibly the extreme right of this Parliament. The work of the Committee on Civil Liberties and Internal Affairs and my own work as rapporteur is thereby richly rewarded, in my opinion. I thank the Commissioner.
Mr President, I would like you to note that none of the members of the Union for Europe Group will take part in the vote on the report by Mr Oostlander, neither by raised hand, nor by electronic verification, nor by roll-call vote. This is because we believe that the status of religions is a matter for national authorities, in accordance with the principle of subsidiarity, and that, therefore, it should not have been presented before this Parliament.
Consequently, in accordance with our rules, I call on the sitting's services to note the presence of those of my colleagues who are here, but who will not take place in the vote.
Thank you, we will make sure your attendance is recorded.
(Parliament rejected the motion for a resolution)
We note that paragraphs 1 to 6 in the explanatory statement amount to a description of how the situation actually appears today.
However, we cannot agree with the expression of intent in paragraph 7, which advocates protection clauses for tobacco and rice, because, among other reasons, in general we do not think that this amounts to a permanent solution. Instead we should seek adaptation to the existing WTO rules.
We are also opposed to specific protection clauses for tobacco since we think it is totally wrong to support this sector because of the very great adverse effects on health which the use of tobacco entails.
We have today voted in favour of the European Parliament's approval of the proposal by the Commission on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in ACP States. We support the Commission's proposal because it serves to improve access to the European market for some of the poorest nations in the world. In many cases, these countries are utterly dependent upon exporting their agricultural produce.
Nevertheless, we have several reservations with regard to this proposal. Firstly, it is regrettable that it has taken the EU almost three years to get as far as this reading. Even though the change will take effect retrospectively, this has caused unnecessary uncertainty in ACP States. Secondly, we must urge the EU to involve more developing countries in this system. ACP States are, of course, among the poorest in the world, but there are equally other countries needing to export to Europe. Thirdly, it is a disgrace for the EU to expend so much energy protecting its own agricultural production. There is nothing - either in this proposal, in Agenda 2000 or in other actions relating to this area - to indicate that the EU would be prepared to sacrifice its own production in order to come to the aid of other parts of the world.
Our group has of course voted in favour of the Commission's proposal which is intended to implement the agreements on preferential treatment for imports into the European Union of agricultural products originating in the ACP States which are covered by Annex XL of the Fourth Lomé Convention, signed on 4 November 1995.
However, in this explanation of vote, the Group of Independents for a Europe of Nations regrets that it has taken the Commission three years to make this proposal, which will come into force retroactively, with effect from 1st January 1996. This is an unacceptably long administrative delay for such a simple proposal which satisfies two objectives: to make further concessions to ACP countries and to make the technical adjustments called for by the continuation of the GATT agreements, which established customs barriers, that is, by withdrawing the agricultural levy on imports, and replacing it with customs duties. Consequently, the difference between the old customs duties which have been in force since 1st January 1996, and the new reduced duties will be refunded to ACP exporters. This is a minimal concession amounting to ECU 10 million per annum in reduced customs duties and ECU 2.7 million in increased costs of export refunds with regard to products originating in ACP countries which the European Union re-exports to third countries. All this does not justify the three years it has taken the Commission to draft the few pages of this regulation.
Finally, Mr President, our group would like to remind you that we are extremely anxious about the future of the ACP-EU agreements. In fact, we in the 'banana' panel have observed that the very principle of preferential agreements with ACP countries, with whom may I remind you the Member States have close and specific traditional relationships, is being damaged, and may even be destroyed by the WTO. We therefore call on the Commission to take the specific nature of the ACP states into consideration when the negotiations of the WTO are resumed next year, that is, at the end of 1999.
Dybkjær report (A4-0231/98)
Our group is in favour of developing a specific Europe-Asia cooperation strategy in the field of the environment and environmental protection.
In 1997, the United Nations General Assembly confirmed that the pact concluded within the framework of the Rio Conference had been almost totally disregarded. It is therefore necessary to use this Europe-Asia cooperation strategy to implement a policy which takes into consideration a certain number of the Rio commitments.
There are many environmental problems in Asia:
As far as water pollution is concerned, domestic sewage in and around urban centres threatens human health as well as aquatic life, allowing disease to flourish, leading to high sickness and death rates. In addition, most industries discharge their waste into rivers.-With regard to air pollution, according to the World Health Organization, 12 of the 15 cities with the highest levels of particulate matter and 6 of the15 cities with the highest levels of sulphur dioxide are in Asia. The region is becoming the major contributor to acid rain and greenhouse effect gases.-Land degradation, which is largely due to efforts aimed at maintaining self-sufficiency in food, using unsuitable technologies given the specific soil and climatic constraints of these regions.Having made these alarmist comments, what else can we do? Some, like the Commission in its communication, envisage the establishment of an environmental cooperation policy which will of course require separate funding.
Our group recommends an alternative which may nevertheless be compatible with the first solution, in order to repair the damage caused by the current situation as quickly as possible. Globalization, as we know it today, must by replaced by the internationalization of trade. This means implementing specific clauses guaranteeing compliance with social, environmental and health principles within the framework of the COM. We must put an end to the social and environmental dumping seen today. What is the point of liberalizing trade by limiting tariff and customs barriers if this leads to ecological disasters? We are in favour of the free market provided social, environmental and health clauses are established.
Mr President, I am voting for this report as we must not lose sight of the need to preserve the environment in Asia despite the preoccupation at present with that region's economic troubles. Indeed, given the agreement at the Kyoto Earth Summit in Japan last winter, pollution has now been linked to the international trading system in the pollution quota trade arrangement.
I am glad that my own Deputy Prime Minister was able to play a key role in those negotiations and that this year my own country hosted only the second ever Asia-Europe summit meeting.
This report is right to argue that any EU taxpayers' money which goes in aid to Asian countries should be linked to the recipients agreeing to respect the environment when spending that aid. It is no use assisting the Asian economies to work their way out of their current troubles if the world's air and water are to be polluted as a result.
Having played a major part in the Kyoto Earth Summit agreements aimed at making economic progress environmentally sustainable, we are practising what we preach in asking those whom we assist with our public's money to use it in environmentally friendly ways. And the recipient countries will themselves reap the benefits of so doing, to stop the dreadful trend of hundreds of thousands of their children losing their lives through water pollution each year.
Oostlander report (A4-0328/98)
Mr President, I voted against this report by Mr Oostlander, and I am very pleased indeed that Parliament has rejected it by a decisive two to one vote. It was confused. I am sure the rapporteur was well-intentioned but this bizarre report came over as though fixated with the Islamic religion. It focused unnecessarily on the Islamic religion, whereas it was meant to be a report on the problems associated with fundamentalism. Overall, it was a general insult to Muslim citizens and residents of the European Union.
One of the paragraphs referred to the stereotyped image of Islam and Muslims in the western media. This report itself contributed to increasing that poor image. There are millions of ordinary, decent Muslim people, followers of the Islamic religion in the European Union, who are perfectly respectable and law-abiding and who were quite right to feel insulted by this report. I am glad it has been rejected.
We have chosen to vote against the Oostlander report on fundamentalism and the challenge to the European legal order, for the following three reasons:
Firstly, the report focuses almost exclusively on Islamic fundamentalism, within and beyond the EU. In our opinion, there are also other types of religious and non-religious fundamentalism.
Secondly, Europol and the Treaty of Amsterdam are highlighted and commended for their excellence. We are and will remain opposed to supra-national police collaboration. We do not take issue with national police bodies collaborating, but this must not be at international level.
Thirdly, we believe this report goes far beyond the remit of the European Parliament and the EU.
European societies which lack ideals, objectives and clear reference points are totally defenceless against the rise of fundamentalism.
Bogged down in a deceptive, even desperate materialism, they do not know how to face up to the sometimes violent challenge represented by Islamic fanaticism and which is becoming all the more serious in that it is finding a happy hunting ground amongst uprooted immigrant populations, who are poorly integrated and are victims of unemployment and of the low life that flourishes in the dehumanizing suburbs.
Mr Oostlander's report might have made a valuable contribution to the debate on this problem. Unfortunately, this work was misleading in that it was basically ambiguous with a very broad scope. It was ostensibly a report on religious fundamentalism but the actual report dwelt heavily on Islamic fundamentalism. This is not by chance, since that is what we are witnessing in such a bloody manner in the European Union, and especially in France.
The debate held in this House, far from clearing our minds, has simply sown further confusion, since no-one can agree on the definition of fundamentalism, a word that is sometimes used in the sense of fanaticism, sometimes extremism and often applied to areas outside the religious fold.
More than that, with the understandable desire to avoid pointing an accusing finger in the direction of Islam, some speakers have wallowed in grotesque fusions of ideas, even going so far as to speak of "Catholic terrorism' with reference to groups opposed to abortion who pray in front of hospitals, not to mention the fantasies woven by others around the Opus Dei organization. Whereas Voltaire regarded the Jesuits as his bête noire , the Voltaire network seems fixated on the Opus Dei group, but as a writer Voltaire at least had talent and style.
So the entire debate has added nothing new to the subject. It would probably have been preferable to demarcate the boundaries of the report more clearly; this would have avoided some of the interminable discussions.
So this is a report on religious fundamentalism that dwells heavily on Islamic fundamentalism. This is a major problem because it leads us to the question of the integration of Islam in societies that understand the concept of the separation between things spiritual and things temporal; "render unto Caesar that which is Caesar's and unto God that which is God's' is not a precept that prevails in Islamic societies.
Hence, the challenge we face is a dual one:
for our societies, showing respect for Islam as the spiritual expression of increasing numbers of peoples in the European Union-for Muslims, respecting the separation between the spiritual and the temporal, which is a gospel truth in our societies, and accepting that religious law must not be confused with civil law.Consequently, the initial ambiguity about the scope of the report made it incoherent, so that - despite some good points - it provoked such ill-structured debates.
To conclude, I regret the fact that one form of fundamentalism was not discussed and that is secularism, which preaches a hatred for religion and which, especially in France, is sadly too often exemplified, sustained and propagated by allegedly secret societies that are far more dangerous for the state than Opus Dei.
In setting before you my views on this report dealing with "fundamentalism' , I would like to repeat the fact that I was sorry Parliament last night failed to debate and adopt a harsh report attacking sects that represent fundamentalism at its worst. Our Parliament lacked courage.
With regard to the Oostlander report, I would like to say that I too am vigorously opposed to Islamic fundamentalism, as I am to all forms of fundamentalism, whether religious or otherwise.
Not only do such movements incite violence and war, all of them threaten the bedrock of our democratic structures and hence our individual and collective liberties.
Therefore we must fight them all without fear or favour.
To achieve this aim, we have one sure weapon and a set of principles on which we should rely and that is quite simply - secularism.
As defined in the explanatory statement appended to the present proposal for a recommendation, religious fundamentalism here seems to mean the will of a particular group to impose a type of society (which may indeed be eminently democratic, in principle) by violent means, based on the religious convictions held by its members.
In accepting this, we have to conclude that a group which latches onto the notion of promoting, by peaceful means, a nondemocratic type of society based on the religious convictions of its members, is not fundamentalist.
The definition we end up with might lead us to believe that it is not so much the ends - the type of society based on religious convictions - as much as the means employed - violence - that is the defining feature of fundamentalism, as envisaged within the context of this motion for a resolution.
Now, as your rapporteur rightly stressed, religious fundamentalism of a violent nature will not be welcomed in the European Union. In certain Member States it may find favourable territory in which to set up base for battles to be conducted beyond the frontiers of the Union. Similarly, it would be beneficial if, in this area as in many others, foreign policy were more consistent; but we should concentrate more assiduously on the ends to be achieved in this respect.
At the same time, a preventive policy encompassing all the factors underlying a genuine dialogue based on a better mutual understanding is the key to a truly intercultural society. And this is conditional upon the State guaranteeing and encouraging this preventive policy by law, by making appropriate provisions and continuing to demonstrate its impartiality towards individual religions, whilst at the same time respecting the personal convictions of everyone; yet it should still show that it is adamant in rejecting any social behaviour, even if it is irrevocably bound up with those religious convictions, that runs counter to fundamental rights and liberties.
Woe betide us if we adopt the animosity, the prejudice, the ignorance, at times, and, mainly, the fanaticism that the rapporteur directs against fundamentalism. We will be automatically led to precisely what Mr Oostlander is alleging that he is trying to prevent: tearing apart social cohesion and transforming of our societies into arenas full of racist, fanatical gladiators.
Using law and order as an alibi, first class arguments are advanced for the close supervision and control of social and political life, which will encourage the further strengthening of supervision mechanisms, the keeping of files, actions taken by companies, including dismissals, all of which will fundamentally increase and deepen racism and xenophobia.
The rapporteur, who is monolithic and absolute in his approach, inveighs against any kind of anti-European religious fundamentalism that threatens European prosperity and democracy, whilst failing to mention the fanaticism currently steeping Northern Ireland in blood, with continued cruelty and violence, because he avoids "like the plague' tampering with the established order of the European Union, the sway of Catholicism and Protestantism and their own fundamentalist groups, while denouncing fundamental orthodoxy as anathema and blaming it for the slaughter in Bosnia.
Mr Oostlander's report fanatically calls for new crusades, reducing the "law and order' of the European Union to religious dogma. It calls on its "disciples' to carry out campaigns of religious conversion in every direction. The modern inquisition is to exploit the modern mechanisms of Schengen and Europol. It is to turn political cooperation and the common foreign policy into mechanisms of coercion and of the imposition of a "European dogma' .
No mention is made of the more deep-rooted phenomena that encourage acts of violence and blind confrontation. No mention is made of the real social, economic and cultural reasons which transform religion into a pretext for the expression, channelling and violent release of deeper class-related and other problems. These are problems which the inquisitorial findings and proposals contained in the report can only reinforce and exacerbate.
Moreover, the fundamental objective is this: the construction of an apologetic alibi for all the criminal interventions in foreign countries, such as the Gulf War, Bosnia-Herzegovina and so forth. It is also an alibi for everything that the new order is generating, for new interventions, such as in Kosovo or anywhere else for that matter, in its American or European Union guise. It will still require disorientation and other alibis for military policy plans such as the restructuring of NATO and armament programmes, to provide a market for the military industry. The Oostlander report cries out "what will become of us without barbarians' , without threats and without dangers. And when they do not exist, we manufacture them.
For these reasons I will be voting against the report.
We voted against Mr Oostlander's resolution on fundamentalism because of its unbalanced and tendentious nature. The title of the report, ' on fundamentalism and the challenge to the European legal order, ' gives the impression that all forms of fundamentalism are going to be described objectively. Unfortunately, the report does not do this. Islam is picked out yet again as the greatest potential danger for the West. The way the resolution is written is insidious, in that unobjectionable paragraphs about the protection of, among other things, the rule of law, are mixed together with paragraphs which express a patronizing attitude towards Muslims, such as the idea that Muslims can have difficulty accepting the rules of democracy and the rule of law.
Groups and parties on the extreme right are attacking refugee camps, murdering people because of the colour of their skin, setting fire to houses and murdering small children because of different religious beliefs. These authoritarian and in some cases fascist tendencies represent a much greater threat to the legal order in Europe than any possible fundamentalism.
For me many of the positive aspects of this recommendation are common to all questions relating to Community foreign policy and the need for a preventive approach to this subject. But I have no time for policies which state, for example, that the Council 'should compel the Member States to remove the legal and practical obstacles to the performance of religious duties' . This interference of a supra-national body in national affairs, such as the question of giving equal status to the Muslim faith, must be rejected. This is one of the reasons why the Members of the Freedom Party voted against this report, both in the final vote and in many of the detailed votes.
The Danish Social Democrats in the European Parliament have today voted against a report that is primarily concerned with Islam as a challenge to the European legal order.
The report concludes that the problem of violent religious fundamentalism is not particularly serious in Europe. Nevertheless, it goes to great lengths to describe the challenge from Islam. Reference is made, for example, to the Islamic religion having certain requirements of a legal order that would conflict with the European legal order in certain areas. And European Muslims are warned against Islamic manipulation.
The report does make some positive observations, urging, for example, a firm and consistent policy towards governments that support and permit terrorism. All countries should be judged on equal terms; hence, no distinction must be made on the grounds of economic or strategic considerations. We also support calling on Member States to take preventive action against fundamentalism by following a deliberate policy of integration to strengthen the position of Muslim groups in the labour market and in the education system.
However, we have voted against the report, because we do not believe that it contributes to integrating Muslim groups into the Member States; neither do we believe that Parliament has a negative approach to the Islamic religion.
Why should a report about measures to combat religious fundamentalism be discussed in the European Parliament at all? It sets religion against religion and points to religious tendencies as being fundamental and therefore less good than 'European' religions. Nor is the word fundamentalism defined. That is the wrong approach. If violence is the main issue, then that is what should be discussed.
Matters of religious legislation and religious rights should be dealt with at national level. There is also no reason for the EU to start special media programmes on Islam for journalists or to start up any European research aimed at being able to 'meet the need for spiritual leaders trained in a European context.' Against this background I have voted against the report.
We are directly opposed to this report.
Not because we do not acknowledge the importance and rightness of responding to the phenomena of fundamentalism, but because of the twisted and wrong-headed way in which the report tackles the question, ' pinning it' on the Arab world, confusing it with Islam and disregarding its political, social and cultural causes.
In particular, it disregards those situations which originated in Europe and have become a hothouse in which it thrives.
It is, furthermore, symptomatic that this report treats the phenomena of racism and xenophobia, which ought to be of such concern to us, in a biased and equivocal manner; it is like a parody which, in this context, ignores - and encourages us to ignore - the 'fortress Europe' that is being created.
Thus it is no surprise that the report gives priority and particular emphasis to policy measures.
These are some of the fundamental reasons why we are voting against this report.
I have voted against this report because of its implied view that all Muslims in Europe are susceptible to Islamic fundamentalism and that Islamic fundamentalism always manifests itself as violence. This is not true, and the report has caused extreme offence to many European Muslims. The report does contain a few sections that could be supported, but unfortunately they are outweighed by the simplistic, intolerant and unbalanced majority of the report. If people break the criminal law they should be dealt with through their national jurisdictions as appropriate, but this should have nothing to do with their religious convictions.
I, too, am of the opinion that the European Parliament has no authority in the matter of fundamentalism. I therefore abstained in the final vote on the Oostlander report.
I will be voting against this report as although it does condemn all forms of racial hatred and fanaticism, it concentrates far too much on the Islamic varieties and seems to forget the many other types of extremism which exist in Europe.
Of course we must combat violent extremists, as our governments already do. They do not need reminding by a report such as this, which if taken up by governments would risk turning their attention away from the many non-Islamic extremist groups which threaten or use violence to try and force their views on the rest of us.
My many law-abiding Muslim fellow citizens in my own constituency would be rightfully upset if such a one-sided report were allowed to pass by without opposition. I am myself offended by the linking of the words Islamic and fundamentalism - as if these automatically go together. I believe that people of all faiths represented in Europe add to our civilization.
Our national governments should be left to counter any terrorist threats from whichever quarters they may come, without being encouraged to focus on any one type of fundamentalism. This is the only fair and effective way to protect all of us from possible terrorist threats.
Karamanou report (A4-0179/98)
We would like to congratulate our party colleague Mrs Karamanou on a wellwritten report. Cooperation with the states of the former Soviet Union is extremely important, especially in view of the fact that creating a free market economy involves problems of an economic, social and political nature.
We are also pleased about the proposal for a specific Baltic Sea Programme, which has been a Swedish Social Democratic priority for a long time. However, we would like to stress the importance of setting up a similar programme for the Barents Sea area.
Ribeiro report (A4-0224/98)
Many of the reports we discuss here in Parliament argue for the creation or maintenance of European centres or organizations. That is also the case here. You hardly ever see a report which proposes that an organization or centre should be closed.
We think that the existence of 'European' centres tends, unfortunately, to lead to the production of a lot of documents, but does not have much effect on the ordinary lives of people.
Even though we are voting for the report, we would like to express our strong reservations as above.
Mr Sérgio Ribeiro's report on the plan of action for increasing competitiveness in the textile and clothing industry deserves our full support.
Like the rapporteur, we consider that this communication lacks concrete proposals, duly timetabled, which could be translated into a real plan of action. We think, however, that an in-depth analysis of the sector is in itself a first step towards a policy to be implemented in the short term. If this is not done, the document before us will be meaningless. The special importance of the European textile and clothing industry is patently obvious, both from an economic and social viewpoint and also as regards the development of some of the European regions that have the biggest problems.
We consider that a properly defined policy for this sector should be based on four guidelines:
1.Limited application of the conditions suggested by the ILO.2.Development of research and development policy to meet the challenge of rapid technological changes.3.Encouraging and developing partnerships with small and medium-sized businesses within the Community, as part of a solid cooperation network.4.Implementation of measures to make working time in the clothing industry profitable.This is the only way we will have a thriving industry with a future in the EU.
We will be voting in favour of Mr Sérgio Ribeiro's report, because at least it has the merit of highlighting the importance of the textile industry in terms of the economy and jobs in the European Union, especially in the least privileged regions, in view of the challenges they face - dumping, unfair competition, relocations, and so forth - and the blatant inadequacies of the Commission in taking appropriate action.
But we have some important reservations.
When will we find a measure of consistency in the European Union? We cannot seek to protect the textile industry and at the same time approve abandoning the Multifibre Arrangement. We cannot at the same time condemn dumping and accept Community legislation designed allegedly to protect business, which is derisory, ineffective and deliberately slow. We cannot, at one and the same time, play the welfare game and continue to trade with countries where children and political prisoners are made to work under conditions of virtual slavery. We cannot at the same time seek to support a particular sector and forbid France to abandon its textile plan in the name of ultraliberalism.
In other words, it is high time the European Union gave precedence to jobs and to the prosperity of Europeans before worrying about competitiveness and free trade policy. It is high time we placed humans at the heart of Europe and finally stopped promoting capital.
In this written statement, on behalf of the Group of the European Radical Alliance, I want to express our vote in favour of the Ribeiro report.
The basis of our support is centred on the rapporteur's criticism of the Commission's plan of action to increase the competitiveness of the European textile and clothing industry.
It is true that there is a need for such a plan, because of the precarious current situation of this important sector, which employs more than two million workers throughout the Union and involves more than 120 000 companies. Most obvious is the alarming drop in the production level - about 5 % compared with 1990 - with more than 600 000 jobs lost in the period 1990-1996. In this last year alone, 100 000 jobs have been lost.
The European Commission's plan of action is well-intentioned, but it is not very specific. It lacks cohesion and precise commitments about funding and a timetable for implementation. So the Commission should produce a new plan to make good these deficiencies and place the emphasis on training, innovation, technological development and anti-dumping measures.
The internal market too is subject to intense competition. In order to safeguard businesses and jobs, it will in future be even more important fully to guarantee internal market conditions. The delocalization of economic activities, in whatever sector, is dependent from the very beginning on how attractive the means of production are. However, this delocalization, particularly in favour of labour-intensive production, should not benefit from additional support in the form of subsidies or even EU funding. Instead, we need to invest in the training of our workforce and in making people more competitive in the job market. This will really be an effective way to prevent damaging distortions of competition.
The Ribeiro report raises the important issue of competitiveness in the European textile and clothing industry.
The Group of Independents for a Europe of Nations wished to table two amendments to this report to underline the particularly damaging effects of business delocalization on our textile and clothing industry. This industry, especially in the poorest nations of the EU, suffers from unfair competition, more particularly in the low-paid countries with inadequate welfare protection, located outside of Europe, which results in a loss of market share, factory closures, very many job losses, delocalization and a growth in undeclared employment.
Delocalization is far from enhancing the well-being of poverty-stricken populations in the developing world and emergent nations; quite the contrary, it encourages their exploitation in working conditions that can be compared with slavery. According to the principle held by our late Chairman, Sir James Goldsmith, delocalization enriches the wealthy in poor countries to the detriment of the poor in both rich and poor countries.
This is why, yet again, we urge the European Union to go back to the principle of Community preference, a pillar of the Treaty of Rome sacrificed to American interests during the Uruguay Round negotiations.
Restoring the principle of Community preference is the most valuable and effective support the European Union could give in the battle for jobs.
In supporting this report I would like to draw attention to the opinion of the REX Committee, the contents of which I fully endorse.
On the report itself, I would like to support the broad criticism by the rapporteur of the lack of genuine action in the Commission proposal. At this time the textile industry in my constituency is caught up in a terrible situation caused by a combination of events. The high value of sterling, the crisis in south-east Asia and high tariff barriers in our major export markets, such as the USA, have all served to bring about severe problems for employers and workers.
Almost daily we receive yet more reports of further job losses in areas where there is little prospect of alternative employment.
In these circumstances, therefore, for the Commission to call its proposal a 'plan of action' is an understatement of laughable proportions.
I listened to Commissioner Bangemann in the House today and I heard nothing that gives us any hope for the future. We need action now on a coherent and effective strategy, so I would ask the Commission to think again.
I represent a part of the North-West of England with a proud history of high-quality textile production stretching back hundreds of years. I am voting for this report today as is puts forward practical ideas to help the industry remain competitive with rivals in other parts of the world - greater use of incentives to encourage new inventions and the use of new technology are key measures the EU should promote. And as in all industries, the best possible training aimed at improving people's skills for their daily work is needed.
I also welcome the idea for a code of conduct to be worked out by staff and employers in the textile sector aimed at outlawing the use of child labour. We should not stay silent on the use of child labour in other parts of the world today in sectors such as textiles, just as our forebears in Europe rightly campaigned to outlaw child labour in our own factories.
On one issue, however, I must state my disagreement with this report.
Despite the industry's proud past, many of the people who work in its most advanced companies today face an uncertain future due to the protectionism of some in the Commission and in the European cotton production sector.
We must see an end to the repeated use of anti-dumping duties against the very raw material - cotton greycloth - which our most progressive companies then use their skills and technology to process into high-quality textile products.
In a sector defined, both at national level and throughout the EU, by a production chain including fibres, textiles and clothing and also manufacturers and retailers of equipment, employing 2 million people, 75 % of them women, with 120 000 businesses which within a short space of time -from 1996 to the end of this century - may lose over a million jobs, we cannot go on with economic recovery strategies based on closing down companies and doing away with large numbers of jobs.
The need for competitiveness in the sector has caused priority to be given to capital-intensive activities, displacing labourintensive activities to countries with lower wage-bills and total social deregulation.
Its marked concentration at regional level, especially in the least-favoured regions of the EU, mean that the textile industry is of the greatest economic and social importance, in countries such as Portugal. The pressure of competition from third countries that make extensive use of direct and indirect subsidies, together with the Outward Processing Arrangements (OPA) which has stimulated the displacement of labour-intensive activities to the CEECs and the MEDA countries, with highly damaging effects on the textile industry in southern Europe, means we must adopt a real 'plan of action for increasing competitiveness in the European textile and clothing industry' . We are not doing this under the Commission's present initiative, which lacks both the necessary measures and the necessary finance.
We do not question the need to include our strategy for the textile industry in our overall industrial policy strategy, nor do we defend protectionist measures, for legal and international policy reasons. However, more aggressive measures and strategies are needed, and they must be properly quantified and timetabled, rather than the 'catalogue of good intentions' the Commission has just presented us with.
What is needed, therefore, is a new plan to promote innovation and the use of new technology in the sector and to strengthen interaction between all agents in the production chain, supported by a wide, dynamic professional technical and management training scheme, and economic, financial and fiscal support measures for small and medium-sized enterprises, to provide employment incentives in the sector.
The plan must also give priority to counteracting social dumping and failure to observe the principle of reciprocity by some third countries.
We must mobilize the Structural Funds, particularly the Social Fund and the ERDF and the SME, ADAPT and EMPLOI initiatives, to ensure that European textiles continue to play an irreplaceable economic and social role on the European scene.
Berès report (A4-0264/98)
Because Sweden is not going to participate in the introduction of the euro in 1999-2002, we have chosen to abstain from the vote on this report. The report deals with an issue which only concerns the Member States which are going to be in the euro-area.
The composition of the Economic and Financial Committee, which will replace the Monetary Committee with the start of the third stage of EMU, is one of many relevant political and technical issues resulting result from the process to adopt the single currency and the operation of the ESCB.
Several aspects of the report under debate relate to particularly significant issues. The report appears to champion the further institutional consolidation of a two-speed Europe. It calls for special rules against exercising the powers of the Committee, which relate to the preparation of the informal Ecofin Council of the 11. It recommends the institution of "different arrangements for the States belonging to the euro area' in comparison with the States that do not come within the framework of the Economic and Financial Committee. It thus goes further than the Maastricht Treaty, which provides for the participation of all Member States.
Once again the complete lack of even fundamental democratic control within the structure of EMU is apparent. Council decisions with regard to the Economic and Financial Committee are to be taken following consultations with the ECB, while the European Parliament is simply informed. In other words, the bankers - who one way or another will participate in the Committee - take an active part in the process, while the elected representatives of the people of Europe can not have an opinion on a committee which will play a decisive role in the directions and the decisions taken by the Council in the process of multilateral surveillance, in the event of excessive deficit and, more generally, in the assessment of the economic and financial situation. And the problem will not be solved by a few meetings, however regular they may be.
For us, the central issue is the undemocratic and unpopular nature of EMU, which is becoming apparent in each of its relevant aspects and which is reinforcing the predominance of capital interests. The key point, on the basis of which we define our position, is the deeply unpopular and anti-developmental policy that is being promoted as a result of the European Union's approach to economic policy and other issues, which has already led to a serious decline in the living standards of working people. For these reasons, which relate in general terms to EMU and more specifically to the role of the EMI and the Economic and Financial Committee which will succeed it, and also on account of the proposals in the report that we regard as leading towards a more reactionary European Union, we will vote against the report.
Tappin report (A4-0196/98)
Both the Commission's communication and the report include a number of elements which should lead to a greater participation of SMEs in contract procurement. Many industrialists know nothing whatsoever about the EEIGs, let alone about the possibilities afforded by such an instrument. We therefore have to try to find centres, such as local Chambers of Commerce, which can offer expert advice and training. This transfer of information can also be promoted through the EEIG forum, comprising representatives from the fields of economics and administration.
Finally, it is also important for us to clarify in quite general terms the practical obstacles to transboundary cooperation between companies. As long as direct business activities cannot be developed, and as long as our objective is simply to facilitate and enhance the economic activities of the Member States, it is essential that we find ways to use and promote the high-quality help available through the EEIGs.
We have no fundamental objections regarding the Tappin report and the communication from the Commission on which it is based. However, there are two fundamental problems which we consider to be indirectly related, and which go beyond the specific problem of the European Economic Interest Groupings (EEIGs). The first of these is the poor legal infrastructure for crossborder economic trade, in particular with regard to the structure of European undertakings and groups. The second is the creation of appropriate support measures for small and medium-sized enterprises which will actually allow them to participate fully in the potential of the single market and its continued reinforcement as a result of the introduction of the euro.
If no sustainable progress is achieved in these two reports, in our view the success in real terms of hybrid instruments such as the EEIG should unfortunately be regarded with the greatest of scepticism.
This does not detract from the efforts made by Mr Tappin and of the Commission. However, it should not be forgotten that these are at best only a stopgap and will remain one.
That concludes Voting Time.
(The sitting was suspended at 1 p.m. and resumed at 3 p.m.)
Electoral procedure (continuation)
The next item is the continuation of the debate on the report (A4-0212/98) by Mr Anastassopoulos, on behalf of the Committee on Institutional Affairs, on a draft electoral procedure incorporating common principles for the election of Members of the European Parliament.
Mr President, it is my pleasure and honour to speak today on behalf of the Socialist Group on this important subject. May I begin by congratulating the rapporteur on the work that he has put into this.
This is of course an old issue. It is an issue on which the treaties give Parliament the right of initiative, and Parliament has used that right a number of times to put forward proposals for a uniform electoral system. But, alas, each time it was unable to find the necessary unanimity in the Council for the adoption of such a system.
We now have a window of opportunity, thanks to two new developments. The first of these is the election of the Labour Government in the United Kingdom which is introducing a system of proportional representation by regions for European elections. The UK was the only country not to have a proportional system and this therefore brings the UK into line with all the other Member States at least in that respect.
Mr Anastassopoulos referred to that as a surprising new development. It is not really surprising; it has been a long-standing policy commitment of the Labour Party, and was in Labour's manifesto when it won power last year, so it is not surprising that this has come through. There is a determined government, keen to act on its promises.
The second development is also important, however. The issue of proportional representation is far from being the only issue on which it had proved difficult to reach the necessary unanimity in the Council. That is why the Treaty changes agreed in Amsterdam are equally important: for the first time it will be possible simply to adopt common principles for the European elections, rather than a completely uniform system. If we can reach agreement, this will allow us to make progress immediately without needing to go all the way to having a fully uniform system straight away. It is that window of opportunity that we must take advantage of today.
Mr Anastassopoulos' report points the way. It contains much that is wise, it leaves a lot to Member States under the principle of subsidiarity, but it determines a number of common principles. If we can iron out one or two little problems that still remain in his report, then we should be able to get a large majority to support it.
One of those problems is the proposal for 10 % of seats to be set aside for transnational European lists. There are, frankly, divergent views, not just within my group but within most groups on this issue. On a report like this it is necessary to get a very large majority in order for Parliament to speak with authority. I have therefore put forward a compromise amendment in the name of my group which should give satisfaction to both sides - both those who think that transnational lists are important because they are more European, and those who say you do not need a system like that, and that even federal-type systems do not normally have federal level lists. If you look at America, Switzerland or Germany, that is not normally the case for elections.
Both sides can be satisfied if my amendment is adopted because it says that Parliament will 'examine' a proposal for such a system in time for the 2009 elections but would not make it legally obligatory now by inserting it as a requirement in the act. Those who support the system would gain the satisfaction that the idea is kept alive - it goes forward to the Council and we will have to come back to it. Those who are opposed to the system would be satisfied that it does not immediately become obligatory and an essential part of the acts to be adopted. I commend that compromise to the House and I remain convinced that, if it is adopted and if one or two other minor problems are sorted out with this report, we will find it possible to obtain the very broad majority which I am sure we are capable of getting for this report and which we should indeed aim for as a parliament.
Mr President, one of the new features of the Treaty of Amsterdam is to establish the possibility of this Parliament incorporating common principles for elections to the European Parliament. The Treaty of Rome gave us a single mandate: the establishment of a uniform electoral procedure. For 40 years we have been unable to achieve it, but I believe that with this excellent, meticulous report by Mr Anastassopoulos we will be able to establish common principles for elections to the European Parliament, even before the Treaty of Amsterdam comes into force. So I think this is an example of work done well, quickly, accurately and with political meaning. Furthermore, I think it exemplifies something I have been lucky enough to be able to talk about in this House before: from having had a role in providing the impulse, our Parliament has moved on to having a role via codecision. I think that is extremely important.
Mr Anastassopoulos' report underlines the essential principles of an electoral system for the European elections. The first principle is that of proportional representation. There is no denying that in this House at the moment there is a Socialist parliamentary majority, because of the fact that in certain EU Member State elections are carried out by means of a majority single-vote procedure. At the moment, that first-past-the-post electoral system has resulted in political misrepresentation. If this Parliament unanimously approves Article 1 of the Anastassopoulos report, it will mean that the rules of the game will be the same in all the Member States. So I think we have to congratulate ourselves on the acceptance, by everybody, of proportional representation for the European elections.
Secondly, the Anastassopoulos report also has the merit of applying the principle of subsidiarity, for example in the power it gives the Member States to determine the constituencies, according to the specific characteristics of each country.
I want to mention a third point, to which the previous speaker has already referred: the transnational list. We in the Group of the European People's Party believe we should promote transnational lists because we think we ought to develop that precept, which is included in the Maastricht Treaty, where it talks about European political parties. So I agree with what Mr Corbett said. We are going to try to find a formula with which all the political groups in this House can feel comfortable. But we must give a clear political signal that we want transnational lists in the future.
Finally, we also want to mention the incompatibility between a European Parliament mandate and national mandates. The work we do here is important enough. This Parliament is involved in codecision and has a lot of work to do. It will have even more work in the future. So we do not think it is possible to be both a national MP and a Member of the European Parliament. So, Mr President, given these views, my group, the Group of the European People's Party, is going to vote wholeheartedly in favour of this excellent report by Mr Anastassopoulos.
Mr President, ladies and gentlemen, if today, on the strength of Mr Anastassopoulos's excellent report, we finally agree on common principles for an electoral system for the European Parliament, this will be a quite decisive step - and one which has long been overdue - towards greater electoral democracy in the European Union. It is very encouraging to see that we are in agreement on the basic principles of proportional representation, or rather that we are on the verge of reaching such agreement. In this connection the political representatives from the UK, who prepared the way for this measure, deserve every respect.
It is quite vital for us to recognize that proportional representation will provide us with a more vigorous and dynamic parliamentary system. This will have particular benefits for the European Parliament and for the political union of Europe. Why? Because this political union is still unfinished and still has no fixed constitutional structures. It is therefore very, very important for this Parliament to keep an open mind when it comes to many of the political policies and, as far as I am concerned, to territorial interests and ideologies as well. This openness is vital, for what we do not want to see is a Parliament made up of two blocks with rigid voting patterns and so on, as tends to be the case with the first-past-the-post electoral system. As we enter a historic phase in European history it is particularly important that we have a Parliament capable of open debate.
The rapporteur has adopted just the right approach in attempting merely to define the principles of universal suffrage. This leaves room for national political traditions and cultures - which is a very important factor.
Let me now raise a number of points which have an important bearing on this debate. Firstly the matter of constituencies. It is right that these should be limited to the larger countries and it should be made quite clear that the principle of proportional representation should not be affected by this in any way.
Secondly the percentage hurdle. In my view the 5 % being proposed for the larger nations is simply too high. It would be deplorable if possibly millions of voters in the larger countries were not to be represented in the European Parliament. I therefore hope that we will lower the 5 % hurdle.
Now two more fundamental issues. The first concerns the compatibility of a seat in the European Parliament with one in the national Parliament. Let us be honest - if you take your mandate seriously, you cannot perform both roles.
My final point relates to the common European list. If we are to take European political union seriously, we should be happy to see our citizens organizing themselves on a Europe-wide basis and standing as candidates in democratic elections. I therefore support the idea of transnational lists in the European Parliament.
Mr President, I would first of all like to congratulate Mr Anastassopoulos on the very fine piece of work he has brought us here, especially the part that deals with European electoral rights, which are very important to our work. In addition to my acknowledgment and thanks, I would like to string together a few thoughts, mainly regarding territorial constituencies and transnational lists.
This report recognizes that eleven of the present fifteen States have only one electoral constituency. Even so, it considers it important to make territorial constituencies based on population criteria for the areas in question compulsory. I wondered why, and found the answer in the report as well: our colleague says his aim and objective is to bring elected Members closer to the electors. I myself am entirely in favour of that principle. I do indeed consider that the closer we get to the citizens that elect us, the better Europe will be built. And I therefore think this principle is to be applauded. But I have serious doubts as to whether this arrangement or system is the most likely way of achieving those aims.
There may be other, different ways of achieving them. From my point of view it suffices that we should be attentive to public opinion in the various Member States, which of course is expressed through their national Parliaments. And, therefore, I myself would give the principle of subsidiarity free rein in that area - a principle which is also recognized and applauded in the report.
Another aspect I cannot overlook relates to the question of making transnational lists compulsory from 2009. And I must say I am delighted by the opening Mr Corbett has provided for a possible agreement on the matter. I have to say that, as this motion is worded, I have the most serious doubts. Firstly from the legal and institutional point of view: I wonder, and I ask my fellow Members to enquire of themselves as well, whether Article 190 of the Amsterdam Treaty will not perchance be a little cramped by a proposal of this nature...
But apart from this legal question, with which we should be concerned as a House of specialists in such matters, which we also are, there are questions of a political nature that I cannot help bringing to the House's attention. I am thinking for example of the question of what role Parliaments should play vis-a-vis public opinion. I myself have always believed that Parliamentary legislation should follow the demands of public opinion, and not the other way round. So far as I am aware, public opinion in the various Member States is not calling for transnational lists. What the public wants most of all is that we here should do our job properly and that those we represent should feel that their interests are genuinely protected here. I am inclined to quote a well-known Portuguese figure, not even a member of my party, who used to say 'Let Europeans marry one other, let them meet one another, don't run too far ahead of Europeans' .
For my part, I am open to that understanding for the very reason that I am one of those people who do not believe European public opinion is calling for transnational lists.
Mr President, I too wanted to pay tribute to Mr Anastassopoulos' work and make it clear that it is possible to admire a rapporteur's work, and congratulate him on it, without necessarily agreeing with all the points in the report. I particularly agree with the way it gathers together all our national experience; proposes a draft electoral procedure based on common principles, developing the Treaty of Amsterdam; presents the principle of proportional representation as the most important; and the incompatibility of mandates, especially those between the European Parliament and the national parliaments. But although I agree with all that, and also the transnational dimension of the elections - although I know public opinion is against that in some countries - I have to say that I do not agree with the idea of territorial constituencies, and making them compulsory for countries with a population of over 20 million.
My first argument is that it is an arbitrary figure. So in countries with a population of 19 million, if any existed, Members of the European Parliament elected in a single constituency would be close to the people, whereas in countries of 21 million inhabitants they are not, and have to be divided up into various constituencies, of approximately 5 or 6 million people. I do not think such an arithmetical method will resolve the question of the citizens being close to their representatives.
Secondly, there is an adverse effect on medium-sized political options - not the People's Party, to which Mr Anastassopoulos belongs, or the Party of European Socialists. Political choices such as the one I represent, which count on approximately 10 % of European voters, and which are not nationalist parties, would really be placed in a very difficult situation. In other words, the people we represent would be left with virtually no representatives. That is an attack against the fundamental principle upheld by Mr Anastassopoulos: the principle of proportionality. I believe we need to study what happens in real political life. Here, perhaps, the Conference of Presidents could be made up of just four group chairmen. That is why, every now and then, the report says "without violating the proportional system' , "without generally violating it' , and so on, because the main objective is being compromised. I must also say that in some countries there are worrying political consequences because not all regions are equal and not all territories have political power. Of the 200 European regions, only 69 have real regional parliaments. They have a different dimension, and in Member States with historical communities, with a political personality, it is very difficult to set up different constituencies with a very different dimension.
I will finish, Mr President, by saying that the constituency system in a country I greatly respect - Italy - has not exactly solved the problem of the people being close to their representatives, because political parties can also put forward the same candidates in all the constituencies, which is something this document does not address. I am not sure that subsidiarity is being fully respected, and for all those reasons, if the rapporteur and Parliament do not accept any amendments then, regretfully, we shall not be able to vote in favour of this report, which contains such interesting elements.
Mr President, ladies and gentlemen, if we want people to regard the European Parliament as their Parliament and to see the Members of this Parliament as their MPs, then we need to have universal European suffrage and a common set of rules and principles. The same view was expressed 40 years ago and I only hope that we do not have to wait another 40 years to see it happen.
On behalf of my group I wish to thank the rapporteur, Mr Anastassopoulos, and to congratulate him on his report. We agree with him. We agree in particular with the principle of proportional representation as the democratic system of suffrage. We also support the idea of preferential voting, addressing incompatibilities and the creation and development of European lists, even though this process is fraught with major technical difficulties.
If we have submitted amendments, these are aimed at speeding up the whole process and at achieving a more democratic arrangement. We are therefore of the opinion that the obligation to introduce equality for women should apply to the national Parties from 1999. I hope, Mr Anastassopoulos, that we also have your agreement on this. We also believe that the proposal for European lists should have a 2004 deadline, not a 2009 one. If we do not try to get these reforms going, who will? Others can be relied on to create delays!
As far as the question of democratization is concerned, I agree with all those who have expressed misgivings about regional constituencies. At least there should be no pressure exerted here. This could be handled by applying subsidiarity. There would be two different types of Member in this House - one with European legitimacy and one with national legitimacy. I am of the opinion that we need to think this through once again, to say nothing about the various possibilities for manipulating proportional representation. Naturally the smaller groups in this House - and this is something which Mr Frischenschlager referred to - wish to drop this qualifying clause. The strength of this House also lies in its representation. A further reduction in the voting age would also be possible, in our view.
In closing I would like to make a further point. I believe that current developments also require us to look at the representation of European interests and to bear in mind the development of European political parties. This is also relevant to the report and is something which is directly associated with it. If we wish to define and represent European interests, then we need to have European parties. I believe that here too there are reasons for thinking that the parties present in this House must not just see themselves as European groups but should also align and organize themselves as such, if there is to be any point in having European electoral rights.
Mr President, ladies and gentlemen, allow me first of all, on behalf of my group, to congratulate Mr Anastassopoulos on the important work he has done and for having incorporated in his report the essence of a number of items raised by his colleagues in the Committee on Institutional Affairs.
It seems almost a miracle that we have been able to tackle a subject of such complexity in a plenary session, in such a short space of time. Naturally, the most recent amendments introduced by the Treaty of Amsterdam, together with new factors concerning British policy, have greatly aided our task. Nevertheless, defining the individual features common to all Member States in order to secure a uniform electoral procedure for the European elections is a tough one that calls for a particular degree of tact and skill.
In the opinion of my group, the report before the plenary is a good starting point. it is in fact the responsibility of the European Parliament, in accordance with the provisions of Article 138 of the Treaty, to submit a proposal to the Council. We would be failing in our duties if, whilst deriving benefit from a favourable political context, we found ourselves unable to accept our own responsibilities in those areas where the Treaty explicitly accords us the right to do so.
The Group of the European Radical Alliance is especially pleased to find principles outlined in the report focusing on proportional representation, the incompatibility of mandates, derogations in support of special regional characteristics and transnational lists.
May I make a brief comment on this very matter of transnational lists? I think it is quite justifiable to commit the European Parliament to the path of Europeanizing the electoral campaign which, incidentally, ties in neatly with Jacques Delors' proposals. As regards the rest, the report is wise, perhaps too wise, but there is no doubt that we are behind the times in setting a date and a particular threshold that allows us to put the finishing touches to our proposals.
To those who would criticize the proposals for not establishing a set number of seats for each Member State, I would say that the argument seems a little out of date at this stage in the process of building Europe, insofar as the ability offered to citizens of the Union to put themselves up as candidates in a state other than their own has already diminished the value of that particular principle. As a matter of interest, one of the members of my group is of Belgian nationality and was elected in Italy.
Nonetheless, we believe the report by Mr Anastassopolous could be further improved. This is why my group has put forward a number of amendments which we would bring to the attention of the rapporteur. Firstly, whilst understanding the arguments of the rapporteur in favour of territorial constituencies, I feel that the decision should be left to each Member State to decide. In this respect, I share Mr Puerta's opinion.
Secondly, the list of incompatible mandates should be extended to include any mandate that involves a legislative or executive function. We are of the opinion that the increasing responsibilities of the European parliamentarian make the notion of holding a dual mandate even more difficult.
Finally, in view of its strongly regionalist persuasion, my group would appreciate a strengthening of the Article 4 device, in order to establish the legitimacy of the special provisions to allow for regional differences in firmer ground.
To conclude, I must express a certain regret, Mr President. I deplore the fact that when we were speaking of European elections, transnational lists and the major challenges facing our continent in the future, no progress was made regarding the European political parties. It is very sad that the Commission has still not followed up the requests of the European Parliament within the framework of the excellent report by Mr Tsatsos. I urge all my colleagues to insist that the issue be debated in this Chamber, during one of our forthcoming meetings.
Mr President, every Member State is represented in the European Parliament by directly elected individuals. If the plans of the Anastassopoulos report go through, this will change. A certain percentage of the seats in the European Parliament will be distributed across "transnational' lists. Our citizens are already far from the European Parliament, a fact which will only be exaggerated by this change.
In addition, the rapporteur wishes to take away the right of Member States to organize European elections on a day which fits in with their traditions. The report suggests electing members of Parliament in all countries simultaneously, possibly over two days. This is a problem for a country like the Netherlands, in view of the fact that the proposed Saturday and Sunday as election days run totally counter to Dutch tradition. This not only poses organizational problems, but also problems of principle. There are many people in the Netherlands who recognize Sunday as a day of rest, for which reason no elections are held on a Sunday. These two reasons will ensure that the turnout for the European elections will be even lower than the 35 % last time. A certain class of voters will not show up at all, and will thus not be represented in the European Parliament. In addition, I am concerned here with the principle that every Member State should have the right to determine itself when it holds elections. The amendments I have tabled refer to this.
Finally, if the European Parliament wishes to increase European awareness as stated, it has to respond in these election plans to the customs of the Member States in this regard. This will be very easy to arrange by allowing the elections to take place within a number of days.
Mr President, the National Alliance also wishes to thank to Mr Anastassopoulos for his valuable work and gives its backing to further efforts by the European Parliament to establish a common electoral procedure for European elections throughout all Member States.
Our imminent expansion makes this decision particularly urgent and important. But our most pressing task is to ensure that the parties - which represent a link with democracy in Member States - understand that Europe now more than ever needs representatives who are elected by the people and who will devote all their energies and skill to parliamentary work. Monetary Europe and the new parliamentary Europe - to an even greater extent - pose important problems that cannot be resolved by half-hearted effort.
The National Alliance still holds to what it said in the last legislature, in other words that proportional representation remains the only real way to involve citizens in electoral choice and thus achieve true democracy.
To turn to the proposals, we consider that the new uniform law should include the incompatibility of mandates already discussed and also stipulate incompatibility - or rather ineligibility - for those who fill important national posts such as regional councillors, mayors of towns with more than 50 000 inhabitants or deputy mayors in regional capitals.
The Europe of the year 2000 must be served by parliamentarians able to devote all their time to giving the European parliament all its eagerly awaited and necessary legislative power. These parliamentarians must represent all the citizens of their own countries and help them achieve true European citizenship.
For this reason, we ask the rapporteur to consider these comments on incompatibility and ineligibility. We also ask the President of Parliament to send an official invitation to the political forces and governments of all Member States to ask them to adopt measures to be implemented during the next elections - once again due to take place without a common European law - to ensure that the electoral lists, which represent the wishes of our citizens, are made up of people institutionally engaged in acting as Members of the European Parliament and nothing else.
Mr President, may I begin by expressing my support for Mr Anastassopoulos's report as regards what I consider to be the fundamental issue. He is proposing a set of common electoral principles based on the proportionality rule. This seems to me to be the fundamental issue, and I therefore think Parliament should strongly support this report, using the opportunities provided by the Treaty of Amsterdam and the result of the English elections to the best possible effect in order to support, at last, common electoral principles for European elections.
I am in sympathy with the report over a number of proposals, particularly regarding areas of incompatibility, and, I have to say, the creation of infranational constituencies as a way of bringing Members closer to those who elect them. I do not think such a device should cause too much strain on the principle of proportionality.
The aspect I wish to dwell on, however, is the question of transnational lists. I have to say that I am against this idea, not because I am anti-European, but because I think an intelligent and critical pro-European would prefer not to vote here on this absurd proposal, which is not included as a method of correcting deviations from proportionality, as happens in those of our countries where a national electoral constituency is provided to make it possible to correct deviations from proportionality. This idea is presented here as a way of, shall we say, identifying a pro-European vanguard from the European political parties. And I consider this a bad idea, because the way to strengthen the building of Europe is, on the contrary, to reinforce the Commission's ability to act, its supra-national character and its responsibility to the European Parliament. That seems the right way to me.
Instead of drawing electors and the elected together, the proposal put before us here drives them still further apart, and, in that respect it may or might seriously damage our fellow citizens' commitment to strengthening the European Union.
It also has another serious disadvantage, from my point of view. With the object of promoting European political parties, it attempts to create by this method a class of Euro-politicians who would be perpetuated by means of the European list, but would or might lose touch more and more with their electoral bases in their respective countries.
I think a different way is best. And Mr Jacques Delors' proposals are different! For example, the proposal that a candidate from the European parties should stand for President of the Commission. That is what the debate is about, not these absurd ideas, as I see them, which may militate against the idea of strengthening democratic and federal forms of European political integration. Those are the principles I support, and I think they should be taken into consideration in this document.
Mr President, I also wish to thank Mr Anastassopoulos for undertaking this very important report. Although I do not agree with the rapporteur on all the details contained in it, I consider it important that its central concern is to aim for proportional representation in all Member States of the Union.
The report talks about the significance of the principle of subsidiarity as the connecting thread running through the whole issue of European Parliamentary electoral reform. That is only right, but it appears that what subsidiarity might consist of in this context turns out to be very different for different people. As the aim is, as the rapporteur stresses, that Members of Parliament and citizens assume closer ties, I cannot agree with the rapporteur's assessment, for example, of the need for a single European list of candidates for election. Communications between Parliament and the voters are already very often pretty tenuous. This being the case, we can only wonder how someone elected from a single European list, say a Portuguese Member of the European Parliament, could actively run things, for example, in the Åland Islands.
Greater community and representation of the people will not come about through common election lists and dates. Any debate on whether the Belgians, say, may vote one day before the Finns is trivial and diverts attention away from the real problem of how to arouse interest in citizens in European Parliament elections in general.
This report does not get its teeth sufficiently into the problems of representation and the involvement of the people. As for the latter, the main question concerning election dates is the assurance of sufficiently long-term advance voting for all EU citizens. This is an idea that is unfortunately absent from this report.
The rapporteur's idea of rejecting dual mandates is one we warmly support. Simultaneous membership of a national parliament and the European Parliament calls into question the whole credibility of both the Member of Parliament and the institutions. Dual mandates were not approved in Finland, and I hope that we will be able to do something about them as quickly as possible in Member States where they are still allowed.
Mr President, Commissioner, allow me first of all to congratulate Mr Anastassopolous for his careful handling of a difficult text, which finally addresses a problem that has long been held in abeyance.
I am pleased with the adoption by the Commission, supported by Mr Anastassopolous, of the amendment in favour of parity between men and women on the European lists. The European Parliament has always been at the forefront of this struggle since its election by universal suffrage in 1979. The Committee on Institutional Affairs continues to follow this path and, once again, I thank Mr Barros Moura for his endorsement of my amendment.
With regard to Article 3, concerning the transnational lists, Mr Anastassopolous and myself have each tabled an amendment seeking to reflect precisely the terms of Articles 137 and 138 of the Treaty. In fact, just as the national parliamentarian represents both the interests of his constituents at state level and the national interest as a whole, the European parliamentarian represents the interests of his constituents at European level and the general interests of the Union.
This is the letter of the Treaty whereby - and I quote - "the European Parliament consists of representatives of the peoples of the States brought together in the Community' . This is the same logic on which the Maastricht Treaty is based, asserting the principle of European citizenship by offering European nationals the right to vote and the right to be elected in all Member States. This is the meaning conveyed by Article 7 of the proposal put forward by Mr Anastassopolous which, within a period of ten years in a single constituency, enables candidates to put themselves up for election by all citizens.
That said, I am in favour of the amendment tabled by Mr Corbett, which sends out a clear signal and which, unquestionably, will enable us to reach a more substantial majority in favour of the proposal put forward by Mr Anastassopolous.
Mr President, democracy in the EU countries and in the EU is based on and emanates from the national constitutions and the national parliaments. Therefore that is where rules for elections, including elections to the European Parliament, should be formulated. That is where you find democratic legitimacy and respect for national conditions.
For this reason the Swedish Left Party rejects all proposals to regulate the electoral system at EU level on such matters as constituency boundaries and qualifying percentages for small parties.
In the report, paragraph 4 on additional seats at the EU level appears unrealistic. Such a system requires functioning EU parties. Such parties can only be created in theory. In practice, EU parties will for the foreseeable future lack any democratic legitimacy. They cannot therefore play a true democratic role. That is why we are going to vote against the report, with the exception of certain parts, such as the fact that elections should be held in May and that dual mandates will not be allowed.
Mr President, I rise to support in particular Amendment No 46 by Mr Ebner, and my own Amendment No 49, which focus on the rights of historic recognized nationalities within the European Union.
I am quite convinced that a democratic Europe cannot ignore the rights of its small peoples, whether they are the Friesians, the Sardinians or the Valdostans. The amendments which I am supporting draw attention to exactly that point. But I am not persuaded at all by the argument that the big Member States have to subdivide into territorial constituencies and the small ones can be left out. That seems to be quite irrelevant.
Portugal is a nation-state, but so is Germany. What we have to look at is the multinational states such as Italy, Spain and the United Kingdom where we have to recognize the rights of nationality. This is something which a sensitive and democratic Europe has to take on board.
Let me conclude by congratulating the rapporteur on his report, which has set us on the right lines. I would concur with Mr Corbett's point that after a 20-year British veto on a proportional representation system, it is a relief that we are at last within sight of that goal.
Mr President, the report by the Committee on Institutional Affairs concerning the procedure for selecting European Members of Parliament, contains two dubious innovations. The first is the general obligation to regionalize the ballot, except in countries with more than 20 million inhabitants. In this respect, the report neatly reflects the Barnier private member's bill which has been used in France as the basis of a government bill seeking to regionalize the ballot. But I should inform the House that all of these developments are now out of our hands since the French government, in view of the general opposition it faced, preferred to withdraw the bill.
Why so? Over and above the circumstantial arguments put forward by each party, a proportional ballot - within the framework of a single territorial constituency - as currently practised by 11 of the 15 Member States - is the best way European Members of Parliament can represent their entire country. This therefore seems to us to be most in line with the concept of a Europe of Nations. Under such conditions, I would find it inconceivable that the European Parliament could now vote for the regionalization proposal which France wishes so firmly to reject. It would be even more inconceivable given that the proposal put forward by the Committee on Institutional Affairs is clearly discriminatory, since it enables countries with less than 20 million inhabitants to retain a representation that reflects their national unity, but which is forbidden to all others. Perhaps other large countries would benefit more than France in this matter. I do not know. At all events, I will tell my French colleagues that this proposal is not in the interest of our country.
The second questionable innovation in this report - the election of 10 % of Members within the framework of a single European constituency - is really just another aspect of federalist folklore. It has no chance of being included in any revision of the Treaty and I wonder if its inclusion in the motion for a resolution placed before us is designed simply to divert our attention from the first issue, which is the more dangerous in the immediate future.
Finally, we note that the European Parliament would gladly accept the election in a regional context, or even a European context, but the only context that terrifies it is the national context. Anything but the national context seems to be its guiding principle. How odd. This is precisely the context that seems to us to be the most robust, the most realistic principle, the closest to a calm democratic expression of popular will, based on national parliaments. All the others favour the establishment of a confused Europe, deprived of any reference points and opening itself up to all manner of mishandling.
We absolutely refuse to follow this path, Mr President, and we prefer to pursue the path of a Europe firmly grounded in national democratic procedures.
Mr President, I too begin by warmly congratulating the rapporteur. I believe that the Anastassopoulos report will, without doubt, enter into the history of the institutions of the European Union.
The electoral procedure is - as we all know - the crowning moment of the legitimization of power. Precisely for this reason the convergence of national systems of electoral law for electing Members of the European Parliament is wholly desirable. They should converge but not be made identical. Quite rightly, then, we are going along the road of common principles, which is the cornerstone of the logic of the Anastassopoulos report. The institutional and political culture of all Member States has from time to time brought to the forefront significant elements and principles such as popular sovereignty, the separation of powers, fundamental rights, and so forth. Thus, insofar as national political systems both flow from and serve these principles, it is justifiable, productive and in accordance with the philosophy of the European Union that we move towards a common framework for electoral systems.
If we were to opt for just one electoral system, thereby ignoring specific national features, be they geopolitical, sociological or cultural, such a legislative choice would cease to serve the other great objective of the European Union, which is respect for the national identity of Member States. In parallel, however, with the convergence of the electoral systems, it is essential that the institution of European political parties should evolve, as Mr Voggenhuber so rightly stressed. Only through such mechanisms and structures, within which Europe's citizens will carry out, with their active participation, the exciting work of European integration, will the common elements of the common electoral culture be able to evolve and finally become firmly established. The proposed international list is certainly a good thing in principle, but it must be given time, and this institution can never be understood in isolation from the parallel development of European political parties.
The rapporteur's proposal for a preferential vote aims to allow constituents to elect specific people. This proposal, which is on the right lines, has two preconditions: firstly, the acceptance of the regions, which is a precondition that is not without its problems and which must be looked into, and secondly, that we must think carefully about the fashioning of such a system, so that we do not make the election of Members of the European Parliament a matter of personal rivalry.
We hope this Parliament will support Mr Anastassopoulos's report by an overwhelming majority, since it is important to lend authority to an idea so bound up with the future of Europe.
Mr President, first of all I should like to thank Mr Anastassopoulos for his excellent work. We do indeed need to have common principles in the electoral procedure for elections to this House. One of those should be full respect for proportionality. But there is also a need for all the peoples who make up the European Union, all the national identities, to have the ability to send their own elected representatives to this Parliament. And where different nations, different peoples, live together in a single Member State - as in the case of the Spanish state where Basques, Catalans and others are all of us nations comprising a state - that plurality needs to be reflected when it comes to establishing the European Parliament's electoral constituencies.
For those of us who believe in a federal European project, it is important that the people should feel that Europe is close to them, as something they can identify with. Establishing territorial constituencies brings Europe closer to its citizens and the reality of their national and cultural lives.
That is why the report's proposed Article 2 is important, establishing that each Member State shall set up territorial constituencies, with these essentially being compulsory for countries with a population of more than 20 million, the ones where this lack of territorial representation is most apparent.
Some governments, such as the Spanish Government, are opposed to their country's domestic plurality being reflected in the construction of Europe. That is an archaic, centralist view, which reflects apprehension about Basque or Catalan actualities, or others, being reflected in European politics. But they have nothing to fear. We do not want a presence in Europe in order to destroy anything, but to build a common European space. We are going to contribute and collaborate with solidarity to the European project, which can be the reflection and multicultural sum of us all - not just French, Spanish and British, but also Catalan, Basque, Scottish, Welsh and so forth.
So creating territorial constituencies for the European elections can and should be a step towards achieving a Europe for everybody, in which all its peoples can participate.
Mr President, Commissioner, ladies and gentlemen, this is an important moment in this session of the European Parliament. I would like to start by offering the warmest congratulations on behalf of myself and of my whole group to Mr Anastassopoulos for the quality of the work he has delivered. I said that this was an important moment for the following reasons, ladies and gentlemen. You will be aware that the Group of the European Liberal Democrat and Reform Party in particular has been devoted for many years to establishing of a common electoral system for the European Parliament. I must, however, point to the important reports that were completed in the last Parliament by my fellow party member and fellow countryman Karel De Gucht in connection with a European election system, and which were approved by a large majority. A very creative idea was put forward in the De Gucht report, namely that a uniform system does not mean that the same electoral system has to be established in all Member States down to the last detail, but that all Members of the European Parliament should be elected on the basis of the same principles, that is to say chiefly in accordance with the principle of proportionality. The principle of proportionality is very precious to us liberals, and that is truly not just because we are one of the smaller political families in Europe, but is because our basic convictions and ideology mean that we greatly value the pluralism of political democracy, because we believe that a mature democracy is one in which there is room for diversity of ideas and views, because we believe, ladies and gentlemen, that the business of politics has to be something more than the confrontation of power among large blocs, and therefore we are delighted with this report and my group will consequently approve it.
Mr President, I also acknowledge the work Mr Anastassopoulos has put into this, even if I think that his report is not entirely appropriate, because Amsterdam is not yet in force and, in particular, because changes are being made to the electoral system of the Member State at which reports of this kind are usually directed.
We consider, furthermore, that the diversity of electoral cultures in our countries should lead us to be extremely careful in our approach to these matters. That is to say, when we talk about principles we ought not to talk about anything else. Any drifting beyond that limit will inevitably be ruled offside.
The emphasis given by the rapporteur to the principle of proportionality therefore deserves our acceptance. And we could say the same about the principle of non-accumulation. But, for the same reasons, we cannot say the same about certain other guidelines it directly or indirectly recommends.
First and foremost, let me address the matter of electoral constituencies or a single constituency. It seems wrong to us to lay down any guidelines in this area. In addition, this is an attempt to link electoral constituencies to the population of Member States while disregarding, for example, their political and administrative organization, whilst giving a markedly federal character to the building of Europe by creating a single constituency. This, in particular, would drive a wedge between Members and electors, when our agenda should primarily be to find ways of dealing with the real alienation of the one from the other that we are seeing today.
The references both to preferential voting and to setting qualifying percentages seem equally inappropriate to us, if only, in the latter case, because it clashes with the principles of proportionality and pluralism. For these reasons we think this report is in fact inopportune at the present moment.
Mr President, ladies and gentlemen, the rapporteur's task has been a difficult one. It is good that the Treaty of Amsterdam creates a framework for the harmonization of elections in all Member States. This is equality, but something quite different from organizing the European elections as if Europe were a single electoral constituency. Regional representation guarantees democracy in national and international policy. Federal states have also recognized the importance of regions and their division into local constituencies. Even the USA is divided into electoral districts. And this is despite the fact that there they have one common language throughout the entire country. As far as political familiarity and influence are concerned, the main state television networks are likewise the same throughout the whole of the federation of the United States.
Europe is not the USA, but it is trying to become an even tighter federation than the United States. In the EU there is not nor will there ever be one single language nor one single television network broadcasting identical TV programmes to one and all. So if we were to support single European crossborder elections, we would be turning our backs on national representation. We would be bashing different cultures into the same unfounded shape. It is diversity that is the very hallmark of Europeanness. Sameness is not a strength in the information society.
For example, in my country, Finland, people representing Britain could become well known via the BBC' s channels, which Finns who understand English watch. Finnish affairs and representatives on the other hand could in no way become well known in Britain. In practice this would mean a fall in the number of small language groups and also of seats in Parliament held by Members from small nations. If single lists were to be organized, representatives of the smaller countries would, as a result of their being less well known, be right at the bottom of the list before very long. This is the sort of "silly' federalism that destroys harmony. Is it not enough that people have already become alienated from these polls?
Mr President, the history of a civilized society is the story of a succession of battles against repression and discrimination. This report seeks to lay siege to one such current bastion of injustice.
Our European Union has 15 Member States; we currently use 16 different electoral systems to choose our Parliament. We use 16 because one Member State - my own - uses two systems: a fair one in Northern Ireland, where injustice would lead to armed conflict in a province which has seen far too much violence; and an unfair system in Great Britain, where the minority has limited itself to passive protest. Great Britain is the only country which uses a non-proportional system of voting to elect Members of this House, and that has rightly been condemned: not simply because it is inherently unjust but also because it has skewed the balance of power between the political parties in this House.
I am the first Liberal Democrat from the United Kingdom ever to be declared elected to this House. I participated in three election campaigns - in 1979, 1984 and 1989 - which saw not a single Liberal Democrat elected despite, on one occasion, one voter in every five having cast their vote for my party. The two Liberal Democrats elected from my country in 1994 should, by rights, have 12 colleagues in this House.
I would like to thank Members of this House, in particular former colleague Karel de Gucht, Gijs de Vries and now Mr Anastassopoulos, for their work to see that such injustice is repaired.
The United Kingdom Government has introduced a bill in Parliament to right the wrongs that have hitherto persisted. But so long as procedures for election to this House are a matter for national governments, we cannot guarantee a continuation of the principle of proportionality and that is why this report is so important. We must cement for the European citizen the right so wisely identified by the governments at Amsterdam to an electoral system based on common principles. This report does that. It is a major step forward and I commend it to the House.
Mr President, Mr Anastassopoulos' report clearly shows that the political unification of Europe requires a Parliament whose members are chosen for the role it has to play along the same institutional and political lines. The rest will be ironed out by national laws.
I recall how our Green colleagues protested in July 1989, because the British Greens, having got, if I remember rightly, 12 % of the vote, did not have a single Member in this Parliament. It was politically unacceptable not only to the Greens, but also to the entire British people and to the European Parliament itself and as a failure to reflect the extent to which the Parliament is representative of Europe.
However, we Members of the European Parliament are set apart from each other by the way in which each of us was elected to office. Some were preferred by the constituents themselves, some chiefly by the leadership of their parties, while others were selected by the members of their party and at times by their constituents as well. This does not strengthen interest in European affairs, nor does it bring Members of Parliament closer to the people. In this regard we would like to see arrangements which would give citizens greater and more appropriate involvement. For this reason I support Mr Anastassopoulos' proposals for a system of proportional representation, and also for the ability of the citizen to express a preference among candidates.
This can be achieved by various national arrangements, technically speaking. The spirit and the aim, however, must remain the same from country to country. For the same political reasons the qualifying threshold for being allocated seats must not be prohibitive and, in my view, must not exceed 3 %.
Finally, the election of a number of Members of the European Parliament on a pan-European basis is a positive idea, as long as there are arrangements to prevent the marginalization of smaller countries and of less widely used languages.
Mr President, I would like to offer my congratulations to the rapporteur as many others have already done.
This report might well have passed unnoticed by the public. But nothing of the kind, and the great merit of the rapporteur is that he had the courage to introduce the proposal for transnational lists, along with other proposals whose importance I do not underestimate, for five specific reasons.
Firstly, it is an initiative that ties in neatly with a programme for building Europe not strictly focused on national interests. Next, given transnational lists and the opportunity to be included in those lists, minority groups throughout the Member States could gain representation in the European Parliament. By way of example, minorities we might consider would be the Romanies and Muslims.
Thirdly, as a socialist belonging to a party of European socialists that exists alongside the parliamentary group that bears the same name, I further believe that such lists would help to establish genuine European parties.
Fourthly, it might be interesting to add a little touch of drama to the European elections, in order to distinguish them from national elections.
Finally, there is the question of whether to build a Europe of nations or a federation, which is once more the issue at stake in this debate.
There are, of course, a number of practical problems to be ironed out, but that does not detract from the fact that the principle of transnational lists needed to be brought to our attention and that it would help to develop European awareness.
Mr President, drawing up a draft electoral procedure for electing European Members of Parliament is a long-winded process and many reports have pursued that same line without success. Doubtless because a uniform, restrictive procedure is neither acceptable nor desirable. The Anastassopolous report recommends proportional representation, which is the fairest and I commend it, but it does put the burden of creating territorial constituencies on individual Member States. Yet, of the Fifteen, eleven have a single constituency.
By what right does the European Parliament seek to impose a solution that differs from that prevailing and for which most of the States have opted? The argument about bringing electors closer becomes quite absurd when we are considering constituencies with several million inhabitants.
In addition, this provision has two major disadvantages. Firstly, it replaces the national character of the delegations from individual countries and imposes a regional character. Some States have chosen that path and they are entitled to do so. But others have not. Secondly, it infringes the principle of fair representation by raising the eligibility threshold, thereby compromising the representation of small or medium political groupings; it encourages bipolarity and therefore whittles away at the principle of democratic representation. The French government, which would like to see such reforms in the balloting procedure, has been forced to retreat because there was not a sufficient majority in favour. This was a wise move, and I would urge the European Parliament to take counsel from that wisdom by allowing Member States a clear choice between adopting a single constituency or the right not to do so.
Mr President, I should like to add my congratulations to Mr Anastassopoulos on his report and the manner of the consultation he carried out in writing it. The European Parliamentary Labour Party broadly welcomes the report. As Mr Corbett reminded us earlier, the Labour Party election manifesto in 1997 included a commitment to introduce PR for the European elections. The Labour government has acted swiftly to fulfil this commitment. The European Parliament is a representative body, not a parliament from which a government is drawn. So the objections to proportional representation at a national level do not apply to the European elections. We also acknowledge that the UK's electoral system skews the balance of forces in this increasingly important Parliament.
I should say to Mr Watson - who is muttering away there - that the system we have had, and continue to have, in the United Kingdom, and which has preserved our representative democracy fairly effectively for many centuries, simply consists of the candidate who gets the most votes winning the election. It really is beautifully simple. He should not complain if he keeps coming second.
To return to the report, like all reports in the European Parliament, the Anastassopoulos report is a compromise. I suspect there are few individuals or political groups in this House who would support every part of it. The European Parliamentary Labour Party has a particular problem and is fundamentally opposed to the proposal that 10 % of the seats be elected in a single constituency comprising the whole of the European Union. This proposal will, we believe, have virtually no support among the peoples of Europe. MEPs elected on a transnational list would have no contact with their constituents and would be either independents or the creatures of very remote transnational parties.
Moreover, as the EU expands, the number of MEPs for each Member State is going to be reduced. This proposal to set aside 10 % of the seats for a transnational constituency would reduce that still further and consequently further remove the MEPs from the constituents they are supposed to represent.
With that caveat we would welcome this report, but we cannot support the 10 % proposal.
Mr President, the report quite rightly favours the principle of proportional representation. However, it also advocates the division of Member States into electoral regions. This means a majority can create such numerous and such narrow constituencies that the system of proportional representation will degenerate into a monstrous majority voting system. Secondly, this division into regions is intended to bring Members of Parliament closer to their constituents and to their problems. But this is totally at odds with the proposed provision of supranational Members of the European Parliament. These Members, who will make up 10 % of the total, will be physically distanced from the people and from their problems. Moreover, it means that this Chamber will include a second category of Members of the European Parliament, who will be in a superior position. They were elected at a pan-European level! And this will happen in the name of some united European nation. It does not exist! Will it ever exist? It has not appeared on the near horizon. Perhaps in the future, after the Second Coming, there will be such a nation, which will elect supranational Members. Thirdly, there is the issue of the 5 % threshold. In other words we must decide who has the right to be represented and who does not. With this system three million Germans may not be represented, even though they take part in the ballot. 450 000 Greek citizens vote and they will not be represented with the 5 % threshold. This is unacceptable. Mr Anastassopoulos says that we are not mature, not "ripe' , but it appears that we have become overripe, that we have putrefied and that we are moving towards an antidemocratic system.
Mr President, ladies and gentlemen, the proposal for common principles of electoral law is a truly historic step forwards. With this text, we are coming to an agreement about what we are, namely representatives of the people in a Community of united states. Yet we cannot, and do not wish, to create total uniformity. This would not be in accordance with the EU's current state of development, nor would it take account of different regional and national characteristics.
We are creating unity with diversity and, at the same time, are taking account of diversity in unity. This means, firstly, that the legal instrument, which requires a unanimous vote in the Council, should regulate the essential points and not be weighed down with too many details. Secondly, we are creating the opportunity for European lists which can, and should, be implemented in the elections at the beginning of the 21st century. That is a job for the parties. I hope that in the year 2004, each group will jointly put up its key European candidates for election in all Member States. Thirdly, before enlargement, the candidate countries must be clear about the parameters pertaining to them too. For Europe, and for the Union, there must proportional representation.
The Treaty of Amsterdam has conferred on the European Parliament the task of working out a draft for joint principles of electoral law. Today, we are fulfilling that political responsibility. As from tomorrow, it is the Council's turn. I should like to express my thanks to the rapporteur, Mr Anastassopoulos.
Mr President, EU federalists aim to increase transnational decision-making. This will favour big countries, the former colonial powers. This will be the state of affairs when the entire EU region is one single constituency in the European Parliamentary elections. To insist on such a thing would be a travesty of democracy. There is only national democracy. For that to exist there has to be a nation. Europe is not a nation. It is thus not a nation that Members elected from one constituency should represent. In the EU there is no generally pervading concept of international democracy.
Insistence on one vast European electoral constituency is at odds with the whole idea of decision-making becoming decentralized. It means concentrating decision-making. Voters in the big countries, the former colonial powers, will also be electing representatives from the smaller nations. These lists will furnish Parliament with only "yes' Members, "ja' and "jawohl' Members, "oui' Members, "sí' Members, but no Members from small countries.
Mr President, I think that our colleague, Mr Anastassopoulos, has approached this difficult area with moderation and discernment. It is an area in which there are divergent national situations and political viewpoints, and he has given us a basis for debate. I agree with the remarks that were made previously by Mr Papayannakis. I would just like to make four points.
The first relates to the importance of proportional representation as a common electoral system. This importance must also filter through to national parliaments on the basis of the Amsterdam Treaty. It is part of the institutional provision for the whole of the European Union. It is not a matter for us, but we must draw attention to it.
The second point relates to the qualifying threshold. The threshold was launched on the basis of the threshold in the national parliaments, which is aimed at preventing the fragmentation of political powers and at providing viable forms of government. Is such a logic tenable for the European Parliament? In any case, I think that 5 % is too high a threshold.
The third point relates to preferential voting. I think that our colleague has touched on a very important issue. Of course there are parties that elect their candidates on the basis of a vote by its members. However, there are also parties in which the candidates are chosen on the basis of the preference of the leader of the party or his or her entourage. This is unacceptable and I think we must think very hard about the democratic mandate of Members of the European Parliament, either by means of preferential voting or by means of democratic procedures within the parties.
The fourth point I would like to make relates to supranational Members of Parliament. This issue is very important. However, I wonder whether it would not be more advisable to take an overall view of this matter or to deal with it through the normal procedures of the parties themselves, which would result in greater stability and less opposition.
Mr President, ladies and gentlemen, the Commission first wishes to congratulate the rapporteur of the Committee on Institutional Affairs, Mr Anastassopoulos, on the excellent report he is presenting today, and also wishes to express its support for this new attempt by the European Parliament to resolve once and for all the question of the electoral procedure as regards those fundamental aspects where there is a broad consensus among the Member States.
I believe this attempt is an essential part of a whole set of proposals, the ultimate aim of which is to improve public participation in the election of Members of the European Parliament. The Commission has already pointed out the importance of that in view of the future enlargement of the European Union, in the opinion it presented to the last Intergovernmental Conference.
I also want to remind you that the procedure provided for in Article 138(3) leaves the legislative initiative in this area in the hands of the European Parliament, and it will be the Council which establishes the relevant provisions, acting unanimously after obtaining the Parliament's assent. So on behalf of the Commission, I want to acknowledge the importance of the rapporteur's efforts during the last few months to facilitate an agreement in Council as quickly as possible.
Finally, ladies and gentlemen, I just want to end by thanking you for the opportunity to take part in this debate, and reiterating the Commission's support for the essential objectives set out in Mr Anastassopoulos' report.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
European voluntary service action programme
The next item is the report (A4-0274/98) by Mrs Fontaine, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text, approved by the Conciliation Committee, for a European Parliament and Council Decision establishing the Community action programme "European Voluntary Service for Young People' (C4-0381/98-96/0318(COD)).
Mr President, ladies and gentlemen, the plenary is now invited to cast its vote on the conciliation agreement we concluded with the Council, on 23 June, on the subject of the European Voluntary Service action programme.
As the rapporteur for this conciliation exercise, I have to tell you in all truth that I have suffered, as have many other members of our delegation. Suffered, Mr President, through witnessing the extent to which the Council has once again demonstrated its shortsightedness by skimping - there is no other word - on the funding required to implement an initiative that, as we saw during the trial phase, very much lived up to young people's expectations.
But the Council knew this. We had no choice. We had no choice because it is an excellent programme, precisely because young people write and tell us how interested they are in being able to extend their horizons beyond national boundaries, learning a new language in a neighbouring country, able to cement their projects through direct action.
In all conscience, Mr President, we cannot disappoint them. A lack of agreement on conciliation would have deferred, or even cancelled out the positive effects of European Voluntary Service, particularly by fragmenting the impetus generated so far.
So, after long hours of debate, we have managed to wrest ECU 47.5 million from the Council for the period 1998-1999. This financial package is wholly inadequate and I thank Commissioner Cresson for the statement by the Commission in which it undertook to look favourably into the possibility of boosting the credits. I have no doubt that Mrs Cresson has her heart set on making this intention a reality, and I have no doubt that Commissioner Bangemann, who has been gracious and kind enough to stand in for Mrs Cresson, will confirm this in a few moments.
With regard to the other items, I am pleased to note that the Council has taken account of our requests concerning the need for cultural and linguistic training among the young, as well as quality hosting projects.
We note, too, the steps taken, albeit somewhat hesitant but nonetheless significant, towards eliminating the legal and administrative obstacles that hamper young people's access to programmes and towards acknowledging the special needs of the young volunteer.
Finally, on the ever thorny problem of the comitology procedure, we have at last reached agreement on an honourable solution regarding the basis for a modus vivendi .
In view of this package - according to the formula adopted - and the vital need for the European Voluntary Service to be operational as soon as possible, your rapporteur proposes that you approve the joint text. But I fervently hope that the success of the programme in the coming months will prise open the budgetary corset in which the Council has stuffed it, as has been the case with other Community mobility programmes.
Mr President, we have finally arrived at the final stage of the long and laborious process that will result in the adoption of the first multiannual programme for European Voluntary Service for Young People.
We know that this programme will cover only the years 1998 and 1999, but it will nevertheless be of fundamental importance in determining the nature of the new Youth programme that will continue the same work from 2000.
Parliament has formulated some amendments to a few essential points in the Commission's original proposal, which was in the main supported by this House. These amendments specifically related to the following points:
the age band of the volunteers included in the programme-the legal status of volunteers-the relationship with national civil and voluntary services-finance for the programmes.On the first point, we succeeded in reaching a mutually acceptable compromise with Council after the first reading. As a result of this, access to the programme was made easier for young people aged over 25. On the other points, however, we found the attitude of the Council - and of certain Member States in particular - deplorable in that it sought to block any progressive actions that aimed to make the most of all the potential offered by the European Voluntary Service.
We were faced with a really difficult task. I would like to take this opportunity to thank, on behalf of the Party of European Socialists, parliamentary members of the Conciliation Committee and in particular the rapporteur Mrs Fontaine and the VicePresident, Mr Imbeni, for the patience, tenacity and intelligence with which they conducted the negotiations. I would also like to thank Commissioner Cresson for the active role played by the Commission throughout the negotiations.
The results we achieved were only partly satisfactory.
As far as the legal status of European volunteers is concerned, we obtained an important declaration from the Commission, but no firm commitment by the Council, to try and draw up common legislation governing legal, fiscal, social security and health insurance aspects for European volunteers.
In terms of the relationship with national services, we succeeded with great difficulty in drawing up a general formula for possible "complementarity between European Voluntary Service activities and similar national activities of various kinds' . This formula still allows room for States to try out joint initiatives between the EVS and national civil and voluntary services.
With regard to the programme budget, we did not succeed in obtaining more than ECU 47.5 million for two years, a sum that falls far short of our proposals.
These partial successes are made even more disappointing by the obtuse attitudes of certain governments: they should try explaining to their young people - who demonstrate enthusiasm for the European Voluntary Service - exactly why they are against the development of community youth policies.
Despite these limitations, the results achieved will allow the EVS to expand during the next two years and to continue with the actions we have set in train during the trial stage.
Now no-one can question the existence of the EVS - and this is a result we hardly dared hope for just a few months ago.
For these reasons, our group urges Parliament to adopt the Conciliation Committee's proposals so that we can proceed without delay to help the thousands of youngsters who wish to reinforce their training, their education and their European citizenship through the European Voluntary Service.
Mr President, it appears to be a platitude to say that European development depends on the youth of Europe. The training and education of young people is an essential matter. In today's world, young people have to be able to operate in an international atmosphere. Exchange programmes are a suitable means of familiarizing the youth of Europe with the cultural diversity within Europe. This provides a basis for us to be able to satisfy the demands of the increasingly globalizing labour market, in other words knowledge of different languages and of different cultures. We have a number of successful exchange programmes for students, and now, with the European Voluntary Service action programme for young people, we finally also have a programme for working and in many cases for unemployed youngsters who are not or are no longer students.
What I have just said does not represent anything new or startling. So my disappointment is all the greater that this has met with no or precious little support from the Council of Ministers, and it has certainly not been translated into reality. The outcome of the conciliation we are discussing today is very disappointing. The Council of Ministers has demonstrated in two areas that it does not take improving the mobility of young people in Europe seriously.
In the first place, Council is making too small a budget available. A budget of ECU 47.5 million will only enable a few thousand young people to use the programme. The contribution per person is too small to allow everyone access to the programme. We are therefore creating a programme for the happy few who win the lottery and can pay to participate.
In the second place, Council was not prepared to guarantee that all obstacles to mobility arising at administrative level would be eliminated. Recital 13 is a poor apology for what the Parliament proposed and the Commission's statement on the matter is only a sticking-plaster on the wound. The Council was seeking a compromise, that is a compromise between the Council's proposal and that of the Commission. Actually, Parliament's proposals have not been taken into account. I was and am apparently stupid enough to assume that conciliation means a reconciliation of the two standpoints of the Parliament and the Council. In practice, Parliament has been unable to play much of a role in this matter. It was a case of "like it or lump it' .
The Commission, in the person of Mrs Cresson, deserves praise for their persistence in this matter. But I think that the Commission was too easily satisfied. As long as a programme is put in place, then that is fine, although the scope of the programme is disappointing.
I am actually against the outcome of this conciliation. But I acquiesced in the result. That did not come from the heart, but only because the youth organizations involved in this work asked me to. Better half a loaf than none, was their attitude. Because I do the work for the young people this project concerns, I said yes. As a result, as far as I am concerned the Council and the Commission have won. It is a bad outcome. I fear it will have the effect of setting a precedent for subsequent conciliations in the area of culture and education. The Council will have to realize how important education and culture are for the future of Europe, especially when it comes to young people.
My thanks go to Mrs Fontaine, who has made this programme possible through her report, her commitment and her staying power. The youth of Europe must know that if it had been up to her and the other members of the European Parliament, the programme would have looked a lot better.
Mr President, is a voluntary service still a valid proposition in our society?
When I was a boy scout, we called this a "good deed' . Nowadays, such words invite ridicule. Yet, despite that, the need is still felt, since we are creating a voluntary service at European level and the number of young candidates far outweighs the number of opportunities available.
Because while a service, any service, is originally born from generosity, it is also a training ground, it generates human interchange, shared experiences and mutual enrichment. Thus, many young people aged between 18 and 26 years can participate in the work of NGOs, they can enter problem areas, they can perform humanitarian services for others once they have acquired the rudiments of the language of their host country. We are truly in the realm of informal education.
So, the fifteen Member States of the Union decided to cooperate in offering young Europeans this citizenship opportunity, but Parliament and the Council failed to reach agreement on all the procedures to be implemented. Whilst each of the partners has reached an agreement on the status of the young volunteer and the complementary nature of European and national activities, the financial package unfortunately remains a sore point.
Yet, in the Conciliation Committee, we reached agreement thanks to the intervention of the Commission, and Mrs Fontaine earlier emphasized the part played by Mrs Cresson. But can we really talk about conciliation when the Council always has the last word and it decides on the scale of the programmes, whilst Parliament holds the authority to apportion budgetary funds?
If I abstained from voting during the conciliation, it was because the ECU 47.5 million allocated for 1998-1999 is totally inadequate to satisfy the expectations of the ever-generous young. But this programme must go on. This is the reason why, despite the most disappointing budgetary allocation, the Union for Europe Group will support the report by Mrs Fontaine, whom I commend here for her work and her determination to see the European Voluntary Service dossier through to completion.
Mr President, on behalf of The Green Group in the European Parliament I would like to thank the Conciliation Committee, and especially Mrs Fontaine, who has worked very actively for these issues, and for the fact that they have at least succeeded in increasing the Council's original offer of ECU 30 million to ECU 47.5 million. Of course, we should like to have seen a much larger sum, but the Council clearly does not think that youth projects are particularly important to invest in, which is something we of course regret.
We in The Green Group are going to support the proposal, since we think the involvement of young people is important, especially in the social area, the environment and cultural work and so forth - areas which we know are priorities for young people.
I also think it is important for this programme to be open to participants from countries in central and eastern Europe. It is important for us to bridge the differences which exist. The programme could be a significant first step in that.
However, from the point of view of the Swedish Green Party, some of the proposals are questionable, although I do welcome the principle of a Europe-wide voluntary service for young people, which must be supported. We in The Green Group are of course going to vote for the report.
Mr President, I agree with the previous speakers that the European Voluntary Service for Young People is a well thought out and important programme, but, as Mrs Fontaine has said, its future is uncertain as a result of the political short-sightedness of the Council. I, and indeed all my colleagues, especially those from the Committee on Culture, Youth, Education and the Media, have shared in Mrs Fontaine's suffering throughout this affair. I support Mr Pex and Mr Vecchi, who have explained that although some of the well-founded proposals put forward by the Parliament have been adopted, it has unfortunately proved impossible to introduce specific regulations in line with our proposals on legal status, social status and, more generally, the elimination of legal and administrative obstacles to access to the programme.
The question of complementarity between European Voluntary Service activities and similar national activities of various kinds has been solved in part. A positive point, certainly, is that the programme is open to third countries. I do not wish to hold back from expressing my regret that it has not been possible to increase the funding available for this programme. We proposed a budget of ECU 80 million, but in the event the Commission was not even able to push through its proposal of ECU 60 million. The inadequate funding of the European Voluntary Service for Young People begs the question whether the noble aims of Article 1, which were, after all, voted for by the Council - namely to contribute actively to the ideals of democracy, tolerance and solidarity to promote European integration and strengthen cooperation between the European Community and third countries - can actually be achieved in practice.
Mr President, I would like to speak a little about the European Voluntary Service. It has taken a long time but at last we have reached a conclusion. I hope that this will now be a programme which will break down the barriers among young people across the continent, giving an opportunity to help foster European integration and gain some valuable experience.
The whole point of conciliation is to look for an agreement. The very fact that we have reached this point means that both sides have had to compromise. We are still unhappy about the resources available for this programme because funding will in effect be cut in future years. However, we believe it is a programme worth keeping. Our only other option was to stop the whole initiative. So, I should like to apologize to all the young people who might have participated in the programme had we been granted more money. At least we have something to show for all the hard work that has been put into the pilot actions. I would like to thank Mrs Fontaine and everyone else who has been involved in this initiative.
We in Parliament, together with the Commission, attach great importance to eliminating all the legal and administrative obstacles hampering access to any programme. But this is particularly relevant in the case of the European Voluntary Service. We will be monitoring the implementation of this programme very carefully. Congratulations to Mrs Fontaine for getting us through a very difficult time. I hope we will be able to build on this in future.
Mr President, the EU must be there for young people too. If the EU ignores the needs of young people, the result - at best - will be indifference and, at worst, hostility. The allocation of ECU 47.5 million to the European Voluntary Service for Young People is, it is true, the minimum required and much less than the European Parliament wanted, but at least it enables the project to continue. It means that at least a small number of young people without higher education will be able to understand and experience Europe for themselves.
At a time when youth unemployment has reached 15-20 %, this programme is just a drop in the ocean anyway. In Austria, it has been implemented especially well. 100 young people have already participated in the programme and many others are on the waiting lists. The programme is not intended to conflict with the voluntary social service year, but is designed to appeal to young people and encourage them to look beyond their own immediate horizons.
In order to make the programme attractive, there must not only be a good range of projects but also good pastoral support. The criticism that this programme undermines collective agreements is unjustified. The aim is not to provide cheap labour but to promote personal development and offer young people an opportunity to gain international experience and thus have better opportunities in life.
However, the programme is too limited to have any real weight. We can of course question the justification of projects such as 'frog conservation in Provence' . If we bear in mind that 10 million young people in Europe leave school without qualifications, it would be more sensible to increase the budget for the Leonardo programme by 100 %. This money would benefit apprentices and young people in occupational training.
One cannot help but think that despite all the good intentions, programmes like the European Voluntary Service for Young People smack of tokenism.
Mr President, ladies and gentlemen, as you can imagine, my colleague, Mrs Edith Cresson, would have very much liked to be here to thank the rapporteur and, like her, to recommend the adoption of the result of the conciliation procedure. Unfortunately, she is unable to attend and has asked me to stand in for her today.
The Commission welcomes the agreement and, as Mrs Fontaine has already said, participated actively in achieving this result. Of course we understand the disappointment expressed by all the speakers about the funding of the programme, but as is often the case, the Council is not in a position to fulfil what Parliament and Commission propose. In the Council, economy measures of this kind are always more popular than the most well-intentioned programme, and the interest of the young people who have already registered as a result of the pilot projects shows that this programme could have had a major impact.
Nonetheless, as is always the case, we should accept what we can achieve rather than having nothing. We are sure that this programme will develop an impetus of its own, and by its new approach to bringing young people closer to Europe, and through its results, it will show that Mrs Cresson's intentions, which she shares with Parliament, will be translated smoothly into action. We will do everything in our power - and I speak for Mrs Cresson here too - to overcome the obstacle, namely lack of funding, which is impeding the programme.
We will also eliminate the other obstacles which may occur. A number of other difficult questions undoubtedly also need to be resolved, although the conciliation procedure has settled many of the issues arising in connection with the complementarity between this programme and national community service activities. This is certainly very complicated, but once it is implemented we will see how we can achieve even better results.
On behalf of my colleague Mrs Cresson, I would also like to assure Parliament once again at this point that, as with Youth for Europe, no decisions about individual projects will be submitted to the Committee.
With the proposed funding of ECU 47.5 million, the Commission can ensure programme access and the quality of the measures during the remaining 18 months. Recent experience has shown, however, that the interest of young people in the European Voluntary Service is already very great and is likely to increase further. For this reason, when we implement the EU budget, there will be an opportunity to examine whether additional funds should be allocated to the programme, and I can promise now on behalf of the Commission that we will certainly look at this possibility.
We would like to express our thanks once again to the Committee on Culture, Youth, Education and the Media, especially its rapporteur, Mrs Fontaine, and also to the delegation of the European Parliament and its chairman. I should also like to thank Parliament generally for its support and its sympathy for this project, without which we would not have made as much progress as we have. We have not yet reached the end of the process but we have moved some way in the right direction and I am sure that together with the Parliament, the Commission and perhaps, ultimately, even the Council we will see that more must be done, and that a programme of this kind can do more to develop European identity and understanding than certain other programmes which get bogged down in technical detail and do not really deal with people or reflect their views, ideas and wishes. In this respect, I should like to thank you all once again personally on behalf of Mrs Cresson too; we hope that this programme will mark a new page in the history of European integration.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Food additives
The next item is the recommendation for second reading (A4-0242/98) by Mrs Breyer, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position established by the Council with a view to the adoption of a European Parliament and Council Directive amending Directive 95/2/EC on food additives other than colours and sweeteners (C4-0183/98-96/0166(COD)).
Mr President, ladies and gentlemen, I should like to make some general points before I present the amendments of the Committee. In principle, harmonization of the authorization and use of food additives in the European Union is to be welcomed. Without a standard regulation on additives, the principle of mutual recognition leads to a great deal of uncertainty amongst consumers and to major shortcomings in the monitoring and labelling of foodstuffs.
Harmonization of the authorization and use of additives is also designed to achieve, as far as possible, a reduction in the range of additives and areas of use. Unfortunately, this objective is not achieved in the amendments proposed by the Commission, which seem to pay more attention to the needs of the producer than the consumer. It has been a long-term policy, in line with the demands of European consumers, as well as a trend in the food industry, to dispense voluntarily with certain food additives. Experience has shown that this has led, particularly in many EU countries, to reductions in the food additives used in the last twenty years. This is due less to legal provisions than to voluntary restraint exercised by the food industry.
The Framework Directive defines the general criteria for authorization as follows: a technical need must be demonstrated, they must not mislead the consumer, there must be no health risk, and they must benefit the consumer. As far as the assessment of technical need is concerned - and here I appeal to you, Mr Bangemann - we really must arrive at some agreement once more as to how this term is defined. When the report was submitted, you did not provide an adequate definition of what is meant by 'technical need' and where this technical need lies in many points of the amendments. I therefore fear that the situation will deteriorate into tokenism, especially if the authorization procedure is to rely solely on information provided by producers.
Examples are the proposed new authorization of flavour enhancers in margarine and the enzyme Invertase, enabling a higher sugar content, which is supposedly justified on the grounds of technical need, even though only one manufacturer in the whole of the European Union has applied for it. I think that technical need should not be recognized simply because one manufacturer demands it when all the other manufacturers demonstrate that another approach is entirely possible. Today, it is possible to produce many foodstuffs - such as gourmet salads - with and without preservatives.
However, I should now like to confine myself to presenting Parliament's amendments. The Committee on the Environment, Public Health and Consumer Protection has adopted 10 amendments; the European Parliament, during its first reading, adopted 26 amendments and thus largely followed the decisions of the Committee. However, the common position took full account of just 11; it took partial account of 4 and rejected 11 completely. Admittedly, this is a partial success for the European Parliament, but it is an illustration of the extent to which both the Commission and the Council of Ministers sympathize with producers.
On such important issues as allergy labelling, in particular, there is obviously little movement in the Commission. A very important principle for us must be transparency, which means that we must put an end to secrecy, that is the use of additives in food ingredients. I must emphasize - and I make no secret of this even in my capacity as rapporteur - that I would like to see more comprehensive labelling. I regret that the Committee on the Environment, Public Health and Consumer Protection did not support this, but would like to put a question to Commissioner Bangemann at this point. The Commission said that it could not agree to the amendments because they were in the wrong place. I would therefore like to know when, and how, the labelling of genetically modified additives will be regulated.
Now there is also a proposal from Austria. Perhaps you could explain to us how the Commission will respond to this Austrian proposal and when you will submit it. You promised us that the Commission would soon bring forward a proposal on novel food. The same applies to the labelling of loose foodstuffs. It is unacceptable that loose foodstuffs need not be labelled.
Parliament thus does not want any extension in additives in flour-treatment agents as we feel this is unnecessary and there are already enough products. It also rejects the surface treatment of peaches and pineapples with beeswax, as we want natural products to remain natural. It is not acceptable for the consumer to be misled and offered an apparent level of freshness which does not exist. As regards nisin, the House did not call for the introduction of antibiotics in mascarpone, in cheese, at second reading.
(The President indicated that the speaker should finish) We should allow antibiotics to be available on subscription, but they should not be in foodstuffs. Those were the amendments put forward by the Committee on the Environment, Public Health and Consumer Protection. I hope, however, that the Commission is still prepared to respond to the unresolved questions, which have been orally supported by colleagues in the Committee, on the labelling of genetically modified additives and also the ...
(The President cut the speaker off)
Mr President, I would like to highlight two points before we proceed to the vote this morning: on the one hand, nisin, and on the other, sulphites. Nisin is an antibiotic that could, in the long term, lead to resistance to medicines. Antibiotics are crucial in treating certain illnesses; thus, they are medicinal and should not, in principle, be used either to promote pig growth or as a preservative in foodstuffs. In my opinion, this has no place in this directive. Now, mascarpone is not even an effective treatment for sore throats.
More and more people are affected by food allergies. Sulphites are among the contributing factors here. I believe that at the very least a specific limit value should be set for their use, rather than estimating the extent to which they are thought to be necessary. Sulphites are typically used in processing dried fruits, for example for breakfast products. And many parents buy dried fruit loose for their children as a healthier alternative to sweets. However, thanks to sulphites, this can lead to allergies.
I appreciate that to a large extent, climatic and hence cultural differences may give rise to different views of what additives are necessary. The distance between two refrigerators could be a determining factor in evaluating which is the lesser of two evils - food-poisoning from sausages, or food additives. But we must understand that there is a difference between whether it is possible to produce and add an additive on the one hand, and whether the additive is really necessary on the other. Today, we have foods in the European groceries market that would keep long enough to allow us to make a trip around the equator in a rowing boat. We do not really need our food to keep that long. Please remember that European civilization once lived quite hygienically by smoking, salting, boiling and cooling food, long before all these strange additives came on the scene.
The Group of the Party of European Socialists will be voting in favour of the amendment by the Committee on the Environment, Public Health and Consumer Protection to Mrs Breyer's recommendation for second reading - for which I would like to thank Mrs Breyer - and I hope the amendments will receive the required number of votes. I am in no doubt that they will receive a large number of votes, but what they need is enough votes. There is no doubt in my mind that the current trend - even discounting ecological foods as such - is towards greater simplicity and more natural foodstuffs.
Mr President, ladies and gentlemen, in 1995 we adopted a comprehensive Directive on food additives other than colours and sweeteners in the European Union. With the common position, we are today debating the first major amendment to this directive. The amending directive is required firstly because during the many years of deliberations on the 1995 Directive, not all additives or their use had been scientifically tested, and secondly, because technical uses have evolved in the intervening period. Furthermore, particular conditions applying in the Member States, especially in the new Member States of Finland, Sweden and Austria, must be taken into account and, finally, a number of errors have crept into the full text of the 1995 Directive which this amendment is designed to correct.
It is true that the Parliament has put forward a number of amendments and the Council has now adopted some of them. On behalf of my group, I can say that we are in agreement with the common position. The amendments which have been proposed, in the main by the rapporteur in the Committee on the Environment, Public Health and Consumer Protection, were adopted by a majority there; however, we cannot vote for them.
I should like to come back to the issue which was mentioned by Ms Breyer. The objective was to ensure that as few food additives as possible were used, and preferably to reduce them further. I have been involved in these discussions for twenty years and I have changed my political view to some extent. I think that if we concentrate on very few food additives, these few additives will be used across the board. I believe that we should not always consume the same additives, because this is the only way to ensure that health considerations are taken into account. Furthermore, the issue of authorization should not be regulated to such an extent that everyone is compelled to use additives; however, we should ensure that if they are used, they should only be used to a limited extent. As I said, they need not be used, but if additives are used, then the product must obviously be labelled accordingly, and that is what needs to be regulated here. Awaking new fears about things which have traditionally been in existence in Member States is, in my view, unnecessary, for after all these additives have not caused any health problems and in any case the Committee was there to monitor this. For this reason, my group and I are able to vote for the common position in its current form.
Once again, I would like to thank the rapporteur for her work on this directive. I would also like to draw attention to my speech at first reading, in which I pointed out how unintelligible this directive is in its full form, in spite of the fact that many citizens would be extremely interested in its content. I would also like to remind you of the subsequent questions to the Commission and the Council on the possibility of simplifying the directive without necessarily altering its content, and I would like to remind you of the answers given. I stand by my opinion that the Commission's answer is a study in arrogance, whereas, by contrast, I am delighted with the much more constructive response from the Council. I am reminding you of this in the hope that the conciliation procedure can be used in such a way that simplification is addressed alongside the work of finding a compromise.
The Group of the European Liberal Democrat and Reform Party supports the Committee's amendments, but in connection with the first two amendments, I have to say that we are not doing so because we would ultimately want to see flour treatment agents exempted from the directive. Rather, we are doing so because the common position appears to be comprehensive to the point of meaninglessness in this area. The best approach would have been to introduce flour into Appendix 2 - that is, as the staple commodity it most certainly is - spelling out permitted substances there. Now we have a situation whereby far too much is permitted, and the argument that the industry would obviously not use all these additives is really rather feeble. I think the best thing would be to consider flour as an unprocessed commodity and thus take it as a starting point that Annex I substances must not be added to it. In this regard, I am also referring to Directive 89/107, Annex 2, point 1, where it states that there has to be a "sufficiently great technical need' for approving additives. I do not believe this to be the case when all of a sudden it is all right to use any substances at all from Annex I in flour. I cannot actually make sense of the common position any other way than this.
Moreover, the Group of the European Liberal Democrat and Reform Party opposes sulphites in nuts and maize, and is also opposed to wax treatment of peaches and pineapples. Pineapples may not in fact matter, because the outer part is not eaten, but it would be quite unreasonable for peaches. Can we please just have the plain produce here?
Mr President, the three criteria put forward by the Commission for including additives in the list of permitted substances are technical need, benefit for the consumer and no health risk. I think these three criteria have been bandied about too much, to the extent that - as the rapporteur states - we will actually end up with a considerable extension of the number of authorized additives and especially the use of those additives.
I believe the choice is a bad one and I will give you two examples which, in my opinion, are glaringly obvious. Firstly, the extension granted for the use of sulphites as additives points unquestionably to a poor choice: we know very well that they cause a lot of people health problems, especially those prone to allergies. So, why should we use these sulphites when there are alternative solutions and when, in any case, we can well do without them?
Secondly, Mrs Jensen was right to speak about the problem of nisin. This is an antibiotic. Is it reasonable for the Council and the Commission to use an antibiotic as an additive whilst we are still wondering about the wisdom of using antibiotics in animal feed and whilst the WHO, for example, is producing evidence that many infectious diseases are spreading and that a number of antibiotics are proving ineffective? Does it make sense to include an antibiotic as an additive?
I think some Member States have raised the issue and I would here like to draw the attention of Mrs Schleicher to two matters. First of all, several Member States, including the German government, have voted against the common position. Next, the fact that a product has been used for a very long time does not make it harmless. For very many years we used asbestos and now everybody agrees that it should no longer be used. I do not see how the fact that because no proof of direct ill effects has been produced for a particular additive it should be regarded as harmless. You know very well that indirect effects are possible and, indeed, quite probable and that in the case of many additives, it is exceedingly difficult to take circumstances into account.
Therefore, I think that it is vital for us to support the amendments tabled by the Committee on the Environment, Public Health and Consumer Protection and I would urge Mrs Schleicher and her group to reconsider their position on this matter.
Mr President, a European Union framework directive has been in force since 1989 on the approximation of the laws of Member States on additives authorized for use in foodstuffs. The Commission has proposed to amend the directive in the light of recent scientific developments. A common position was adopted by the Council on 23 March 1998. Of the twenty-six amendments presented by the European Parliament at first reading, eleven were accepted in full while a further four were accepted in part.
The Commission's proposal also underwent a series of changes specifically designed to safeguard the needs of the food industry, namely the inclusion of flour treatment agents and authorization to treat mascarpone with nisin and to treat peaches and pineapples with wax.
In our evaluation, we sought to reconcile the interests of the food industry with the - in our view - priority aim of safeguarding the health of our citizens. This comes at a time when product quality must be safeguarded more than ever, particularly when we consider that the small-scale retail trade with its emphasis on quality is sadly disappearing throughout the Union and giving way to large-scale distribution which is able to put products of increasing sophistication and refinement but questionable wholesomeness on the shelves.
The need to protect the health of European consumers therefore leads us to authorize only those preservatives that actually safeguard product quality and properties. We oppose the use of new additives for pasteurized cream and sterilized milk, mainly because no fewer than thirty-eight additives are already available on the market. We also oppose the use of new additives that tend to extend the shelf life of certain vegetable products and sugar additives that serve the sole purpose of appealing to child consumers.
The existence of a standard community additive authorization system will certainly benefit the consumer. We also emphasize the need to introduce a form of labelling for food products containing additives: such labels should provide as much information as possible. The main aim of this would be to protect people with allergies, newborns and more vulnerable citizens who are in the greatest need of protection.
With specific reference to Amendments Nos 1 and 2, we are against the use of additives that are classified as flour treatment agents in Annex 1. With regard to Amendment No 3 on the use of sulphur dioxide and sulphites, we believe these substances are no longer necessary from a technical viewpoint. The labelling system should in any case provide information on all relevant indications and contraindications.
Mr President, I would like to thank Mrs Breyer for her hard work during both readings and in the Environment Committee. She is an admirable member of the committee and will be remembered in that committee for the work she has done, particularly on the protection of infant foods.
I would like to be able to say that all the amendments now being redebated here will go through to conciliation, though I rather doubt it given the majorities that are needed. I want to confine myself, therefore, to just three of them: Amendments Nos 4, 5 and 7. I come to Amendment No 4 first because I tabled it and it was passed in the Environment Committee on reconsideration. It concerns the use of sucrose esters in canned liquid coffee and tea which are now being sold hot direct to the consumer. Whether happiness can be found in a warm can of caffeine I do not know - it would not be my favourite tipple. What I do know is that sucrose esters stabilize milk proteins against the process of destabilization which occurs during storage.
As a nation of tea drinkers, the British would rather like to know why it is that sucrose esters are not approved of by the Commission. We are not actually told that in the small print which accompanies its decisions. It is always the case, and it is one of the problems as we reach the second reading, that one knows a good deal more about what the Commission will approve than what it will not.
Secondly, I would like to mention Amendment No 5 which Mrs Dybkjær has already discussed briefly, that is, the use of beeswax as a preservative for surface treatment of peaches and pineapples. I cannot understand any more than she why these two fruits are labelled together. There are a number of others which are not mentioned. One thinks of melons as somewhere halfway between the two, but the distinction between them is surely that one does not consume the exterior of a pineapple - unless one is very stupid indeed! - whereas one would usually eat the skin of a peach. I would therefore agree very much with the rapporteur in saying that it would be dangerous to have this coating on peaches, but I do not see the reason why we have to remove it from pineapples where it is a genuine preservative.
My last point concerns Amendment No 7. On balance I support the rapporteur in her amendment to strike out the use of triacetin as a product for chewing gum, but again we do not know very much about why it appeared in the first place. We owe it to those who argue that this particular emulsifier is not necessary and desirable to ensure that the case is set out as to why it is so essential and so desirable. I hope the Commission will be able to tell us, because clarity should always be our watchword in these matters.
Mr President, I should like to thank Mrs Breyer for her hard work as well, but I must go on to say that I shall be opposing all the amendments, as will quite a number of the Members of the PPE group - as we did in committee - with the exception of Amendment No 4.
This is a very technical issue to do with food additives and the permitted additives in food throughout the European Union. It raises the question of how the European Parliament can best deal with such a technical question. Mrs Breyer has tackled it from an ideological angle, natural to her group. But there are two questions we have to consider as yardsticks. One is that we must ensure the continuing health of the European population is safeguarded when adjustments to the permitted additives are discussed. What guidance do we use? Do we use our own judgement? Well, I am a historian, Mrs Schleicher was a harpist. That may be a useful qualification for the next life, as it were, but it is not necessarily the best qualification for dealing with food additives. We are, to some extent, amateurs in this field. We have to be guided by the Scientific Committee for Food. I would really much rather be guided by that committee than, I am afraid, by Mrs Breyer.
Secondly, we have to ensure that European Union law is sufficiently flexible within the bounds of safety to allow new products to be developed. I agree with Mr Whitehead that it may be a godsend for the Scottish Scouts, who are apparently here in the Gallery, if they no longer have to rub two twigs together to boil the kettle because they will be able to buy hot tea in cans - if indeed the European Commission allows that to happen. I would like to ask Mr Bangemann, when he replies to the debate, to say whether or not he is prepared to allow tea in cans to be sold alongside the British sausage which we already salvaged from the ravages of the European Commission a few months ago.
So I do not believe that this is an issue where there is any room for extremes. Green fundamentalism may be useful in triggering questions but it is not a view which should be allowed to prevail.
Mr President, I feel the same as Mrs Jackson. I would first of all like to express my warmest thanks to the rapporteur. She has obviously not only studied the material in depth but has also adopted very clear positions on the issues. Even though I do not share these positions - neither personally nor on behalf of the Commission - I nonetheless feel that Ms Breyer has carried out admirable work on this issue. I do not hesitate to say this to her personally. I am not sure whether she will be pleased but I would like to tell her nonetheless!
The views expressed by Mrs Jackson and especially Mrs Schleicher correspond broadly with the Commission's position. I will therefore be brief. I am, of course, not an expert in the assessment of health risks or the absence of them, but I am a lawyer by training. For this reason, I would like to say to Mrs Breyer that there is a clear principle here which has been the constitutional position at least up to now, namely that nothing may be banned if there is no reason to do so. We cannot say that we want as few additives as possible and ban these additives simply because we feel like it or because we want to adhere to a point of principle. There must be a reason for us to do so, and this is what we have now defined very clearly.
It is not true, Ms Breyer, that the issue of technical need is not defined in Annex 2. The three general criteria are listed again. Firstly, it must be demonstrated that there are reasonable technical grounds and purpose which cannot be achieved through any other technical means; secondly, there must be no risk to health; and thirdly, the consumer must not be misled. These are the three criteria. Admittedly, not all of them have to be fulfilled in each case, as they may also apply in part. That means that if one of these criteria applies, an additive may be banned. We have thus stated precisely - there is more, but I do not wish to quote at length here - what technical need is and how it must be defined, also using individual criteria.
We have thus created sufficient certainty for everyone, both for the consumer and the producer. It is quite in order for a producer to dispense with any sort of additive he chooses. He can also use this fact in his advertising. He can say, ' This product is pure and unadulterated!' This is perfectly possible. Many producers do indeed take advantage of this opportunity, and it is quite acceptable. However, if, on the other hand, we do want to ban something, there has to be a legitimate reason for doing so.
We can therefore not accept the eleven remaining amendments. Given our time constraints, I do not want to explain our reasons in every case, but my previous comments apply.
I would like to answer the other questions asked, on labelling for example. Mrs Breyer, I am constantly surprised that you want to regulate everything at every opportunity, despite the logic that you usually apply. We simply cannot do this! We cannot regulate general issues in all the many different directives which have a specific purpose. Labelling is a general issue. We regulated it in the labelling directive 79/112. This is where any possible amendments should be made. If there is a need to do so in relation to additives, then we must amend that directive accordingly. We cannot now simply enter into a commitment that we will include all additives here; that would simply be a blank cheque. We have to examine whether the general principles of labelling require a particular additive to be labelled accordingly.
The issue of labelling of genetically-modified additives was also raised. I have already stated - and you have repeated it again - that we are looking into this. However, it is extremely difficult, for example because the issue of proof, the issue of appropriate threshold values, and the possibility, too, of a negative list are not that easy to deal with, not even for scientific committees. It is not a lack of goodwill on our part which has prevented us from submitting a response so far, but the issue is very difficult indeed.
As far as allergies are concerned, all additives should be labelled. In principle, all additives should be listed on the label. Those affected thus have access to adequate information. Incidentally, this also conforms with the view of the Standing Committee on Foodstuffs. The number of allergies triggered by foodstuffs is to my knowledge actually very low, as Mrs Jensen has said - far lower than one would generally assume. It is quite inaccurate to state, as you do, that foodstuffs represent a particular danger in this respect.
We are also working on a directive on 'balanced diets' , in other words, on additives in foodstuffs for sick infants and toddlers. The general labelling directive will be amended accordingly.
(Interjection: What about loose foodstuffs?) This is regulated appropriately in all the Member States. The Member States have the option of labelling these or not. We do not therefore see any need to introduce a labelling regulation as one already exists. In the case of loose foodstuffs, the Member States can introduce an exemption. But this is something which is already a legal requirement in the Union.
I think that those were the most important questions, if I am not mistaken. I do not want to discuss the eleven amendments in detail, Mrs Jensen, as that would take up too much time, but our reasons for not supporting them should be clear from what I have said.
I hope, then, that Parliament, or at least some of the Members, will support Mrs Schleicher's suggestion, so that we can then conclude the procedure. We will then have established a reasonable basis which is also in the interests of the consumer.
Mr President, I should like to put two more questions to Mr Bangemann. I think that there has been broad agreement in the House that we have problems with nisin because antibiotics should not be present in foodstuffs. Mr Lannoye has once more pointed out the major problems associated with resistance to antibiotics. Antibiotics threaten to become ineffective as a means of treating disease. I would like to know why you think that antibiotics, to which many people are allergic - in addition to the problems we have with resistance - should be permitted as a food additive. After all, scientists are rightly concerned that the danger of resistance is becoming increasingly acute.
Secondly, Mr Bangemann, I cannot agree with your view that the issue of labelling loose foodstuffs should be a matter for regulation in individual Member States. The point of this directive is, after all, to achieve harmonization throughout Europe. I do not think it is right that packed foodstuffs must be labelled but loose foodstuffs, which give the consumer the impression that they are purchasing fresh products, do not need to be labelled. Your representative on the Committee said that the Commission would repeal this provision!
I am astonished, then, that you are now saying something quite different, that you do not think that there is any need for action. I would like to know what is actually the case. Was what your representative said in Committee wrong, when he said that the labelling directive would resolve the situation at some point? After all, we have already dealt with a range of points which would fall within the labelling directive if we agree on what you say. My final question, then, is when you intend to put forward a new draft or amendments to the labelling directive so that these loopholes and these requirements which have emerged can then be closed or covered?
Mr President, first of all I should like to address the issue of antibiotics. The Commission has no reason to respond to this question since no relevant amendment has been submitted. No, it was discussed in Committee but there is no amendment. I cannot discuss hypothetical questions here.
Then to the question which you raised once again. I will repeat: we have a regulation on the labelling of packed or loose foodstuffs. Both must be labelled. In other words, there is a labelling requirement. It is just that we have a special provision which means that Member States can exempt themselves from this requirement in the case of loose foodstuffs.
As far as your third question is concerned, I cannot remember the precise timing but I think that after we commenced the debate about the general directive on foodstuffs, we did not conclude it because various points of principle were raised such as: what is the key principle of labelling? Unfortunately, there are various different viewpoints in the Commission as well as in the European Parliament, and an extreme viewpoint, which was initially also expressed here in the Parliament - I do not know if it is still upheld now - is that everything must be labelled, whether or not it is sensible or appropriate to do so.
I have always resisted including a mass of detail on labels since this would make the label useless to the consumer. You must label what is useful for the consumer. That way, you will reach your target audience. If you label everything, you will not reach the consumer and then the label becomes useless as a tool in providing more consumer information. This has now actually been recognized by a member of your party in Germany, who has publicly praised me for my stance. I think that this is a signal that the debate is developing in an intelligent way and we would like to proceed on this basis.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was suspended until 5.30 p.m.)
Question Time (Commission)
The next item is questions to the Commission (B4-0481/98).
Firstly, allow me to welcome Commissioner Liikanen.
Mr President, the effect of computer piracy on our work has been very slight, because the Commission has been actively engaged in improving security on its information networks.
Commissioner, as things stand, IT piracy is doing great harm not just to the European institutions but to the whole of society in general, both in the form of the installation of illegal software onto the hard disk before a computer is sold, and by means of the production of imitation software or direct copies via the Internet.
We note that the Council recently approved its common position on the legal position against radio piracy. In view of this, does the Commission not think it would be of the greatest interest to promote the strengthening of legislation to protect industrial property, for example? Let us not forget that the United States is ahead of us here too, since the extent of the piracy which Europe suffers is still 43 %.
Mr President, this is a very important question. At the end of the 1980s and the start of the 1990s, as a result of some occurrences of hacking, the Commission's computer system architecture was modified so that internal information systems were centred on what are called closed user groups. Communications within and outside the building are monitored by the present telecommunications centre in the information technology directorate in accordance with the parameters that exist for security arrangements and technical facilities. Obviously, owing to rapid developments in information technology this system requires continuous updating, and the Commission is keeping a close watch on it.
Question No 45 by Philippe De Coene (H-0642/98)
Subject: European Voluntary Service for Young People and the 1998 World Cup
I see from a Commission press release that as part of the European Voluntary Service scheme 71 young people have been assigned to the organizing committee of the 1998 World Cup in France. The cost to the European budget is ECU 5 000 per young person.
The actual European Voluntary Service scheme is currently acting as a pilot project, assigning young people to organizations. The texts available show that the young people involved are supposed to take part in non-profit-making and unpaid activities.
Is it the Commission's opinion that the World Cup and the organizing committee are non-profit-making organizations?
Can the Commission explain why the organizing committee is favoured by one Commissioner, via the Community budget, while another Commissioner has condemned the organizing committee in plenary because of its discriminatory ticket sales policy - a form of discrimination which was confirmed in the ruling of the Tribunal de Grande Instance of Paris on 5 June? Mr Liikanen, I invite you to reply to Mr De Coene's question.
Mr President, as Mr De Coene has said, a part of the European Voluntary Service scheme for Young People involved 71 European volunteers participating in projects connected with the World Cup. The volunteers worked for more than five months in local host organizations in those cities and towns where the matches were staged. In addition to this, the volunteers for several weeks helped in the organization of the World Cup Games. This voluntary project was only indirectly connected with the World Cup Organizing Committee, as all host organizations tended to be non-profit making agencies from the cultural, physical education, environmental and social work sectors. For this reason the pilot project was of no benefit to the Organizing Committee as an organization, but assisted the project's social, cultural and environmental aims through local non-profit making service agencies.
The business activities of the Organizing Committee are covered by EU sports regulations, which is why the Commission, on the basis of many complaints, are investigating allegations of discrimination in its sales of tickets to the public, The average contribution made by the Commission in connection with these six-month projects was around ECU 5 200, which is the same amount paid out for other voluntary work in pilot projects.
Commissioner, I know that you received the question very recently, but please do not take it amiss, in Dutch we call that a Jesuit's answer. It is very clear that young people have participated with the help of Community funds in an initiative which has been condemned twice by a Commissioner, a fellow Commissioner, in this Chamber, firstly because of the violation of the principle of equality of citizens and secondly because of the violation of a number of economic rules, because the Commissioner found that the whole of the organization was purely and simply an economic matter and was therefore subject to the rules on economic activities. Now we are being told that it was actually for the CFO, and at the same time that it was not for the CFO. I must say I really am not satisfied with this answer. I think that it is an improvised answer, and I would actually like you to tell me precisely what the activities carried out by the young people were. If you say they were socio-cultural activities, then I want you to tell me exactly what they did.
Mr President, as with other part-funded pilot projects, local host organizations tended to be connected with the social work sector, culture, physical education or the environment movement. The organizations were involved, for example, in the youth movement, youth employment and improving the urban environment. The experience the young people got from taking part in the project has been beyond comparison. Through the World Cup volunteers from eleven Member States and Norway worked in partnership with thousands of French people. This provided opportunities for cultural learning and increased mutual understanding.
I wish to join with others in this House in congratulating France on their victory in the World Cup. It is wonderful to see a European team doing so well and particularly such a brilliant performance by France.
But our joy at that result should not overshadow the fact that there were many serious problems in the organization of the World Cup, some of which one of the Commissioner's colleagues is currently looking at. I would ask the Commissioner to look very seriously at the question raised by Mr De Coene. The question hinges around the status of the CFO. The Commissioner needs to investigate what the status of the CFO is in the Commission's view and whether the use - or abuse, as we believe it to be - of this system in supplying assistance to the CFO merits investigation.
I would ask the Commissioner to come back to Mr De Coene and myself in writing with a more thorough investigation of this matter.
Mr President, I would like to add my congratulations to France. I was in the Champs Elysées on Sunday night and I had a chance to witness the immense delight of a nation. As for this question of sports regulations, I am going to report this discussion to my colleague responsible for sports policy. I know my colleague will investigate the matter thoroughly. This is a typical case of the Commission approaching the same subject from two angles. One is voluntary work and the other is sports policy. I obviously understand the concern among Members that the Commission's position should nevertheless be a coherent, harmonious one. That we shall endeavour to preserve.
Thank you very much, Mr Liikanen.
It is now the turn of Mr James Nicholson's question on conditions for Objective 1 status for Northern Ireland. Mrs WulfMathies is with us, but Mr Nicholson is not here. I dare say the special situation in Northern Ireland at the moment must have demanded Mr Nicholson's presence there. I am extremely grateful that Mrs Wulf-Mathies is here, which is always valuable, but without the Member who tabled the question we cannot proceed. I am sure it would have been very interesting to listen to Mrs Wulf-Mathies speak on this question. Furthermore, ladies and gentlemen, you know that Mr Nicholson takes his responsibilities very seriously, but I should imagine that perhaps the situation in Northern Ireland has detained him at such an important and, if I may say so, dramatic time as this.
So as the author is not present, Question No 46 lapses.
Question No 47 by Juan Izquierdo Collado (H-0708/98)
Subject: LEADER II programme in Spain
To judge by the answer given to questions H-380/98, H-383/98, H-384/98 and H-385/98 , the Commission is aware of the difficulties currently being experienced by the LEADER II programme, particularly in Spain. Does the Commission believe these to be caused by the requirement for convergence plans to be adhered to? Does it consider that the Spanish Government's failure to implement the LEADER II programme's financial framework constitutes a responsible attitude? What view does the Commission take of the refusal by the Employment, Economic Affairs and Agriculture Ministries to cofinance their share of the ESF, the ERDF and the EAGGF-Guidance Section, as they formerly agreed to? Ladies and gentlemen, we are awaiting the arrival of Mr Fischler, who is a few minutes late. It is understandable, because we were hoping to have been able to discuss the question addressed to Mrs Wulf-Mathies first. The Commission's services say he is on his way. What we do not know is whether he is coming far or not, or whether there are any problems en route .
Ladies and gentlemen, as its name suggests, this Parliament is for talking, but a few minutes' silence is no bad thing either. There is a Catalan poet, Joan Brossa, who says that silence is so important that it should only be broken for matters which are even more important. So while we wait for Mr Fischler, I suggest we respect the extraordinary value of silence.
We welcome Mr Fischler. We shall let him sit down in peace and open the right file. Mr Fischler, I invite you to reply to Question No 47 by Mr Juan Izquierdo Collado on the LEADER II programme in Spain.
Mr President, ladies and gentlemen, in its response to Questions No 380, 384 and 385, the Commission has advised you that it is aware of the difficulties associated with the implementation of the LEADER-II programme. These difficulties are attributed, inter alia , to the need to adhere to the convergence criteria in respect of Economic and Monetary Union.
It is clear that some difficulties are due to the lack of financial participation by central government, since the envisaged cofinancing by central government of interventions under the ERDF and ESF is not guaranteed. This problem is delaying the implementation of the programme and should be resolved, bearing in mind the interests of the affected local action groups, within the framework of the partnership between Member State, autonomous community and the Commission.
The Commission wishes to respect the internal organization of the Member States and therefore will not intervene in structures for financial administration of public funds which are necessary to guarantee cofinancing of the individual LEADER-II initiatives.
The Commission thus agrees that the funding which was to have been taken on by one local authority may now be replaced by an appropriate contribution from another local authority. The Commission is also in agreement with the amendment of the financial plans in order to ensure that the reduction in the contribution from the Spanish government can be balanced out by an increase in other contributions under the regulations on cofinancing of Community initiatives. It is clear that any change in the original decisions may lead to a delay in the implementation of the LEADER initiative. However, this is no reason to speak of a freeze on the LEADER-II programme in Spain, as Mr Izquierdo Collado has done.
Thank you very much, Commissioner. Mr Izquierdo Collado would like to put a supplementary question. I shall give him the floor now, and I should also warn you that I have received requests for three more supplementary questions. Unfortunately, however, the Rules of Procedure only allow me to grant two. So I will tell you now that after that I shall give the floor to Mr Camisón Asensio and Mrs Redondo Jiménez. I am very sorry, but I shall not be able to let Mr Rübig take the floor.
You have the floor, Mr Izquierdo Collado.
Commissioner, why are we trying to confuse the issue when it is so clear? This question contains my express request for your help, and I am extremely grateful for your presence here today. So let us tackle the subject clearly: there is a splendid programme, lovingly nurtured by the Commission and yourself, called the LEADER programme, for investment in rural areas, specifically for vital aid in fields such as small businesses, tourist accommodation, crafts, the marketing and valuation of agricultural products and, in these contexts, it is being blocked, stopped, paralysed in Spain. Why? I am asking you for help. I am asking you to help us unblock it. But why is it blocked? It is blocked because the Spanish Government refuses to finance what it has signed up to in the cofinancing agreement. Mr Rato, the Minister of Economic Affairs, says he will not pay a penny, a peseta or an ECU to this programme through the ERDF; Mr Arenas, the Employment Minister, says he will not give a penny or an ECU through the European Social Fund; and the Minister of Agriculture says she will not cofinance even half of what was agreed. Will you not help us unblock this dreadful situation? It has left Spanish mayors totally embarrassed, local action groups in a state of depression, and so on.
Mr Izquierdo Collado, it is not a question of the President's generosity. It is a question of the time you allow yourself, because I informed you when your minute was up. I must warn you that any extra time you use up means that less is available for the other questions. So you are the ones who have that responsibility, not me.
Mr Fischler, you have the floor to reply to Mr Izquierdo Collado's supplementary question.
Mr President, Mr Izquierdo Collado, I think that there is actually no fundamental discrepancy between us. You and I, and the Commission generally, are interested in ensuring that the LEADER programmes which have been agreed for Spain can in fact be implemented. This must be our first concern, for this will help the private initiatives which want to carry out programmes of this kind.
It is also clear that cofinancing is required and that this cofinancing must be provided in accordance with the regulations governing the LEADER programme. However, the Commission is flexible in the sense that we do not necessarily demand that these funds be provided exclusively by the Spanish government. In principle, it is also possible - and this is an internal matter for Spain - for other public bodies to provide this cofinancing. One thing is clear, however - if no agency is able to provide cofinancing, then the entire LEADER programme is in doubt. According to the information at our disposal, there is a willingness on the part of other public bodies to provide this cofinancing instead of the Spanish government. If this takes place, the programmes will then, as I have said, be implemented. If not, then the programmes cannot be carried out. That is the situation and the reality, and it lies within the power of the Spanish authorities at various levels to make this decision.
I must speak on this question, to try to fill in the whole picture. The local action groups were selected in 1995 - under the previous Spanish Government, by the way - and they were selected badly. That is shown by the fact that they do not work properly. LEADER II is not in a state of stalemate in Spain, as can be seen from the fact that in 1997 the utilization rate reached 36 %, and that it has increased in 1998. Before 1996 it was practically nil. As regards the central administration's contribution, in 1995 and 1996 the relevant headings were not provided, perhaps because people were mistakenly awaiting the accumulation of aid. That big mistake was revealed when Mr Legras of DG VI ruled that the accumulation of aid was not acceptable, and that shows that the model lacked the slightest trace of rigour - the model of the previous administration, that is.
Moreover, the vast majority of the autonomous communities have now reprogrammed their financial frameworks, except for Andalusia, Estremadura and Castile La Mancha - what a coincidence!
Mr President, Mr Camisón Asensio, I have heard your comments and your views on this situation, I have not heard a question. I therefore cannot answer a question.
Thank you very much, Mr Fischler.
Mrs Redondo Jiménez, do you wish to put a question to the Commissioner? I am specifically asking whether you wish to ask the Commissioner a question. Under no circumstances shall I allow Members to enter into debate among themselves. In any case, the debate should be between the Members and the Commissioner.
You have the floor, for a question to the Commissioner.
I am going to address a few comments to the Commissioner, but I am not going to begin any sort of national debate here because I do not think this is the appropriate place. Anyway, my colleague who spoke before me has already given the relevant explanations.
I am grateful to the Commissioner for saying that these programmes can be cofinanced by any public body. I am repeating it again now, because cofinance is not the sole right of the central government. Cofinance can also be provided by the competent regional bodies, and private cofinance can also be added, which is also signed by these local action groups.
I would like to ask the Commissioner whether the initial funding envisaged is going to be increased for these LEADER programmes, which he described to us in his Agenda 2000 presentation as extremely important. I think the important thing is to open up the budget line but perhaps the funding is a bit low, because it is extremely important for the development of rural areas IN all the Member States of the European Union, of the Europe of the Fifteen.
As to the question put by Ms Redondo about the intentions of the Commission regarding Agenda 2000 in relation to LEADER, I can say that we are planning a successor programme for LEADER-II. Because - and I agree with you on this point - the LEADER initiative is so important, the intention is that in the next planning period, more funds will be available for this successor programme as a Community initiative than in the current period.
Thank you very much, Mr Fischler, for your presence and your replies.
Question No 48 by Ursula Stenzel (H-0670/98)
Subject: Own resources
At the Cardiff summit the Heads of Government undertook to reach a decision on Agenda 2000 by the end of March 1999. Austria's objective in this connection is to prevent the net contributors' position from deteriorating by the following means: fair allocation of net burdens, strict compliance with EU budgetary discipline and reserving a clear margin for the new Member States, as well as taking into account the temporary nature of the Cohesion Fund and incorporating it into structural policy.
Will the Commission be observing these principles in its evaluation of the own resources system? Mr Liikanen, I invite you to reply to Mrs Stenzel's question.
Mr President, the Commission is fully aware of the issues that Parliament is now raising in its questions. Austria is not alone in saying that it estimates its budgetary burden is too great. These questions, which the recent proposal for a corrective mechanism supported by Austria also recently shed light on, will be included in a planned report on the own resources system. At the same time it must be stressed that the Commission's proposals contained in Agenda 2000 and reforms in EU policy might have a considerable effect on common expenditure among the Member States. The Commission's proposals are compatible with rigid budget discipline and sufficiently broad margins to allow for the funding of enlargement. The Commission intends to examine these matters thoroughly in its report on its funds and resources.
Mr President, I am interested simply in an additional aspect of this question. Are you in fact aware that margins should be taken into account in this respect in order to ensure that the figure of 1.27 % is not completely exhausted? Since you will be drafting a report about own resources during the Austrian presidency and as the Commission has the right of proposal, you can shape your proposal in a way that would perhaps allow us to bridge at least some of the discrepancies between the northern and southern countries even before reporting?
Mr President, the Commission has already assumed in its proposed budget for next year that expenditure must be kept below funding limits. Accordingly, expenditure under next year's budget is 1.11 %, while the own resources ceiling is 1.27 %. In addition, the Agenda 2000 proposal for the period 2000 to 2006 is so structured that expenditure will not rise to the 1.27 % level, but that the fifteen EU Member State level should even see a downward trend, expenditure reaching 1.13 % by the year 2006. In this way we will attempt to guarantee a sufficiently broad margin for enlargement. This will require adaptability and rigid budgetary discipline.
Mr President, I already have the answer to what I wanted to ask.
- My question to the Commissioner is - and I am going to ask four complementary questions - first of all, whether there is now a solution to what own resources are, particularly for transit goods from the ports, and especially Rotterdam. Secondly, whether the Commissioner is aware that in the Dutch coalition agreement includes a reduction in the contribution of NLG 1.2 billion. Thirdly, whether the Commission's new plans take account of the contribution per head of population. Fourthly, whether the fact that the United Kingdom received a reduction is being taken into account, which is in any case a net limiting factor, and that this should also apply to other Member States, and whether it can already be considered that a like-for-like treatment now applies.
All these issues will be raised in the Commission report which will be produced in the second half of October. As far as the British rebate is concerned, back in Edinburgh the Council asked the Commission to report on that issue and we will do so in the second half of October.
Secondly, the report will also provide a basis for the Member States to assess their expenditure. There are areas where it is easier and areas where it is more difficult. That is why we should be careful not to talk about the juste retour . There are areas of common interest but allocation cannot be on a country-by-country basis. Sufficient information will also be provided on that.
Thirdly, on the Rotterdam effect, as the honourable Member knows well, this issue has been discussed a lot in Holland and in Belgium recently. We have asked for a specialist study and that has been produced. Not all the conclusions have been totally uncontested by the different parties but this report is a basis for further discussion.
As to the matter of the NLG 1.2 billion in Holland, I am not totally certain if I quite understood what the honourable Member wanted to ask. At any rate, the Commission report will respond to the debate on the position of net contributors which has been taken up by four countries, in particular - Germany, the Netherlands, Sweden and Austria.
Mr President, I think that Agenda 2000 is a particular challenge for us all, especially in the accession strategies of the candidate countries. It is certainly the case that the EU Member States and the candidate countries which share a common geographical border will of course have particular challenges to face. My question is this: does the preaccession strategy actually contain any approaches to finding a solution to the special problems which arise as a result of this geographical proximity and the naturally intense nature of these problems?
The whole Commission paid a visit to Austria a while ago when Austria was to take over the presidency and this question was raised then. Of course, in all these programmes, especially in the programmes which are connected for example to INTERREG and PHARE, it is very important that the border areas get particular attention. It is usually where the difference in standards of living is highest that political and economic tension is created. We will discuss the matter in the Commission and I hope that we can act appropriately.
Question No 49 by Eva Kjer Hansen (H-0720/98)
Subject: Implementation of democracy programmes
How does the Commission intend to implement the planned democracy programmes under Chapter B7-70 of the Budget following the European Court of Justice's decision to freeze appropriations for programmes which have no legal basis? Mr Liikanen, I invite you to reply to Mrs Kjer Hansen.
Mr President, regarding those sections of the budget dealing with the funding of action in the interests of human rights and democracy, the Commission proposed to the Council on 24 July 1997 a regulation for the purpose of developing and reinforcing democracy, the principle of the rule of law, human rights and basic liberties. We must also point out that the Commission appoints itself to the position of legislature when it proposes any legal basis. The Commission has many times asked the competent institutions, mainly Council, but also the European Parliament, to speed up the process of approving legal bases, which are required to put the vital work of the Community into effect. In any situation brought about by a court decision the Commission has hoped that the legal process would advance as speedily as possible.
So that the work of the Community should not stagnate, the Commission, which under the Treaty is responsible for setting the budget, has in today's meeting approved a list of actions it considers itself able to continue funding, and a list of activities which it has not been able to endorse for continued support, for the time being, pending further clarification. These lists are publicly available and are intended for debate today by the Committee on Budgets.
As for the sections of the budget devoted to greater democracy and the protection of human rights, regulations on regional programmes of cooperation have been agreed as alternative legal bases for sections of the budget in respect of the following areas: central and eastern European countries, third countries in the Mediterranean region, countries of the former Soviet Union and Mongolia, former Yugoslavia, and developing countries in Latin America and Asia.
Regarding the budget over the coming years, the Commission has kept in touch with both the institutions which hold budgetary power, Parliament and Council, and is doing everything it can to see that the debate on legal bases progresses quickly so that agreement among the institutions can iron out those differences of opinion that have led to the current situation. Finally, I wish only to add that we have a trialogue between Parliament, Council and the Commission on Friday 17 July, and we will do everything possible to achieve a long-term solution there.
I would like to thank the Commissioner for his answer to the question and, at the same time, I would like to follow up by asking how the Commissioner intends to inform the parties concerned about their situation - that is, those on the list of programmes to be continued and those on the list of programmes that cannot be continued. How will these individuals find out what the position is? NGOs will in fact be very much affected, because they feel trapped, not knowing what to do from here on. In other words, has the Commission planned its information strategy? I am looking forward to following up this debate in the Committee on Budgets, but I would like to ask the Commissioner to clarify whether or not the democracy programmes will be able to proceed unhindered. And finally, my last question to the Commissioner is this: why did the Council not adopt the motion that the Commission obviously tabled as far back as a year ago? Could it be that certain countries in the Council are blocking the continuation of the democracy programmes?
I fully agree with the honourable Member that we must be careful to inform all the parties concerned, especially the NGOs. That is why we are now making public today's decision unfreezing a large number of the budget lines. The next attempt to find a solution to the legal basis to release further budget lines comes on Friday. I will do my best along with my services to ensure that all the NGOs concerned are informed in the next few days.
As far as the legal basis is concerned, the Austrian presidency made a very positive effort yesterday by raising the issue in the General Affairs Council. The General Affairs Council has mandated the Committee of Permanent Representatives to try and find a solution to the problem this week.
In the past there have sometimes been political difficulties. Sometimes the legal basis has not been accepted because of issues of comitology and so forth. But I hope that the seriousness of the situation, about which many NGOs throughout Europe have expressed their great concern, will also put pressure on the Council to act more rapidly to get the proposed legal basis accepted.
I have listened very attentively both to the questions and to the answer given by Commissioner Liikanen. You are still referring to the necessary legal basis for the payment of loans in the budget of the European Union. I cannot help thinking that the various small initiatives taken by this Parliament and which relate to the most vulnerable groups which NGOs support with small actions - intended, in actual fact, to stimulate some Community initiative - cannot be successfully accomplished so easily with a legal basis. At all events, it seems inconceivable to me that a separate legal basis can be created for all these separate initiatives. Does the Commissioner have any proposal on a more general solution to this kind of problem of non-significant - though I know that this is a controversial term - actions which are nevertheless so important to the image of the Union?
The Court of Justice decided that any significant action required appropriations in the budget and also a prior legal basis. In the case of significant actions, we have no choice but to follow the decision of the Court. But there are areas where there is more scope for interpretation. They are: firstly, autonomous actions of the institutions; secondly, pilot projects; and thirdly, preparatory actions paving the way for further actions.
We have studied all the budget lines from this angle. We have tried to unfreeze all those which we find not to be incompatible with the Court decision. It is important to try to find a solution within the budgetary authority and to arrive at a definition of non-significant actions. There, the discussions between the services have gone reasonably well. We just hope that, at political level, the same will happen this week.
The factor to bear in mind is that, according to the Court decision, these pilot projects must study the possibility of Community action later on. So they cannot be permanent support schemes. They must be in preparation for something new. If they come to the conclusion that something new could be done, then we will take preparatory measures and make real legislative proposals. If the studies conclude that is not the case, then we will stop them. But they cannot be a basis for permanent activity funded from the Community budget.
I hope, however, that we will find a solution on Friday.
Mr President, I have one more precise question. I think I understood you correctly, Commissioner, but I would like to ask whether the issue of the Office for Minority Languages which was initiated by the European Parliament in 1982 is thus secure or whether you take the view that such a long-term project still has no legal basis, and how, in your opinion, this legal basis can be created. Promoting minority cultures is one of the most important democracy programmes within the European Union, especially in view of the forthcoming enlargement, in which context we are constantly demanding minority rights from the candidate countries. It would be quite scandalous if we were to end a programme which has proved its worth within the European Union over the last 15 or 16 years and cut its budget line.
This budget line is one for which it is difficult to find a solution. The Commission has not proposed a legal basis, so we cannot blame the Council for the lack of action. We are continuing to study that issue but there is as yet no solution to this matter even though we have been able to find one in the majority of cases.
There are many activists in different countries who have contacted us on this matter.
Ladies and gentlemen, allow me to thank Mr Liikanen once again for being here with us today and answering our questions.
Question No 50 by Carlos Carnero González (H-0623/98)
Subject: Dismissal of trade union representatives belonging to the Comisiones Obreras trade union by the company Fábrica de Bisagras, S.A. (FABISA) in Burgos (Spain)
On 26 May the company FABISA, which is owned by the German group EDSCHA, dismissed the workers Gilberto Alonso Poza and Segundo Fernández Pardo, members of the works committee and the Comisiones Obreras trade union. As I was able to ascertain during a visit to the protest campaign mounted by these workers outside the factory, this decision has caused widespread unease among the people of Burgos, who feel it is an unwarranted and repressive measure against well-known trade unionists.
Does the Commission not consider that, as part of a genuine European social policy, the principle that workers' representatives must be able to perform their duties freely and not be subject to coercion in so doing must be fully guaranteed? Accordingly, does the Commission not consider that, given the failure to abide by this principle, the decision by FABISA to dismiss the trade unionists should be withdrawn? Mr Flynn, I welcome you and invite you to reply to Mr Carlos Carnero González' question.
At present there is no Community legislation on individual dismissals of employees in general or trade union representatives in particular. The issue raised by the honourable Member is primarily a matter for national law and practice. However, in some situations Community law lays down rules which prohibit the dismissal of an employee on certain grounds, such as nationality, gender, the taking of parental leave, transfer of an undertaking or a worker's refusal to transfer from full-time to part-time work or vice versa. If a dismissal does not fall within one of these categories, the issue falls entirely within the responsibility of the Member State concerned. If the company in question has a European Works Council or the dismissed trade union representative is a member of a European Works Council, Article 10 of Directive 94/45 lays down that: ' Members of European Works Councils and employees' representatives exercising their functions under the procedures referred to in Article 6(3), of the Directive shall, in the exercise of their functions, enjoy the same protection and the guarantees provided for employees' representatives by the national legislation and/or practice in force in the country of the employment.'
So, according to the information available to the Commission at this time, Spanish legislation provides for extensive protection against dismissal on account of activity as a workers' representative.
I fully understand the answer Mr Flynn has so kindly given us. We are certainly aware that there is no Community legislation which could serve as a basis for the Commission to intervene and state its opinion on the sort of situation mentioned in my question. That is the unfortunate thing: that there is no Community legislation in this area, because there is no doubt that the matters we are talking about should be the central focus of a social Europe - the chance to have, alongside the single currency, rules to guarantee workers, for example, the opportunity to exercise all their rights, and even more so in the case of their trade union representatives.
This matter is assuming great importance in Castile and Leon. A demonstration is to be held tomorrow to support these workers, and various social and political groups within the city of Burgos have promised to take part. Debates have taken place within the regional government of the province of Burgos and in the town hall of the provincial capital. Mr Flynn, despite the fact that the legislation does not exist, my question to you is whether you do not think a broad message could be sent from here to discourage this sort of situation from being repeated.
I appreciate the fact that the honourable Member recognises the limits imposed on the Commission in this instance. He is quite right, and it is clear that there is no Community legislation which lays down detailed rules on the protection of workers' representatives against dismissal.
I have taken his point, and the Commission is considering how to deal with the question when pursuing future Community action as regards information for and consultation of employees in general. I am studying the matter.
Question No 51 by Bernd Posselt (H-0645/98)
Subject: Family policy studies
Further to my suggestion at Question Time on 31 March 1998, has the Commission already hired an external consultant to carry out a study on provision for old age for persons who devote their lives solely to bringing up their children? Does it believe that it should conduct or hold, and finance, a survey or specialist conference on the proposed "parenting wage' ? Mr Flynn, I invite you to reply to Mr Posselt's question.
As I explained in my reply to the honourable Member on 31 March of this year, the Commission is aware of demographic trends and changes in family structures, but the Community has very limited powers in the whole area of family policy.
The Commission has considered the situation in the Member States as regards enforcement of Directive 79/7 relating to equal treatment between men and women in statutory social security schemes. The directive applies only to the working population, so people who devote themselves to bringing up their children fall outside its scope. The Commission proposed an amendment to the directive in 1987 to fill the gaps in equal treatment in the social security field. The matter is still pending before the Council. The points covered include old-age benefits granted to persons who have brought up children.
Within the next couple of months the Commission intends to replace the 1987 proposal with a new proposal to amend Directive 79/7. I believe that the new proposal should take account of the gender balance and new developments in family structures in general. I hope that this reply will help the Member.
Mr President, thank you, Commissioner, for your very precise reply. I should like to ask a supplementary question about studies - I know that the Commission has no immediate responsibility, but it does carry out studies - whether, perhaps, a study into the issue of a parenting wage could be planned, as this is being discussed more and more intensively within the European Union at present. You are aware that in May a conference on this issue took place in Frankfurt, which was attended by the Prime Minister of Saxony, Kurt Biedenkopf, and the Prime Minister of SchleswigHolstein, Mrs Simonis, in other words it was a cross-party event. I would like to ask whether you feel that it is possible to arrange or fund a conference or a study of this kind at European level too.
The honourable Member might be interested to know that we have arranged, in cooperation with the Austrian presidency, a major conference on demography and the impact that it will have on the whole social fabric of the Union. While it is not specifically targeted at the point you made, a wide-ranging general discussion will take place in October at that conference on the whole question as regards its impact on the Union.
As regards carrying out studies, I am afraid that the point made by my colleague, Commissioner Liikanen, applies specifically here, too, namely the budget line problem, insofar as the family policy project line is currently blocked. Perhaps if you returned to this matter when these matters referred to by Commissioner Liikanen had been finally agreed, we might be in a better position to give you a more positive response.
Question No 52 by Anne Van Lancker (H-0648/98)
Subject: Transfer of unused ESF appropriations from Objective 4 to Objective 3
At the beginning of the current programming period, there was a shortage of appropriations for Objective 3, while it was barely possible to allocate the appropriations for Objective 4. Members of the European Parliament asked the Commission to allow the Flemish Community to transfer Objective 4 appropriations to Objective 3. The Commission said it could not allow this because the initial problems would ultimately be solved. It left the possibility open that it might permit such a transfer in connection with the mid-term evaluation. In its resolution of 4 December 1997 on structural policy in Belgium, the European Parliament observed that Objective 4 appropriations were under-utilized and reiterated its call for unused resources to be transferred from Objective 4 to Objective 3 when undertaking the midterm evaluation. One year before the end of the current programming period, it has become apparent that the resources available for Objective 4 will not be exhausted, although the situation has improved significantly, while the shortage of resources for Objective 3 persists. In view of the enormous needs which exist and the approaching end of the programming period, can the Commission allow a transfer of appropriations from Objective 4 to Objective 3? Mr Flynn, I invite you to reply to Mrs Van Lancker's question.
I should like to say to the honourable Member that Objective 4, as she knows, foresees a preventive approach to maintaining employment, in particular by anticipating labour market and industrial change and also reinforcing stability of employment through vocational training and qualifications. The programmes for Objective 4 are therefore directly in line with the development of an active and preventive labour market policy in accordance with the European employment strategy which was just recently put in place by the European Council at the Luxembourg employment summit, and subsequently in employment guidelines which have been adopted for 1998.
The national action plans for employment have now been drawn up by the Member States to put all these guidelines into effect. The Belgian action plan refers explicitly to the intervention of the European Social Fund Objective 4 with a view to increasing the possibilities for training for workers to promote employability and to develop possibilities for lifelong learning. The plan actually supports that point of view. Given the importance that the European Council, as well as the Belgian authorities, attach to prevention of unemployment, to lifelong learning and to active labour market policy, the Commission considers a reduction of the available budget to Objective 4 through a transfer to Objective 3 as inappropriate.
The Commissioner knows, of course, that I myself am a particularly strong champion of European agreements on employment and also a very keen advocate of prevention. However, the reason why I am asking the Commissioner this question is as follows: I do not want to claim that the preventive training courses in Flanders are the best in the world. There are Member States that do it even better. But I would certainly claim that they are better than the average in Europe. On the other hand, the long-term unemployment situation is particularly bad in Flanders, and I would therefore like to expand my question somewhat and give it a more general scope. In view of the fact that the Commissioner has no more scope for changes in this programming period and is also putting forward substantive reasons for this, can he assure me that Member States will have somewhat more flexibility and somewhat greater margins within the priorities of the European Union to adjust their own priorities to a specific situation in the forthcoming programming period with the future Structural Funds?
I have to agree with the honourable Member I am well aware of her particular point of view and her very supportive attitude towards both the employment strategy and the preventive approach. That has been stated here in the House many times by her and I appreciate it greatly. I am aware of the difficulties of long-term unemployment in the Flanders area.
The key thing is how to make best use of the money, to cater for the very problem that the honourable Member mentions. Expenditure can be accepted until the end of 2001 so there is some time left to cater for the expenditure. In fact, between 1995 and 1997 we had about ECU 6m of real expenditure in that particular area. I am satisfied from discussions I had just yesterday that the 1998 out-turn may be even somewhat stronger than that. Taking that into account together with the possible situation over the next couple of years, I am reasonably satisfied at this time that this expenditure can be applied for the purpose for which it was intended and in support of the very point of view that the honourable Member put forward. As she says, later on when we come to renegotiate all these things her point of view will be very much taken into account.
Question No 53 by Alfred Lomas (H-0653/98)
Subject: Racism in Brussels
On 19 April 1998 a constituent of mine, a British citizen, together with her husband, a Tunisian national who lives with her in Britain, and a friend who is a Belgian citizen of Tunisian descent serving in the Belgian army, visited a bar - Au Laboureur, Place de la Constitution 3, Brussels. Her husband and the friend were refused a drink on the grounds that they were "Arabic' . They informed the police who took no action and even refused to give their names. This incident caused great distress. Will the Commission urge the appropriate authorities in Brussels to take action against this overt racism? Commissioner, I invite you to reply to Mr Lomas' question.
The honourable Member refers to a racist incident experienced by one of his constituents and her Tunisian husband. They were refused service in a bar in Brussels. The Commission and the House deplores this incident. At the same time, while deploring it, the Commission is not in a position to take action in this regard.
The fight against racist incidents is first and foremost the responsibility of Member States and complaints must therefore be addressed to the competent national authorities. The body responsible for such matters in Belgium, the role of which is very similar to the Commission for Racial Equality in the United Kingdom, is Centre pour l'Egalité de Chances et de Lutte contre le Racisme , that is the Centre for Equality and the fight against Racism. The honourable Member is advised to take the constituent's complaint to this body and they will be pleased to hear about the complaint.
I thank the Commissioner for his reply and the very helpful information he has given me. Of course I will do what he says. However, the EC has frequently commented on such matters, and the Commission in particular has made some excellent statements. Since the Commissioner may have a little more influence than me, I wonder if besides me taking the matter up, the Commissioner could advise this body - I know it can do no more, it cannot interfere - that a Member has raised this matter and that the Commission is disturbed about it. There should be an inquiry into both the bar and the police and it would be very helpful if the Commissioner could assist in this way.
I appreciate what the honourable Member has said. We are launching a wide debate on Article 13 as you know. I would hope that with our Action Plan we can provide ourselves with a legal framework as to how we can combat racism better in Europe.
The last survey on racist attitudes was very disturbing and it is as well to put this on the record of the House. When the survey was carried out in Belgium, 22 % of the people interviewed regarded themselves as 'very racist' and 33 % regarded themselves as 'quite racist' . Therefore, 55 % of the total population of Belgium was quite or very racist. That says how much support we need for the proposed Action Plan. The figure for Europe was a whole was 33 %. So, a third of the total population of Europe - 120 million people - regard themselves as either 'quite racist' or 'very racist' . It gives some indication of how great the need is to pursue incidents such as this.
I am rather pleased that one of the successes of last year was the setting up the Observatory. We will be able to get better data on the whole aspect of these incidents - what brings them about and hopefully some of the causes - so that we can deal with them properly under Article 13 when the Treaty is ratified. I know that unanimity is required but it is my intention before the end of this Commission's term of office to introduce a proposal dealing with Article 13.
I know that the Commissioner, as a champion of the fight against racism and discrimination, is very well aware that a lot remains to be done at European level as well. However, I must tell Mr Lomas, for example, that thanks to funding from the European Commission for Belgium itself with its Centre for Equality and the fight against Racism, training projects are being set up by the police. If it would help Mr Lomas, I would be pleased to help him in filing his complaint, which will then ultimately have to be taken up by the Observatory mentioned by the Commissioner.
The two honourable Members will be pleased with one particular aspect. On the matter of the budget, we will be able to have our Action Plan and the question about the budget line for racism cleared.
Thank you very much, Mr Flynn. That comment brings us to the end of the time allocated to the block of questions addressed to Commissioner Flynn. So Questions Nos 54 to 57 will be dealt with in writing.
As they deal with the same subject, the following questions will be taken together:
Question No 58 by Anne McIntosh (H-0604/98)
Subject: Common Fisheries Policy
Will the Commission confirm that the 6/12 mile limits contained in the present Common Fisheries Policy will be maintained beyond 2002? Question No 59 by Robin Teverson (H-0687/98)
Subject: Twelve mile fishing limits
The Council Regulation EEC 3760/92 allowing Member States to maintain restrictions on access to waters under their sovereignty or jurisdiction within a maximum limit of 12 nautical miles is due to cease on 31 December 2002.
Is it the Commission's understanding that all Member States want this derogation to be maintained and when will it bring forward a legislative proposal to the Council to allow the derogation to be renewed?Welcome, Mrs Bonino. I would suggest you reply jointly to the questions by Miss McIntosh and Mr Teverson.
It is the Commission's opinion that the amended common fisheries policy for 2002 should retain the current system governing access to the 6/12 mile zone. According to Articles 6 and 14 of the Council Regulation, the Council must decide whether to keep the current system by 31 December 2002.
In its 1996 report on the application of the Community system for fisheries and aquaculture, the Commission informed the European Council and Parliament that, as things currently stood, no application had apparently been made to alter this aspect of Community law.
The response the Commission received to its recent questionnaire on the amendment of the common fisheries policy confirms the Commission's view that current provisions on the 6/12 mile zone should be upheld.
I am most grateful to the Commissioner for that decision. However, it did not say very much.
Could the Commissioner please confirm that if a request is made to overrule the 6/12 mile limit beyond 2002, that will be decided by qualified majority voting in the Council of Ministers? That is the first point.
Could she also reassure my fishermen in north Essex and south Suffolk that they will be free to fish in that zone up to the 12 mile limit beyond 2002, because that was the agreement we had when Britain signed up to a common fisheries policy?
In her view, what is the legal status of a letter sent by Jacques Santer, as President of the Commission, to Tony Blair, Prime Minister of the United Kingdom, guaranteeing the 6/12 mile limit would be kept beyond the year 2002? Does that have legal status and can our fishermen rely on it before the European Court of Justice?
I can answer two of those points. Certainly, any decision by the Council of Ministers to overrule the present system has to be taken by a qualified majority.
I think what President Santer's letter to Prime Minister Blair means is that the Commission will not make any proposal to the Council to change the current system. Decision making is in the hands of the Council of Ministers and it can overrule the arrangement by a qualified majority. But the Commission will not be arguing for this.
I also wish to thank the Commissioner for her reply. As I understand it, in the questionnaires she refers to, that were sent back by the industry in the various Member States, there was a general feeling that, if anything, the 6/12 mile limit could be extended.
I wondered whether, given its wish to take notice of consultation with the industry and to work with it, the Commission might bring forward a proposal to extend the limit, say, to 30 nautical miles rather than the 6/12 miles at the present moment?
Mr Teverson, you know very well that the current system is already a derogation from the Treaty. It is true that there is a consultation process with the industry. We have not yet analysed all the replies, so I do not know its overall reaction.
As far as the replies we have received so far are concerned, they are very largely, or I would even go so far as to say, entirely in favour of the status quo. I will not enter into any commitment at this stage. What I can say is that there will be no proposal from the Commission to overrule the current system. But that is the most I can say.
I should like to thank the Commissioner for her usual frank and forthright way in dealing with these questions which sometimes prompt alarmist comment. In addition to the reassurance on the 6- and 12-mile limit, will she also bear in mind the question of relative stability, since these are the fishermen's two biggest causes of concern. Perhaps she would like to give an assurance, via this House, on both these issues, that the Commission is behind the fishermen and against the scaremongerers?
Maybe I can give a personal assurance. We are entering into consultations and it would be unfair for me to commit myself now. The overwhelming majority of the answers up to now have all called for relative stability to be maintained. That is my personal view at this stage. I do not want to commit myself further today because we are consulting and I do not want to undermine the exercise completely.
Question No 60 by John McCartin (H-0620/98)
Subject: Ban on drift-net fishing
Following the recent decision to ban drift-net fishing in Community waters, has the Commission made any proposals for some form of compensation for the people engaged in tuna fishing and who are about to lose their livelihoods as a result of this decision? Mrs Bonino, I invite you to reply to Mr McCartin's question.
I believe, Mr McCartin, that the best response that the Commission can give is contained in the joint declaration by the Council and the Commission, annexed to the minutes of the Fisheries Council of 8 June this year, which states: "Anxious to promote a switch to techniques which are more reliable, selective and financially appealing for capturing the same stocks, the Council and the Commission agree on the need to introduce in the Community an appropriate range of actions and special supporting measures for fishermen serving on board and the owners of fishing vessels.
' The measures concerned will have to be exceptional in character, however, and in any event be met from the budget for the affected Member States' existing structural programmes.
' The measures may include alterations to fishing vessels making it possible for them to convert to techniques that are more reliable and selective, in particular for taking the same same species and avoiding those that are being overexploited; compensation enabling fishermen on board and the owners of vessels to face the economic consequences of having to give up drift-net fishing activities; schemes to retrain fishermen for jobs in areas other than fishing or to provide them with new skills; and decommissioning of vessels involved in drift-net fishery' .
It is still premature to detail the exact nature of the supporting measures because they are currently the subject of bilateral talks with the competent authorities in the Member States, who are, in turn, consulting professionals in the sector.
For the time being, it is impossible to predict the outcome of these talks and still less to predict what the Commission will propose to the Council. It is very likely that the measures will be more or less the same as the measures adopted for swordfish, that is to say they will involve payments for owners of fishing vessels and fishermen who give up fishing altogether or who continue fishing for tuna using other methods.
Parliament will naturally be consulted on the proposal as required by Article 43 of the Treaty.
I should like to thank the Commissioner for her reply. Would the Commissioner not agree that there is considerable discontent amongst the fishermen involved who feel that they have been displaced, not because of any scientifically based conservation programme, but simply for political reasons, to enable their catches to be exploited by others who have a different traditional way of exploiting stocks? I cannot work out whether there is a proposal to provide new moneys to compensate the displaced fishermen or whether the Commissioner is saying that the governments of the States concerned - be it France, the United Kingdom or Ireland - should propose a compensation programme using the resources already provided and no new money and resources are available.
The answer is yes. There is no new money, but there is a possibility of using the money currently available in the Member States, of rescheduling the present funds. We are discussing this with the authorities. We really feel that for Ireland, the UK, France, etc, taking into account the average of what has been spent up to now, there is room, frankly, to cover this new expenditure.
Again, the European budget provides 50 % to some Member States, and 75 % to Ireland. We are looking into this calculation in some detail. But let me assure you that there is a way to reschedule and reprogramme the present fund.
There is a great confidence - rightly or wrongly - that the driftnet fleets of the Atlantic will disappear because of this Community regulation that has now been agreed.
Is the Commissioner confident that the Mediterranean driftnet fleets will also disappear and that we will no longer have driftnet fishing in the Mediterranean, from EU waters, as we will now in the Atlantic. Will there really be equality of enforcement in European waters?
I do not know if all seas will have the same treatment but I am confident that all of the European fleet will have the same treatment. I cannot prohibit driftnets from being used by Japanese-flag vessels or others. That is another dynamic that is now under discussion in the CGPM in the Mediterranean where the Commission has just recently become a member.
But I am confident for many reasons, one being the financial incentives, that before the deadline of 1 January 2001, even in the Mediterranean, the fishermen will finally realize that it is even more convenient for them to take this opportunity.
I have no reason to doubt the effectiveness of enforcement, though I would stress again that, while the Commission will be very vigilant, enforcement is first and foremost the responsibility of the Member States.
Question No 61 by Birgitta Ahlqvist (H-0644/98)
Subject: Salmon-fishing in the Torne river basin
The Finno-Swedish Border Rivers Commission has banned salmon-fishing in the River Torne despite the fact that all waters in the area are privately owned. Fish stocks are plentiful, and there is enough room for everyone, both tourists and fishermen. Never before have so many salmon swum in our waters.
Sweden's constitution guarantees the inviolability of ownership rights, although such rights are inexplicably being infringed in this case. Moreover, fishing is of economic significance for those who fish and it is profitable. It is an ancient occupation which is dying out as a result of this ban.
In view of the fact that one of the aims of EU regional policy is to create jobs in sectors which foster sustainable growth (and salmon-fishing in the Torne river basin satisfies both these criteria), what does the Commission think should be done in this case? Mrs Bonino, I invite you to reply to Mrs Ahlqvist's question.
The Finno-Swedish Border Rivers Commission has banned salmon fishing in river waters as a result of a 1997 resolution, passed by the International Baltic Sea Fisheries Commission, that called on all coastal states to adopt a moratorium on wild salmon fishing in internal waters as part of the strategy to rebuild wild salmon stocks - otherwise known as the salmon action plan.
I would like to remind you that the European Community embarked on this action plan only after discussion with Member States and that it intends to implement the plan in all areas.
We must also consider that salmon is a fish that migrates from feeding grounds in the sea to breeding grounds in inland fresh waters. In order to protect it throughout its life cycle, we must adopt measures that apply to both coastal and internal waters. These measures must be added to measures already adopted for the open sea, where catches have already been halved compared with 1993 figures.
In rivers where stocks of wild salmon are almost depleted, the moratorium should be fully observed for several years. In other rivers, very prudent catch levels could be gradually reintroduced when experts confirm that the stock situation has improved.
I would like to thank Commissioner Bonino for her answer which I had not really expected. As I understand things, the decision which the Border Rivers Commission has taken is based on the EU's earlier rules. Therefore this is not a national issue, but a Union issue. This is a very big problem on the River Torne. If nothing is done about it, it will grow into a very, very big border dispute.
I wonder whether the Union could not in some way divide the salmon fishing fairly between Sweden and Finland. The issue concerns both of these countries.
I can assure Mrs Ahlqvist that there is an ongoing process of dialogue and discussion on salmon fishing in rivers between both States involved. I was referring, in procedural terms, to the decision taken by the International Baltic Sea Fisheries Commission. Although this Commission is responsible for regulating fishing in international waters, we thought it was appropriate to involve the Baltic Sea Commission because salmon swim into inland river waters to breed.
Having said this, the Union is naturally negotiating with both Member States to reach a solution, with the agreement of both if possible. The aim is of course to avoid the conflict Mrs Ahlqvist referred to.
Although the situation is frankly quite difficult, the Commission has not given up hope of reaching a mutually acceptable solution.
I am pleased that Commissioner Bonino quite rightly asserts that wild salmon have recovered in many places in the Baltic Sea, and that she is also well aware of the fact that we have many difficult regional conflicts and conflicts between different types of fish. This means the problem is not so much one of a border conflict between Sweden and Finland, but one of regional conflicts.
Since we know this is a difficult question, I wonder, firstly, how long the Commissioner thinks the action plan for salmon will have to continue with the tough restrictions which exist?
Secondly, I understand that there is an idea of marking salmon so that people can distinguish between wild and farmed salmon. Does the Commission intend to proceed with the question of marked salmon?
Finally, I wonder whether there are any measures which the Commission could take to promote the position of professional fishing. It is having great problems. We have hardly any salmon fishing left along the Gulf of Bothnia coast in Finland.
The quantity of sea catches has been halved, in other words cut but 50 %, compared to 1993. The aim of this is to help stocks recover. There is a total moratorium for the time being. The Commission is naturally willing to adopt a more flexible approach once the scientists tell us that stock levels have recovered. For the time being, however, the Commission has not yet received any official reports that indicate that stock levels have recovered sufficiently in river waters.
Thank you very much, Mrs Bonino.
Ladies and gentlemen, it is now 7 p.m. We have come to the end of the time specified in the agenda for questions to the Commission. Therefore Questions Nos 62 to 114 will be dealt with in writing.
That concludes Question Time.
(The sitting was suspended at 7.00 p.m. and resumed at 9.00 p.m.)
Towards sustainability
The next item is the report (A4-0275/98) by Mrs Dybkjær, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text, approved by the Conciliation Committee, for a European Parliament and Council Decision on the review of the European Community programme of policy and action in relation to the environment and sustainable development 'Towards sustainability' (C4-0382/98-96/0027(COD)).
Madam President, today we are seeing the fruits of work that has been going on for 2 ½ years, and I would like to begin by thanking the members of the Committee on the Environment, Public Health and Consumer Protection for their very active efforts. Allow me briefly to remind you of the background. In Committee, we were seriously discussing whether to throw the Commission's draft assessment of the Fifth Community Action Programme on the environment back in their teeth. That is how dissatisfied we were with it. It was just not good enough. However, a majority within the Committee felt that this would delay the whole process too much, and we had precious little guarantee that we would get anything better. Thus, we chose to continue working with the text, but using the influence of Parliament to the maximum. The result was that some 100 amendments were voted through by the Committee. Then we did something rather unusual in the plenary. We agreed to take control of the process and withdrew 50 of the amendments in advance. That is almost unknown in parliamentary history, but the strategy paid off. Our prioritized amendments were voted through. Neither the Council nor the Commission had much time for our amendments. They could not accept very many of them, and therefore, we had to present virtually all of them again at second reading, whereupon the majority were adopted.
Then I would like to say a big thank you to the British presidency. Their will to negotiate, their flexibility and professionalism allowed us to achieve a reasonably positive result together. It was difficult at the start. Council only accepted three of our amendments, but things did improve. Then, finally, my thanks go to the Commission. It took them a while to get on board, but they did so in the end.
Naturally, the result is a compromise. The European Parliament would have preferred to see all its amendments implemented without modification, but we are living in the real world. So what have we achieved? Generally, the programme has become more legally binding. It has been registered that the new Member States - Austria, Sweden and Finland - will not be forced to lower their environmental standards after the end of their transition periods, not even if the EU has not by then managed to raise the EU's present standards, as promised. It is now quite clearly enshrined in the programme that EU legislation will have to be adjusted so that the high standards of the new Member States can be maintained, and this will be done in full public view.
However, we will face environmental problems from quite the opposite end of the spectrum with the next enlargement of the Community. When the countries of central and eastern Europe join, it is important to ensure that the dynamics and perspectives of this do not disappear. The new Member States will have to respect regulations already in force and those pending, and we have ensured that the Community will assist them in this major task. They cannot do it alone. Parliament has always taken the approach that the EU should take the lead in global, sustainable development. The action programme underlines this; for example, more will be done to get the WTO to start taking the environment seriously. However, none of this would be of any use at all without monitoring to ensure that legislation is actually adhered to. Parliament has helped reinforce those provisions of the programme that deal with the implementation and monitoring of EU regulations. For example, the Commission will be preparing a report on joint minimum standards for environmental inspection in the various countries. The success or failure of the individual Member States in observing environmental requirements will also be made public.
I could mention many other things that have also been implemented, but in this summary, I will just say that as an old chemical engineer, I can but rejoice that not only are chemical substances mentioned in the Council's original text, but that there are also details of a specific plan of action to be prepared so that we can quickly evaluate all chemical substances, and greater emphasis is also given to tighter controls on the phasing out of CFCs.
Overall, I think Parliament should be pleased with its efforts. Not only have we considerably improved the Fifth Community Action Programme on the Environment, we have also ensured that the entire reevaluation process was an open one in which many different interests came to the fore. The European Parliament is the green institution of the EU, and the European Parliament does make a difference. Of course, we have not achieved enough to make the EU sustainable overnight. What we have is a compromise, as I said, but it is definitely a compromise in the right direction. The result may not be worth celebrating with champagne, but it is surely worth a glass of good red wine. And after that we will need a strong black coffee, because now the results must be put into action. What is the value of an action programme if it is not put into action? Let us look on the revised Fifth Community Action Programme on the Environment as a step towards sustainability.
Madam President, Commissioner, ladies and gentlemen, the fact that we are today able to discuss the approval, by the Conciliation Committee of Council and Parliament, of a text in relation to the environment and sustainable development in the European Union, is thanks to the persistent efforts - persistent seems to be a much better word than sustained - of the rapporteur, Mrs Lone Dybkjær, and of the chairman of the Committee on the Environment, Public Health and Consumer Protection, Kenneth Collins.
With this persistence and great wisdom they persuaded the Council to be open to Parliament's ideas and to accept the proposals on a far broader basis than we could have hoped at the beginning of the negotiations, and in particular at the beginning of the first reading. On behalf of my group, I thank you very sincerely for this.
It is clear to all those involved with environmental issues that this programme can only be the beginning of sustainable development in the European Union. For this reason I am particularly pleased that the objectives of this Fifth Action Programme already state that still more progressive priority objectives and measures will be necessary beyond the year 2000, so that the Community action does not lose its momentum and, of course, so that we can succeed in including the applicant countries in this environmental process.
I would need much more speaking time than I have, if I were to discuss all points on which there was agreement and which could contribute to an improvement in environmental legislation. Therefore, I can only mention a few key points relating to some of these. It is particularly important that environmental policy is included in agricultural policy, and I am very grateful to the Commission that this additional statement on the common agricultural policy has been included in the decision by the Conciliation Committee. I am also very grateful to the Commission for stating that it will make proposals regarding ways in which environmental liability really could be legally regulated. We talk about this regularly in the House and we will certainly publish a White Paper on it at some stage which we can discuss and which can take into account national differences, to such an extent that we can finally achieve a good pan-European directive on environmental liability.
I consider it very important that a system of green accounting should be introduced in the individual Member States so that we can carry out a form of environmental accounting - the German term is not very beautiful - once the individual Member States have reported back. This is particularly important as, in precisely those places where we can integrate environmental protection very well, in operational processes and other processes, this integration of a system of green accounting into general accounting has many advantages and is excellent for transposing environmental provisions into national law.
Transposal is a very important catchword. We must also have more effective monitoring, as Mrs Dybkjær has already said, and this will lead to us finally having better health protection; this was also established more firmly in the Conciliation Committee than ever before.
There is no time to go through everything. I would like to conclude with one point. Many of us concerned with globalization and international trade issues see how much more difficult it is if environmental and precautionary aspects are not dealt with adequately within the framework of the WTO. This text also states that the Commission will continue to do its utmost in the negotiations which are supposed to be concluded the year after next, but which will at least be very advanced by then. Once again, I thank everyone involved. Even if it is a compromise, it is a compromise which brings us further forward on environmental issues.
Madam President, Commissioner, Mrs Dybkjær, it is of course a little sad, considering how hard, how magnificently Lone Dybkjær fought in her report, that the report was originally much better, but we have to accept that, where environmental issues are concerned, small steps forward must be accepted gratefully here in Europe, in the European Parliament. But perhaps the Member States will then actually grasp these small steps. That, also, is Europe.
The joint text by the Conciliation Committee notes that the new Member States - Sweden, Finland and Austria - are not required to lower their environmental standards. So far, so good, and I am very much in agreement with this. Of course, it would be catastrophic if the Union were seen to be even trying to force Member States to lower their environmental standards. This would certainly not happen. But we all read it slightly differently before lunch. Commissioner, is it not true that you discussed the possibility of checking or rather reviewing whether the Union could not adopt the stricter standards of the three new Member States? And was it not also discussed that you personally - and here I believe you - would make every effort to support this and to present a result to the House?
I once heard from an official at the Commission that there had not been any really specific discussions with the individual countries. Nevertheless, it was obvious, the official said, that these countries would not adopt our environmental standards, so there was no point in even trying to discuss it! A classic case of jumping to conclusions. I think it is a pity for the Commission. It think it is a pity, Commissioner - I hold you in the highest regard, and I would have expected a little more from you here. It is also a pity for the Union, and a pity for the citizens of Europe.
Madam President, Parliament has once more obtained a marvellous result for the environment and for the European citizen with the outcome of this codecision procedure on the review of the Fifth Environmental Action Programme. I admit that it has been an extremely painful process, but when we look at the result of the conciliation procedure it has undoubtedly been more than worth the trouble.
This is the second conciliation procedure under the British presidency in which Parliament has been able to exercise a considerable influence on the end result, with which it can be highly satisfied. I am referring to the Auto-Oil Programme and now the review of the Fifth Environmental Action Programme.
My congratulations to the rapporteur, Mrs Dybkjær. I experienced at first hand how much energy she put into her efforts to achieve a better review of the Fifth Environmental Action Programme for our citizens and the environment. She deserves every praise for this.
It is very important for Parliament's monitoring of compliance with Community legislation to be tightened up. Article 4 on implementation and compliance has been completely rewritten to reflect Parliament's amendments. I emphasize that it is chiefly the Member States that have to accept responsibility for compliance, but the Commission too must improve compliance monitoring by means of a European network of environmental inspectors.
I am also very pleased that the Commission, with the support of Parliament, has made its intentions clear with regard to the integration of environmental objectives into the common agricultural policy. This is of great importance to a sustainable future for Europe. The much-needed reforms for sustainable agriculture have to be put in place as quickly as possible. I shall myself be making concrete proposals in the context of the budget to integrate environmental objectives into the common agricultural policy.
I also need to take a look at my own country, which is making far too little use of the opportunity - I am thinking of agricultural and environmental regulation 2078/92 - to make agriculture much more environmentally friendly through cofinancing.
Finally, the guarantee given to the states who joined most recently - Austria, Finland and Sweden - that they will be able to maintain their strict environmental standards, is of great importance to them. I will conclude by asking the Commission what preparations it currently has in hand to give the Environmental Action Programme a fresh start after the year 2000.
Madam President, I agree with what Mrs Flemming said. At both first and second reading, Mrs Dybkjær, we considered your report to be absolutely first-rate and a real ray of hope for the European Parliament. But was it not precisely for those reasons that we did not agree with the outcome of the Conciliation Committee? We believe that it is not even worthy of red wine, but at most a glass of seltzer - what remains, after all, of the ten points submitted by Parliament? Where is the agreement that the White Paper is finally on its way or, even more importantly, that environmental liability is finally being regulated? For years the Commission has been putting us off, and so it goes on. I fear it might just happen on twelfth of never.
As Mrs Flemming already said, where is the very clear statement that we will finally look at the regulations in the three new Member States and take very best points over from them? There should be a whole series of such achievements. Or where is the management plan for radioactive waste which we, as Parliament, requested? None of this is in the outcome. For this reason I believe that Mrs Bjerregard, who has already described us as a Mickey Mouse Parliament in connection with the Fifth Action Programme, will continue to make a joke of Parliament. I would have liked to know what, in concrete terms, will become of environmental liability, what new points the Commission is planning. We fear that in environmental terms this result is much too poor, and for this reason we did not vote for it.
Madam President, Parliament received the text on the review of the Fifth Environmental Action Programme in February 1996. Today, we are discussing the outcome of the conciliation procedure. More than two years have passed in the meantime, and that is a very long time for an action programme that is to be implemented in the year 2000. The next time, everything possible must be done to accelerate the process, otherwise the programme will be overtaken by events.
We are very happy with the contents of the joint draft text. It proved possible to include many more concrete proposals from the European Parliament in the final text. As a result, the text has been strengthened. My congratulations to the rapporteur and the other participants in the conciliation procedure.
It is a pity that more did not come out of it in the area of agriculture. Of course, we have Agenda 2000, where a lot of scope has been built in in terms of environmental policy, but we still have to await its implementation. We are very happy about the priority given to better enforcement of environmental legislation. This really is an area which needs to be paid more attention in the years to come. The Commission seems to have been getting more interested in this recently, but things could still be improved. I thought the additions by Parliament to the joint text about this priority were very good. In particular, the use of the legal instruments which the Commission possesses to spur on the Member States is important. It is simply disgraceful to see how the deadlines for implementing environmental legislation are being exceeded. Just make the Member States come before the Court a bit more often, to explain why it is so difficult to implement laws, and perhaps then they would get a bit more of a move on.
Madam President, I wish to thank the rapporteur Mrs Dybkjær very warmly for her success in explaining so clearly that the three most recent Member States should not be penalized because the European Union has not been able to keep to its agreement. When the three new Member States joined, it was agreed that the EU would amend its legislation to fit in with that of the new Member States, in which case this transition period would not have caused the new Member States any grief. At the same time it would have also enabled EU environmental standards to rise. There is really still a great deal of work to be done in this field. The European Parliament has done much to put matters on the right track, and a good example of this is this achievement on the part of the Conciliation Committee.
Agenda 2000 is an important tool, but it is worth bearing in mind that when we quite justifiably insisted, in the context of enlargement, that future Member States must observe the European Union's strict rules, at least strict in the opinion of the newcomers, we also have to see to it that the EU for its own part honours its agreements and commitments. But it is specifically in the area of enlargement that it is vital to make sure EU environmental legislation is not weakened, but that it is continually improved. I believe that the important thing about this report is that we have to honour commitments already in existence today.
Madam President, the disappointment is obvious to anyone reading the final report of this conciliation procedure. After the major inroads made in committee, we now find the document presented by the Commission to be absolutely unacceptable. Although this document talks about sustainable development, it actually suggests a form of development that seeks to adapt environmental needs to the current system of production. All this is done, naturally, without tackling the indefensible policies that destroy natural resources and without any real moves to carry forward the limited progress made as a consequence of the actions of the European Parliament.
I can give examples: there is agriculture, but there is also Agenda 2000, which fails to meet these requirements. Also, the document on agriculture does not mention genetically modified organisms. My colleague Mrs Breyer has already mentioned the topic of radioactivity. As far as consumers are concerned, we have already debated labelling as a means of providing safeguards, but nothing at all has been said about labelling genetically modified organisms.
These were just examples, but what do they tell us? They tell us that we have switched from a proposal for sustainable development to a proposal aimed mainly at preserving the status quo. The changes to the original text are simply windowdressing and do not alter the gist. We cannot therefore say that we appreciate the spirit in which the European Parliament has attempted to give substance to an empty proposal presented by the European Commission.
Madam President, without intending to do so, this report raises two problems. Firstly when talking about harmonization between the Member States, we are also talking about the risk of levelling down. I do not have any problem at all with the exception which allows Austria, Finland and Sweden to retain their own standards, but the fact remains that this exception was not clear at the outset. Furthermore, there is no point whatsoever in raising and harmonizing our environmental standards in Europe if, at the same time, we do not keep a critical eye on what is coming in from outside.
The question of sustainable development is one of those issues which provides the best arena for euro-globalists to be faced with their own contradictions. Here industry and commerce play a clearly dominant role. Specifically, how can the Member States develop a policy of sustainable development in a global commercial context in which free trade would like to prohibit our countries from inspecting the quality of imports from third countries? And I refer here to products manufactured under frequently deplorable social and environmental conditions which, in the absence of compensatory taxation, is slashing prices in Europe and nudging unemployment figures upwards.
Ladies and gentlemen, these issues seem irreconcilable to me and lead us to choose between two very different concepts: the best offer and the lowest offer. If we really want to have an ambitious environmental policy, we must push our thinking as far as it will go and keep control of those precious filters which our borders represent. If this happens and we permit only those products to enter our Community which respect human beings and the environment, third countries would certainly work more quickly to raise their standards. However if the opposite happens, and the law of the jungle takes over, unfortunately our efforts towards sustainable development would be worth little.
The same applies to farming methods. For example, even if it is less expensive in terms of cost price to raise cattle on the ashes of the Amazon rainforest, it would be catastrophic for the environment and for employment to sell beef from this source, which admittedly would be much cheaper, in competition with beef produced on the grasslands of Europe. In this context, I think that aiming for higher standards seems a particularly difficult objective.
Madam President, I would like to congratulate Parliament on the outcome of the conciliation procedure pursuant to the resolution on reviewing Community policy and action in connection with the environment and sustainable development entitled "Towards Sustainability' . This result has been made possible thanks to a constructive and realistic approach on the part of Parliament and the Council of Ministers. My special thanks go to the rapporteur, Mrs Lone Dybkjær, and to Mr Ken Collins, chairman of the Committee on the Environment, Public Health and Consumer Protection, as well as to the British presidency for their energetic approach to tackling this issue. The Commission is of course delighted to have played a part in the overall compromise by contributing a large number of proposed wordings and communications on the minutes of the meetings. The Commission will now do its part for the duration of the programme, tabling motions for measures that will be required to implement the result we now have before us. I trust that the implementation of this resolution will further promote the integration of environmental considerations into other sectors of policy, as required by the Treaty and upheld at the Cardiff Summit.
In addition, please allow me to make a few individual comments on some of the issues raised in today's debate. Several speakers, including Mrs Dybkjær, Mrs Flemming and Mrs Myller, touched on the matter of the new Member States. I can only confirm what I have said many times in response to questions and debates in Parliament: in my view, standards for the three new Member States should not be lowered. I would also like to say to Mrs Flemming that the entire proposal on pollution strategy and the subsequent proposal on sulphur in petrol have taken direct account of spreading the standards of the new Member States to the rest of the Community, so we have most definitely been inspired by the new Member States.
I can also confirm that at the Council meeting in Chester in April, I promised we would come up with a plan of action on chemical substances. As regards agricultural policy, mentioned by Mrs Graenitz, Mr Eisma and Mr Blokland, I must say I share Mr Blokland's view that a stronger statement on agricultural policy would have been good, but we do have the option of coming back to this, because we will be discussing the relationship between agriculture and the environment in the context of Agenda 2000. The debates we have had on this clearly demonstrate what an important issue it is. Finally, as regards liability, I would just like to emphasize that I am still hoping for and working towards presenting a White Paper on this before the year is out.
Madam President, with these few remarks, I would just like to say thank you once again for the result achieved.
Thank you, Commissioner Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Epidemiological surveillance
The next item is the report (A4-0276/98) by Mr Cabrol, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Decision creating a network for the epidemiological surveillance and control of communicable diseases in the European Community (C4-0383/98-96/0052(COD)).
Madam President, Commissioner, ladies and gentlemen, because of the grave, sometimes mortal threat to the people of the European Union from communicable diseases, in April 1996 the Commission proposed the creation of a Community surveillance network to respond more effectively to recurrences of such serious diseases.
Parliament had long called for this. Nevertheless, the Member States' response in the Council to this initiative was very disappointing. In its common position adopted in July 1997 the Council seemed to be doing its utmost to restrict effective action, that is, action which could be taken at Community level, by retaining as many as possible of individual Member States' prerogatives and by having decisions in every case taken not at Community level but at the discretion of each government.
In its second reading amendments of January 1998 Parliament sought to restore the effectiveness of action against recurrences of communicable diseases. This triggered a conciliation procedure.
In a series of official and unofficial negotiations with our delegation and its chairman, Mr Ken Collins, we fought a hard battle in the course of which we secured the essential guarantees. Firstly, public recognition in each Member State for an officially designated national centre charged with gathering information on the communicable diseases currently evolving and on measures for controlling them. Secondly, the creation of a Community network linking all the national centres, with the job of assimilating the data gathered and operating in both directions, from the national centres to the network and vice versa. This is Amendment No 13.
It was much more difficult to obtain a centre whose job is to classify and analyze the data and also to provide an early warning system in order to push through the required measures. This was gained only on condition that the European Commission took responsibility for it. This is Amendment No 5.
In an effort towards Community cohesion, we succeeded in drawing attention in all the stages of data gathering to the need to use consistent definitions and data gathered in accordance with previously established methodology and to encourage the use of appropriate language and technology. It was an uphill task to obtain the financing for this purpose. The text only allows for the possibility of Community financing. This is Amendment No 4.
In selecting the diseases which might be covered by the network, we have managed to avoid establishing arbitrary criteria and we have raised recognition of the need to record not only the clinical but also the microbiological characteristics of the diseases in question. In addition, the list of communicable diseases is now real and no longer only indicative. This list can be modified with the approval of Parliament.
In terms of the steps to be taken, the concept of guidelines at Community level has been adopted, as opposed to decisionmaking as the exclusive domain of the Member States as called for in the Council's common position. On the contrary, each Member State must consult the other states before taking any steps, except in cases of extreme urgency.
Controls will also be permitted at the external frontiers of the European Union. There will also be a periodical evaluation of the operation of the entire system - national centres, the network and European centres - within a reasonable time scale.
In conclusion, the joint text we now have may not be perfect, but it would be difficult to achieve more given the current state of the European constitution. Your parliamentary delegation recommends, therefore, that Parliament adopt the decision in accordance with the joint text approved by the Conciliation Committee.
Madam President, after the daylight drama that we had in Mr Cabrol's last report on the tobacco advertising ban, it is sad to be back to the late shift for health workers in this Parliament tonight. I find it rather ironic that we have been relegated to this time, given that the Commission rates this network on communicable diseases as one of the most important pieces of the post-Maastricht health framework, and also that the UK presidency gave its successful completion at conciliation a particularly high priority.
Nevertheless, the work of Mr Cabrol in bringing some complex negotiations to a conclusion deserves a wider audience and our congratulations, as well as the vote of approval which it will undoubtedly achieve tomorrow, with the full support of my group.
At second reading some formidable obstacles remained to be cleared. Principally those related to the budget - which seems to be a perennial health risk -, to the questions of external frontier control responsibility and, particularly, to the rapporteur's own initiative, over and above the Commission proposals, concerning a dedicated centre at the heart of the network.
A recapitulation of previous readings will remind us that I harboured doubts then that this could be achieved in the current political and economic climate, despite the undoubted strength of the rapporteur's argument and the enthusiasm of this House at two readings. That suspicion has proved well founded. But if some see that as a cloud, then the annex appended to the final text by the Commission must be seen as a very significant silver lining to that cloud. To have extracted a commitment that the Commission will take particular care to set up a clearly identified structure, with sufficient staff to ensure application of the decision, is a major achievement of negotiation by all three institutions.
Tonight we particularly praise Mr Cabrol - and Mr Collins, as the committee Chairman - but the diligent work of Commissioner Flynn and his team in DG V F plus the Chairman-in-Office of the Council of Permanent Representatives, means that another success can be chalked up to add to the growing numbers of welcome conclusions to consultations, particularly those carried out in the manner which Mr Cabrol referred to.
What will all this mean to our citizens? We must be vigilant to ensure it is implemented thoroughly and urgently. But it is a further recognition that the EU is well placed to enact measures to protect the health of its citizens. Of course the WHO has a role, with its cascades of information; of course national and local health bodies have a clear role in control and surveillance; but now so does the EU, and rightly so, when millions of our citizens choose to move across the continent to work, to study, or, crucially at this time of year, to go on holiday.
The French people celebrating Bastille Day with fireworks tonight in the centre of this city have a right to expect that they are at not at preventable risk in the crowds of people who will also enjoy the celebrations. The hundreds of thousands of World Cup fans now heading home have the same rights and responsibilities, on European soil, to the highest standards of health protection, whether they come from Germany, Jamaica or wherever. It is to those structures, which the decision now puts in place, that those citizens can confidently look for reassurance that the sort of killer diseases re-emerging to sometimes worrying degrees in other continents, as well as here, are less likely to strike them down. That is good for our citizens; it is good for their health and it is good for their democratic rights too. Although few will know it as the fireworks explode outside tonight, it is a very good reason for those of us here to enjoy some quiet celebrations for the introduction of what is a modest but important measure, and to thank all those responsible for achieving it, which I now do.
Our common goal is to promote and protect the health of individuals and our populations. In this context, today really is a landmark in the development of a Community health policy. Parliament is poised to adopt the decisions setting up the network for the epidemiological surveillance and control of communicable diseases in the Community.
The adoption of this decision will be a major step forward in the fight against diseases. I support both contributors in that regard. It really is an important evening. It will enable further concrete initiatives to be undertaken, as well as further surveillance and control. It will set up a network intended to respond effectively and in a coordinated fashion to epidemics or outbreaks of communicable diseases in a Community without internal frontiers.
It will not be confined simply to the transmission of surveillance data. I am pleased to acknowledge the key role that Parliament has played in shaping this decision and the requirements that will accompany it. Members of Parliament and, in particular, the rapporteur, Mr Cabrol, and the chairman of the Committee on the Environment, Public Health and Consumer Protection, Mr Collins, deserve full credit for their efforts and their success in fashioning a major legal instrument of cardinal importance for Europe's public health.
I welcome the positive way in which Parliament and the Council approached the conciliation phase and played their respective roles to the full to secure adoption of this decision. I wholeheartedly support what Mr Needle said in this regard. The conciliation meeting itself was conducted in a most efficient and cooperative manner and the delegations must be given full credit for a job well done.
For the record, I would like to reiterate the two statements of the Commission made at that meeting so that they are properly entered in the Minutes because I think they are important for the record. On Article 1, the Commission will pay particular attention to providing an adequately staffed and appropriately identified structure so as to ensure the implementation of the decision, taking into account the availability of resources.
On the implementation of the provisions of Article 7 - the point that Mr Needle referred to and that Mr Cabrol is extremely interested in as well - the Commission will pay particular attention to ensuring that expenditure relating to the committee which will assist the Commission is determined in strict application of the rules of financial prudence, in particular as regards the number of experts deemed necessary for the proper implementation of this decision. I thank you for you support.
Thank you, Commissioner Flynn.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Women's health
The next item is the report (A4-0260/98) by Mrs van Dijk, on behalf of the Committee on Women's Rights, on the report from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on the state of women's health in the European Community (COM(97)0224 - C4-0333/97).
Madam President, in the name of the Group of the European Liberal Democrat and Reform Party I should like to ask for the Mrs van Dijk's report to be referred back. I would like to make it very clear that we all know Mrs van Dijk as a hard-working and motivated champion of women's rights, but that this report, which contains 90 proposals to the Commission and the Member States, is not the right report to promote women's health. An interminable shopping list is being presented. The European Commission needs a clear and concise signal from Parliament, and we want action to be taken. There are a large number of proposals included which do not lie within the powers of the European Union, such as national authority concerning abortion. For all these reasons, my group requests that the report be referred back to the Committee on Women's Rights, so that we can present the Commission with a short, concise report as quickly as possible in September or October. I regret that it has to be this way, and I would like to state that in person, too, because it is Mrs van Dijk's last sitting. I would have much preferred it to be otherwise. She has a lot of good reports to her credit, and I will personally help to ensure that the reports come back to the plenary soon, but in a shorter and more concise form with clear priorities.
You have now tabled a motion pursuant to Rule 129. We can now have one speaker each to speak for and against the motion. Who would like to speak in support of it? Frau Heinisch.
Madam President, I would agree with Mrs Larive. We discussed this at length, tabled many motions and have had some really good discussions with Mrs van Dijk. But we did not manage to reconcile our positions on many points with those of the other groups in order to achieve a satisfactory outcome. I personally, as a pharmacist, am interested in the issue of women and health. There are, however, many amendments which we simply cannot allow in the report because they have nothing to do with the issue of women's health. For this reason I support the Group of the European Liberal Democrat and Reform Party in asking that it be referred back to committee.
Thank you. Who would like to speak against this motion?
Madam President, I wish to oppose the request of the Group of the European Liberal Democrat and Reform Party since, firstly, this is Mrs van Dijk's last session and it would be a real pity if we could not see this matter through. Secondly, if there is quite a lot to cover in this report, it is no doubt due to the fact that women's health is not awfully well charted as a separate issue. For example, there is a dearth of statistical information, and, given this, I believe the report, in the shape it is in now, will act as a sort of catalogue of those issues that ought to be systematized and considered later on. I think it is highly regrettable that there should be a desire merely to attribute all this to the wishes of the rapporteur. The Committee certainly participated as a whole in the drafting of the report, however, as 96 amendments were presented in Committee, if I am not mistaken. This number has now been whittled down to 34.The matter is clearly being resolved. Besides, it is quite obvious that there is never unanimous agreement over abortion in this Chamber.
Before we proceed to the vote, Mrs Roth wishes to speak on a point of order. Mrs Roth, on which Rule do you wish to speak?
Madam President, I refer to Rule 112 on the quorum. I would like to ask that the quorum be established.
If Mrs Roth makes this request, at least 29 Members must rise to support it. You cannot request it alone; you need the support of 29 Members of the House. I ask those Members who support Mrs Roth's request to rise from their seats.
(8 Members rose from their seats) Thus, the request for the quorum to be established is rejected.
I beg your pardon, Madam President, but Rule 112(5), also says that you, as President, can establish whether there are actually 29 people here in the Chamber. You yourself can establish whether the quorum is present.
The request for the quorum to be established was rejected.
(Protests from Roth) Mrs Roth, I am chairing this sitting and I have said that the request was rejected. We shall now proceed to the vote on the motion of referral back to the committee.
(The matter was referred back to the committee responsible)
I was disregarded earlier. I do not know whether it would have turned out that way, but you said that I requested that the quorum be established. However, in my second point of order I referred to Rule 112(5), because I wanted to know whether there were actually 29 people in the Chamber, and that was before the vote, before Mr Posselt and Mr Bourlanges rushed in. You did not permit this; if you had, you would have been able to establish the quorum. This is no longer relevant, but I was referring to something else.
Mrs Roth, I understood perfectly well what you were asking for, but such a request is not possible. The VicePresident may do it, but he does not have to. I beg your pardon, but you must read your Rules of Procedure very carefully. In any case, the vote on referral back to committee was passed successfully. Thus, this agenda item is closed, as the report was referred back to the committee.
Mrs García Arias wishes to speak on a point of order.
Madam President, I am sorry that Mrs Roth's point of order has not been heeded. I just want to state that I do not understand why an allusion to abortion under certain conditions - those which apply in all our countries - should have provoked this sort of reaction. I would remind you all of the conditions which regulate abortion in practically all our countries: rape or incest, serious foetal deformity, and danger to the mother's health. I do not understand this discussion. Unfortunately my attitude differs from that of my committee, but for the record, Madam President, I think this situation needs to be brought to people's attention.
Mrs García Arias, the debate is closed. The Members have voted, and the vote was very clear. I deliberately held an electronic vote so that there could be no confusion.
Environmental taxes and charges
The next item is the report (A4-0200/98) by Mr Olsson, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the Commission communication: Environmental taxes and charges in the Single Market (COM(97)0009 - C4-0179/97).
Madam President, this report has given me with a lot of interesting work. It is based on a communication from the Commission which is in fact only a legal framework for the scope for introducing environmental taxes in the Member States.
I suspect that Commissioner Bjerregaard, who unfortunately is not present, had initially hoped that there would be a little more policy in this communication. However, there was no policy, only a 'framework' . From my side, with great help from the Committee on the Environment, Public Health and Consumer Protection and other committees which have provided opinions, we have tried to 'put a little meat on the bones, ' since this is a very important issue.
An awful lot of environmental problems are in fact transnational. That is why joint measures are required to deal with them. In this context, financial instruments are often effective, but to increase their effectiveness in use, the ability to decide on common environmental taxes in the EU must be improved.
Our proposal contains a number of measures. I shall not go into all of them, but, among other things, we would like the Commission to present proposals to use financial instruments to reduce pollution and unsustainable use of natural resources in all the Member States. We also think that minimum levels of environmental taxes should be set according to the polluter pays principle. In addition we say that the EU should also help to shift the tax burden from labour to environmental consumption, in other words a restructuring of taxation.
At present, countries that introduce various environmental taxes are very often criticized by, amongst others, their own business community. There is a counter-argument that environmental taxes create worse competitive conditions for your own industry or your own agriculture. The criticism is justified to the extent that an environmental tax involves an additional cost which competitors in other countries do not have. However, this reasoning means that there are great difficulties in introducing any environmental taxes at all.
I am very pleased to see Commissioner Bjerregaard return. I shall quickly repeat what I said initially, that is that I believe the Commissioner had originally wanted there to be a bit more than just a framework for environmental taxes, that there should also be some policy substance. We have now received only a 'framework' from the Commission. We have tried to put a little policy meat on this framework, and that is what we are presenting and debating this evening.
If we are to succeed within the European Union in maintaining a level playing field between countries in a single market, it is necessary to have cross-border cooperation on these issues. Unfortunately many of the world's international forums are quite toothless. There are no opportunities to agree on binding rules which have to be followed. We try to do so in various contexts, such as within the UN and in various groupings all around the world. In fact, today there is only one organization which might have the power to create such common rules, and that is the European Union. The EU's need for unanimity for decisions on tax questions represents a political obstacle to this being able to work. The Committee regrets that no advances were made in the Treaty of Amsterdam with regard to taking decisions at the EU level on the question of introducing environmental taxes.
Madam President, let me conclude by saying that environmental taxes at EU level would not only improve the environment, but also remedy the current situation in which the best punish themselves. A restructuring of taxes would increase the competitiveness of European industry and make Europe more competitive in a tougher world market. A 'green' tax reform could help to bring the structure of European industry closer to sustainable development.
Madam President, the Committee on Research, Technological Development and Energy was unanimous in its conclusions. We want to stress how important this issue is. We recognized that minimum levels should be set at EU level to help speed up the polluter pays principle. That is a very important first step. Then we also talked a great deal about how things currently stand in the Member States. Certain Member States have a lot of environmental taxes and charges, while others do not. There is, in other words, a large degree of freedom for the Member States. The important thing in this context is that Member States should be able to share their experiences with other Member States so that they can do the same things. Research can be a great help here. Research has to be very advanced in this area for other countries to be able to learn from good examples. That is also why we on the Committee on Energy stress that we must bear in mind the principle of subsidiarity, so that detailed rules should not be imposed, and it is possible to have different solutions.
Furthermore, when the EU Treaty was drawn up, environmental taxes and charges were not considered at all. Because of this, all the legislation in the EU is lagging behind in this area, while consumers and companies are clamouring for change. That is why it is important that Community legislation should not obstruct the developments taking place in many Member States, including the Scandinavian ones, which are aimed at developing better environmental taxes and charges so that these can spread and be applied and so that the EU's objective of an environmentally sustainable EU and society can be achieved. At the same time, Community legislation must not be allowed to prevent this.
Madam President, I think this move towards imposing environmental taxes throughout Europe is an important one. It is important to note, however, that environmental problems will not be resolved merely by using environmental taxes. We need an effective combination of good environmental legislation backed up by environmental taxation. Only through such a combination of forces and cooperation will it be at all possible to achieve results. The fact that a harmonized approach to environmental taxation in different countries is now being considered and must be considered, will mean that those countries that have already voluntarily imposed environmental taxes will no longer have to bear the pressure that presently comes from industry, which claims that they are freely giving away a competitive edge to their competitors.
I do not think the issue can be looked at in such simple terms. Besides, the fact that production methods which protect the environment and environmental taxes exist at all can be considered a competitive edge. In my opinion, the whole of the EU, as a single market area, should aim to achieve a position whereby Europe's competitive edge is the very fact that we have instruments available to us to control production and consumption so as to protect and improve the environment.
In my opinion environmental taxes offer a sensible way of controlling consumption and production. It will suit the market economy splendidly, because it fits in with that very principle, although we cannot merely rely on the market economy. It is essential for political decision-makers to have a genuine desire to acknowledge the importance of environmental matters, and for tax controls to be on the right course in this respect.
When we say, and I think it has to be said, that by increasing the use of environmental taxation we can reduce other taxes, for example, income tax, it should not then in any way be imagined that environmental taxes and the money they raise should be at all tied just to investment in, and care for, the environment. Whereas we may see changing the focal point of taxation as a means of achieving better environmental protection, at the same time it is evident that it is also a means of amassing the resources society needs to produce welfare services; in other words, environmental taxes must be seen in the context of the overall tax system. We should not just aim to create a better environment in concrete terms through environmental taxation. No, by using environmental taxes to achieve better, more sustainable production, we can also deliver better, more sustainable social services, and an improved standard of living for our citizens.
Madam President, ladies and gentlemen, Commissioner, first of all, I would like to thank the rapporteur, Mr Olsson. He made every effort with this report in the course of the procedure, and I believe that he has presented a good report. We need to take action in the environmental field, even if at the moment it is not popular everywhere to talk about the environment. We have many unsolved problems. To name just one, there is the issue of how the European Union and the Member States intend to carry out their Rio and Kyoto obligations in terms of CO2 reduction. There are various possible ways of tackling these problems. We can use administrative law or we can allocate state subsidies. These are all necessary, but in my opinion they are not the ultimate pearl of wisdom. It is better to use the market economy in this area also, because it not only provides the most efficient solution to the problem, but it also allows the polluter pays principle to come into play.
Of course, we must now ask the general question: why are environmental taxes and duties not much more widespread in Europe and in the world, in our Member States and at Union level? This is partly due to the fact that if we want to impose environmental taxes we expose ourselves to suspicion that we are doing so to finance new public services. Unfortunately, the previous speaker was not very precise either about this. She said that we could do new things which the State could provide for. We, the Group of the European People's Party, reject this concept. We want environmental taxes in order to reduce taxes and duties in other areas. In Europe we need less taxes overall, not more.
We need a redistribution of taxes and charges, increased taxation on use of the environment and a reduction in the burden on the labour factor. But I would ask my colleagues to beware of using pushing this instrument too far it is intended to create new income for the State. That is why we tabled the corresponding amendments. These instruments should be tax neutral, not a means of increasing the tax burden.
Otherwise, I consider the report to be very good. It rightly says that it is better to introduce a charge of this kind, a tax of this kind at European level. However, as long as this is not done, the Member States must, of course, be encouraged to use such instruments and must not become discouraged. Unfortunately, we have had cases in the past, for example the introduction of an ecological car tax in Germany, when the Commission hesitated for a long time to promote environmentally friendly technology, and this must be different in future. States which wish to use such instruments must be supported in this.
In conclusion, I would like to suggest an amendment to the Value Added Tax Directive, as I believe that some Member States would be very willing to introduce an increased value added tax on energy-related emissions, for example. Certainly, the European Union's existing VAT Directive allows the application of a lower rate of VAT on energy but not a higher one. The Commission should consider whether it should not be exactly the opposite. Energy consumption should be reduced and taxes on labour should also be reduced, and it is for this reason that this should be considered.
Madam President, my colleague, Mr Olsson, has produced a very good report, and there is not a lot to add to it. I believe that here in the Chamber too there is broad agreement on this report. However, I would like to correct what my colleague Mr Liese said just now. He in fact claimed that Mrs Myller wished to increase the tax burden on the Member States. I understood quite otherwise. I understood that Mrs Myller said environmental and energy taxation would provide a way of lowering income tax, which is a very important issue. This was a principle contained within Mr Monti's energy tax proposal, for example.
Environmental taxes and charges are really one of the best instruments we have to protect the environment. But it must be said at the same time that it is one of the most acrimonious examples of how difficult it is at Union level to make any sort of headway. And the Amsterdam Summit did not made it any easier. As I understand it, in Amsterdam Germany's Chancellor Kohl right at the last minute rejected attempts to ease the decision-making process on the question of environmental taxation. Let us now turn our attention to the fact that the Group of the European Liberal Democrat and Reform Party has produced an excellent draft amendment to Mr Ollson's report. They actually suggest that environmental taxation might be decided on the basis of Article 130 of the Treaty, which would certainly also facilitate the decision-making process.
I am pleased to say that Austria has indicated that she intends to develop the issue of energy taxation, which has remained in abeyance for so long. We in Parliament can certainly hope that other Member States will unite in this effort. The aims of Kyoto are going to remain unachieved unless the EU starts to draft a common energy taxation policy. Many Member States stressed the importance of this when they themselves approved bases for a combined share of the tax burden at the last meeting of the Environment Council.
Madam President, this is a good report. The free market economy includes elements which lead to a better environment. It is necessary to be economical with input goods, not least for reasons of cost and competition. Open debate also makes consumers environmentally aware. They are choosing products with a low environmental impact and are even willing to pay a higher price for such products.
However, it may still be appropriate to use financial instruments to correct the market for an environmental impact which consumers find difficult to judge. Environmental charges which properly reflect the environmental impact of an emission can be an effective method of correcting the market economy. Nor can it be wrong to use the income to rectify the damage caused by the discharge.
Another advantage of financial instruments is that they create incentives for technical development and the development of methods which produce a lower environmental impact. It pays for companies to invest in environmentally friendly technology. In cases where environmental charges threaten competition between the Member States, tax concessions could be an acceptable alternative. It is important for environmental charges to be set in a proper way and to be based on solid factual foundations, such as in the form of life-cycle analyses.
The report takes up environmental taxes on emissions of carbon dioxide. Such taxes are necessary in order to achieve the Kyoto targets. Countries which have already introduced this obviously have a great interest in seeing these taxes harmonized within the EU.
One financial instrument not mentioned in the report is transferable emission rights. This means you can set a level of emissions which the environment can cope with and then you can have trading in emission rights. This is beneficial for the environment at lower cost.
Madam President, unfortunately Mr Liese, who advocated environmental taxes so passionately, is no longer here. I would have liked to ask him why the Federal Republic is not setting an example and why it has been blocking it for 16 years.
I think that we should not just talk about environmental taxes this evening; we should also ask ourselves what has become of them! Even before the Rio Summit we had requested that there be a tax on energy, and we are still a long way off it. We also wonder why we agreed on a zero rate for consumption taxes, which is basically only a zero figure. After all, if we say zero rate, and the Member States can do with it what they wish, then it is more than a zero figure, it is a joke figure! We should also ask ourselves why a two-thirds majority is adequate for the introduction of the euro and unanimity is required for environmental tax.
I would like to know whether environmental taxes are less important to the European Union than the euro! In view of climate change worldwide and also of the worsening of the European Union's climate, is it not be urgently necessary to follow words with deeds?
An absolutely essential question is what has become of the combined CO2 energy tax. Why do we not take up the proposal or the model of the then Prime Minister of the Netherlands, Mr Lubbers? He talked about introducing an exemplary model which would involve our agreeing to a climate reduction target, that is defining the target but leaving the method open for now. Those Member States who never tire of claiming that they are in favour of an environmental tax, an energy tax, must commit themselves to it, in particular the so-called friends of the eco-tax, who committed themselves to it informally in the Environment Council. Then we would say that as from a specific date those Member States who cannot achieve this using other instruments would be included.
I think that if we were to do this we would achieve something important in that we would finally stop playing hide-and-seek and passing the buck, that is hiding as a nation behind Brussels and thus causing a deadlock. What we need is to revive the corpse of the CO2 energy tax. We must finally begin to introduce an environmental tax, and the environment-CO2 -energy tax would be a start.
Madam President, it is essential for us to add an environmental and a social dimension to our fiscal instruments. It makes no sense to have direct competition between products which are apparently equivalent but may have very different impacts on the environment. The same argument applies for social impacts, as I said earlier. It is completely unacceptable that tools manufactured in Chinese prisons, for example, can be sold for a tenth of the price of those manufactured by Europeans who are paying pension contributions, health insurance and unemployment insurance and so on.
This situation guarantees slavery in China and unemployment here. We must resolve this situation and, though the solution to it may indeed be fiscal, the proposed concept of an environmental tax is not the correct approach. This is looking at the problem from the wrong angle. If we cobble something together which would end up increasing the already excessive tax burden on individuals and companies it would have a negative impact on the economy.
However, I said that the approach may be a fiscal one. But wait - not in terms of additional taxes, but by looking at tax in a fresh way through a far-reaching fiscal reform which combines social and environmental dimensions within the very bases of fiscal calculations. So I say no to extra taxes, but yes to a different form of taxation with a fixed budget which favours employment, local economic activities, the environment and health.
Madam President, the Commission communication on environmental taxes and duties in the single market currently before us is extremely interesting. However, because environmental legislation is very complex, we need to examine the situation clear-headedly in order to see how we can simplify matters.
It is worth remembering that at the time the Treaty on European Union was drawn up, no-one had thought of this type of fiscal instrument. The fact that the instrument now needs to be applied in accordance with Community law makes everything extremely complicated.
It might be useful to treat this communication as a common environmental policy tax incentive, and thus evaluate its components as Community resources. More extensive use of tax incentives would undoubtedly enable us to increase the efficiency of environmental policy and also improve the cost/benefit balance to prevent renationalization that would certainly not help us achieve the required coordination between the various sectors involved.
I feel it is fundamentally important for the Commission to tackle the problem of the huge economic impact of environmental taxes and duties, and also their effect on job creation or suppression and international competitiveness. One of the amendments presented by our group is concerned with this very subject.
Madam President, Sweden and the Swedish Green Party have a lot of experience of environmental charges. The aim of these is that what is bad for the environment should be expensive and what is good for the environment should be cheap, in order, of course, to guide the consumer in the right direction. However, this must also be done by introducing minimum rules at EU level rather than by harmonizing rules on environmental charges. A country must be free to introduce higher environmental charges to demonstrate that it is possible and to show the positive effects this step can have.
The Scandinavian countries are well placed in the study which has been made. In this debate, the Scandinavian model of having many environmental charges can serve as a good example of the fact that it is possible for other countries to introduce similar environmental charges, and that it has positive effects not only on the environment, but also on employment and the economy.
It is interesting to hear certain Members here in Parliament speaking so favourably about environmental charges. But if you look at their parties in their own counties, both in Germany and in Sweden, they act in precisely the opposite way and refuse to introduce anything going by the name of an environmental charge. We want to see some positive action for environmental charges, not just empty words here in an empty chamber.
Madam President, an environmental policy involves pursuing aims. For human beings the most important aim is to be healthy to an old age. For this we must see that our environment is in order. We can achieve this by two methods, either by punishment - and tax is also a punishment, as it were - or by incentives, that is by reducing the burden or achieving tax savings. It is important within the European Union and worldwide that we achieve common legal bases for tax and uniform labels for fiscal concepts.
Our aim must be to reduce the burden on our citizens in order to have to take away as little as possible of their wages. One extremely positive example I would like to cite is efficient transport pricing, where the Commission pointed the direction in which we should go. We must all hope that this efficient transport pricing will be implemented as soon as possible.
Madam President, I would like to begin by saying how pleased I am to see environmental taxes and charges on the EU's agenda. I believe environmental taxes and charges to be a key way of combating pollution and overexploitation of natural resources. Hence, I am rather disappointed that the Commission communication does not go further with regard to extending the capacity of Member States to make use of this excellent instrument for protecting the environment. Instead, the Commission largely just cites current practice in the Court of Justice, where the prime consideration is and remains the free market, not the environment. The Commission is somewhat lacking in vision in this area, despite many years of discussing with us the need for external aspects to be given consideration in fixing pricing levels.
Against this backdrop, I find the Olsson report very positive. It draws attention to the fact that environmental problems often arise from market failures, when the market actually fails to take into account the cost of pollution and exploitation of the environment. Set at the right level, environmental taxes and charges serve to enforce the extremely important polluter pays principle. This principle is important because we can only reverse the trend if producers and consumers are aware of the consequences and costs of their choices in terms of production and consumption. The report is sympathetic to the need to provide scope for political intervention in the market, if we are going to save our environment. However, I think the Commission should await the findings of studies into the efficacy and effect of environmental taxes and charges before pursuing initiatives to introduce such charges. I also think the report should focus more on the possibility of coordinating environmental taxes and charges in a broader international context, perhaps under the auspices of the UN.
Finally, here is my strongest reservation: if we are to pursue the initiative on EU environmental charges, it must be on condition that tax revenues will be ploughed back into the Member States. One characteristic of a tax is the sovereign right to require taxes from one's citizens. This right has the indirect support of citizens through the democratic legitimacy of the State, a legitimacy not shared by the EU. The EU is not, and must not become, a State.
Madam President, I would like to begin by thanking Mr Olsson for the work he has put into the report on the Commission communication on Environmental taxes and charges in the single market. The Commission has repeatedly advocated increased use of fiscal instruments to promote an environmental policy that would have greater impact while also being more cost-effective. Two years ago, we saw clearly that Member States wishing to apply environmental taxes and charges would need further clarification on the legal position. Many were uncertain as to whether environmental taxes and charges were really compatible with the single market. The employment aspect has also taken on greater significance, as emerged from the conclusions of the Cardiff Summit. In debating the situation of the labour market, the need for tax reforms to reduce work-related taxes is often a key issue. Environmental taxes and charges could become an important source of finance for such reforms. The communication on environmental taxes and charges addresses the legal framework applicable to Member States, together with the possibilities and limitations on the use of environmental taxes and charges in the single market. Thus, the communication could serve as a kind of guideline to Member States.
The reactions to the communication that have come back to us demonstrate that it is a useful instrument for political decisionmakers in Member States and applicant countries alike. I note with pleasure that all Member States are, in fact, considering increasing the use of environmental taxes and charges. Mr Olsson argues in favour of the increased use of economic mechanisms. I would endorse the view that setting the correct pricing levels for goods and services involving environmental costs is an important key to sustainable development. I share Mr Olsson's conviction that society would benefit from a green tax reform both in terms of employment and in terms of the environment.
The conclusions of the report focus on the ongoing work of the Commission, with concrete proposals for measures and further details about the situation, tailored to the Member States. With regard to specific proposals, DG XI has already begun studying the potential for introducing EU-wide levies on pesticides. In reaching a decision on further measures, the Commission will give consideration to the proposals in the report. However, in the short term, I cannot promise that detailed studies could be carried out in all the sectors cited in point 25.
As regards drawing up further guidelines, this is more difficult, because Member States have quite extensive powers in this area. We are also aware that most Member States are somewhat hostile to the idea of their free agency in fiscal matters being restricted by more stipulations over and above those already enshrined in Community legislation and described in this communication. I fully agree with what the report says regarding the desirability of a more effective EU decision-making process in this area. However, we are all well aware that fiscal matters require unanimity in the Council. And as long as the Treaty contains this prerequisite of unanimity, it will remain difficult to speed up the decision-making process.
With regard to the Council's position on the communication, it is a matter of regret that the Council has not as yet put this forward for consideration, and it does not seem to be on the current presidency agenda either, although I did note that Mrs Hautala seemed to think otherwise. However, I do not think we should underrate the value of the communication as a manual for Ministries of the Environment and Finance Ministries in Member States.
I would like to touch on point 2 of the motion for a resolution, because it is alleged here that we failed to take account of the ramifications of the proposal on energy charges. However, the Commission did undertake a wide-ranging study of the consequences; this is also attached to the proposal and it shows that the proposal would have a positive impact on the environment and on employment. I do, of course, fully endorse point 27, favouring the adoption of the proposal on energy taxes.
I would also like to take advantage of this opportunity to emphasize the importance I attach to the Commission's proposal for a framework directive on water, which is already before the House. Water charges for the purpose of ensuring that costs are fully covered are an essential element of this directive, and I hope I can count on your support in the debate on this subject that we can expect to have with the Council.
At the same time, I would like to thank Mr Olsson for his very valuable contribution. His report does not only contain practical proposals for the ongoing work of the Commission, it also gives the Commission - and this is very important - a significant political signal to take concrete steps towards further integration of policy on the environment and on taxes and charges.
Thank you, Commissioner Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was closed at 10.35 p.m.)